Ibri Il Solar Independent Power
Project (IPP)

Sultanate of Oman

Environmental and Social

Impact Assessment -

7 very —_
YAHYA ENGINEERING
Volume 4- Technical

Eycapilals Appendices

Prepared for:

November 2019
s 4 4 + 2 /
pre A (aia Hcapilals

DOCUMENT INFORMATION

RO A Ibri Il Solar Independent Power Project (IPP), Sultanate of
Oman

ae 34: 1305/001/069

Environmental and Social Impact Assessment
Volume 4 -Technical Appendices

ACWA Power

Hardik Ramaiya (Yahya Engineering)
Monishankar Prasad (5 Capitals)

ue wiccitelaaal Ken Wade (5 Capitals)

DOCUMENT CONTROL

VERSION —- VERSION DATE DESCRIPTION AUTHOR REVIEWER = APPROVER
1.0 29/08/2019 ESIA - Volume 1 MP MKB KRW
11 14/11/2019 Following E&S Disclosure MKB KRW. KRW.

DISCLAIMER

5 Capitals cannot accept responsibility for the consequences of this
document being relied upon by any other party, or being used for
any other purpose.

This document contains confidential information and proprietary
intellectual property. It should not be shown to other parties without
consent from the party which commissioned it.

This document is issued for the party which commissioned it and for specific
purposes connected with the above-identified project only. It should not
be relied upon by any other party or used for any other purpose

Yahya Engineering 5 Capitals Environmental and Management Consulting
P.O.Box 1537, Sultanate of Oman Principal office: PO Box 119899 Sheikh Zayed Road,
Dubai, UAE

Postal Code 131, Al Hamriya
pai a aia A ( YAHYA ENGINEERING & ca fe) il q | 5

APPENDIX A.

Environmental and Social Scoping Report

Ibti Solar Independent Power Project (IPP), Sultanate of Oman Appendices
Environmental and Social Impact Assessment
Volume 4 Technical Appendices
Ibri Il Solar Independent Power
Project (IPP)

Sultanate of Oman

Environmental & Social
Impact Assessment: Scoping

Report

rer) —_—
YAHYA ENGINEERING

Bycapilals

Prepared for:

May 2019
/eya powen,\ aa Sa ete 5 cq Pp il iq) | 4

DOCUMENT INFORMATION

PRO A Ibri Il Solar Independent Power Project (IPP), Sultanate of Oman
RO BER 1305/001/069
Do Environmental Scoping Study
RO O R ACWA Power
RO ANAGER Hardik Ramaiya (Yahya Engineering)
Monishankar Prasad (5 Capitals)
RO DIRECTOR Ken Wade (5 Capitals)

DOCUMENT CONTROL

VERSION DESCRIPTION AUTHOR REVIEWER APPROVER

1 28/05/2019 | Environmental Scoping Study | EFO | MP, MKB, HR | KRW, HR

DISCLAIMER

5 Capitals cannot accept responsibilty for the consequences of
this document being relied upon by any other party, or being used
for any other purpose.

This document contains confidential information and proprietary

This document is issued for the party which commissioned it and for
specific purposes connected with the above-identified project only. It
should not be relied upon by any other party or used for any other

intellectual property. It should not be shown to other parties without Purpose
consent from the party which commissioned it,
Yahya Engineering 5 Capitals Environmental and Management Consulting
P.O.Box 1537, Sultanate of Oman Principal office: PO Box 119899 Sheikh Zayed Road,

Postal Code 131, Al Hamriya Dubal, UAE
/eya powen,\ ( Ta Se eT & ca fe) il iq] I5

CONTENTS

1 INTRODUCTION

11
1.2
1.3

Key Project Information

Scope of Work

Objectives of the ESIA Scoping Report

2 PROJECT INFORMATION

2.1
2.2
2.3

2.4

2.5

2.6

2.7

28

2.9

Project Background and Rationale

Project Location

Land Use and Site Condition.

2.3.1 Land Ownership

2.3.2 Site Condition

2.3.3 Land Use

2.3.4 Local Sensitivities

Project Description

Project Auxiliary Facilities

2.5.1 Internal Access Road

2.5.2 Water Supply.

Project Associated Facilities

2.6.1 External Access Road

2.6.2 Electrical Connections & Substation,
Project Construction Requirements
2.7.1 Construction Works

2.7.2 Construction Facilities

2.7.3 Workforce.

27.4 Vehicles, Equipment and Heavy Machinery Requirements,
2.7.5 Construction Utilities

27.6 Construction Logistics

Operational Phase Requirements

28.1 PV Plant General Operations and Maintenance
2.8.2 Operational Utilities

Project Alternatives

29.1 No Project Alternative.

2.9.2 Project Technology

Project Layout.

2.9.3 23

Ibi Solar Independent Power Project (IPP), Sultanate of Oman
Environmental & Social Impact Assessment: Scoping Report
/eya powen,\ ( Ta Se eT & ca fe) il iq] I5

3 REGULATORY FRAMEWORK 24
3.1 Requirements for Environmental & Social Assessment 24

3.1.1 Environmental Regulator in Oman 24

3.1.2 Omani ESIA Requirements 25

3.1.3 Lender Requirements 26

3.2 Applicable Environmental Legislation & Standards 28

3.2.1 National Regulations 28

3.2.2 International Treaties and Conventions 29

3.3. Environmental Standards 30

4 APPROACH TO ESIA 32
4.1 Delineation of Study Boundaries and Scope of Assessment 32

All Study Boundaries for Assessment. 32

4.1.2 Scope of Assessment 33,

4.2 Scoping 33

4.3 ESIA Methodology 34

43.1 Baseline Studies and Research. 34

4.3.2 Project Stakeholder Analysis and Consultations 34

4.3.3 Impact Assessment Significance Criteria 37

43.4 Mitigation & Management Measures 42

43.5 Residual Impacts 42

43.6 ESIA Disclosure. 42

5 AIR QUALITY 44
5.1 Standards and Regulatory Requirements 44

5.1.1 National Requirements 44

5.1.2 Lender Requirements 44

5.2 Observations and Baseline Condition 45

5.2.1 General 45

5.2.2 Site Based 45

5.3 Sensitive Receptors 46

5.4 Potential Impacts 48

5.4.1 Construction Phase 48

5.4.2 Operational Phase. 49

5.5 Proposed Assessment Requirements for ESIA 49

6 NOISE AND VIBRATION 52
6.1 Standards and Regulatory Requirements 52

6.1.1 National Requirement. 52

Ibri Solar Independent Power Project (IPP), Sultanate of Oman
Environmental & Social Impact Assessment: Scoping Report
[rown POWER; Ae
Lo Ig__4 YAHYA ENGINEERING

capilals

rr)

6.1.2 Lender Requirements 53
6.2 Observations and Baseline Condition 54
6.2.1 Noise 54
6.2.2 Vibration 55
6.3 Sensitive Receptors 55
6.4. Potential Impacts 56
6.4.1 Construction Phase 56
6.4.2 Operational Phase. 57
6.5 Proposed Assessment Requirements for ESIA 58
7 TERRESTRIAL ECOLOGY. 61
7.1 Standards and Regulatory Requirements 61
7A National Requirement. 61
7.12 Lenders Requirement 61
7.2 Observations and Baseline Condition 61
7.3 Sensitive Receptors 65
7.4 Potential Impacts 65
7A] Construction Phase 65
742 Operational Phase. 65
7.5 Proposed Assessment Requirements for ESIA 66
8  Solls, GEOLOGY, HYDROLOGY AND GROUNDWATER 68
8.1 Standards and Regulatory Requirements 68
8.1.1 National Requirement. 68
8.1.2 Lenders Requirement 68
8.2 Observations and Baseline Condition 70
8.2.1 Geology 70
8.2.2 Hydrology. 71
8.2.3 Hydrogeology and Groundwater 71
8.2.4 Project Site Conditions 72

8.2.5 Initial Pollution Conceptual Model and Preliminary Risk Assessment for Land
Contamination 75
8.3 Sensitive Receptors 77
8.4 Potential Impacts 77
8.4.1 Construction Phase 77
8.4.2 Operational Phase. 78
8.5 Proposed Assessment Requirements for ESIA. 80
9 WASTE AND WASTEWATER MANAGEMENT 82

Ibi Solar Independent Power Project (IPP), Sultanate of Oman
Environmental & Social Impact Assessment: Scoping Report
[rown POWER; J ty
jos Iop_4 YAHYA ENGINEERING

capilals

9.1 Standards and Regulatory Requirements

9.2 Potential Impacts

9.2.1 Construction Phase

9.2.2 Operational Phase.

9.3. Proposed Consideration for Project ESIA.

9.3.1 Waste.

9.3.2 Wastewater

10 ARCHAEOLOGY & CULTURAL HERITAGE

0.1 Standards and Regulatory Requirements

10.1.1 National Requirement.

10.1.2 Lender Requirements

0.2 Observations and Baseline Condition

10.2.1 International Cultural Heritage Sites in Oman
10.2.2 Project Site Observations

0.3 Sensitive Receptors

0.4 Potential Impacts

10.4.1 Construction Phase

10.4.2 Operational Phase.

11 LANDSCAPE AND VISUAL IMPACTS.

0.5 Proposed Assessment Requirements for ESIA.

.| Standards and Regulatory Requirements

.2 Observations and Baseline Condition

11.2.1 Landscape.

11.2.2 Visual Amenity.

.3 Sensitive Receptors

4 Potential Impacts

11.4.1 Construction Phase

11.4.2 Operational Phase.

12 Socio-ECONOMICS

.5 Proposed Assessment Requirements for ESIA

2.1 Standards and Regulatory Requirements

2.2 Observations and Baseline Condition

12.2.1 Population and Demographics.

12.2.2 Economy & Employment

12.2.3 Social Development & Infrastructure

12.2.4 Indigenous People.

Ibi Solar Independent Power Project (IPP), Sultanate of Oman
Environmental & Social Impact Assessment: Scoping Report
Pexarqueny\ (imitian Gcapials

12.2.5. Commercial and Industrial

95

12.2.6 Traffic and Transportation

95

95

2.3 Sensitive Receptors

2.4 Potential Impacts

96

12.4.1 Construction Phase

96

12.4.2 Operational Phase.

97

2.5 Proposed Assessment Requirements for ESIA.

13. COMMUNITY HEALTH, SAFETY AND SECURITY

97

98

3.1 Standards and Regulatory Requirements

98

3.2 Observations and Baseline Condition

98

3.3 Potential Impacts

98

13.3.1 Construction Phase

98

13.3.2 Operational Phase.

99

3.4 Proposed Assessment Requirement for ESIA.

14 LABOUR & WORKING CONDITIONS

00

101
01

4.1 Standards and Regulatory Requirements

14.1.1 National Requirement.

101

14.1.2 Lender Requirements

101

4.2 Observations and Baseline Condition

4.3 Potential Impacts

14.3.1 Construction Phase

102

14.3.2 Operational Phase.

102

4.4 Proposed Assessment Requirements for ESIA.

15 RESETTLEMENT REQUIREMENTS

5.1 Standards and Regulatory Requirements

15.1.1 National Requirement.

104

15.1.2 Lender Requirements

104

5.2 Observations and Baseline Condition

5.3 Potential Impacts

5.4 Proposed Assessment & Management Requirements
15.4.1 Pre-Construction Phase RAP

15.4.2 Construction and Operational Phases.

16 CLIMATE AFFAIRS

16.1 Standards and Regulatory Requirements

16.1.1 National Requirement.

Ibi Solar Independent Power Project (IPP), Sultanate of Oman
Environmental & Social Impact Assessment: Scoping Report
Posprquesn (ami Eeapilals

16.1.2 Lender Requirements 107

16.2 Potential Impacts 107

16.2.1 Construction Phase 107

16.2.2 Operational Phase. 107

16.3 Proposed Assessment Requirements for ESIAL id

17 REFERENCES 109

APPENDIX A — KROOKI OF THE PROJECT LAND AREA

APPENDIX B - CIRIA GOOD PRACTICE GUIDELINES: CONTAMINATED LAND

PRELIMINARY RISK ASSESSMENT

Ibti Solar Independent Power Project (IPP), Sultanate of Oman vi
Environmental & Social Impact Assessment: Scoping Report
/eya powen,\ ( Ta Se eT Cy cq P il iq] 5

LIST OF ABBREVIATIONS

Meaning
CEMP. Construction Environmental Management Plan
COD Commercial Operation Date
ESIA Environmental and Social Impact Assessment
Eps Equator Principles
EPC Engineering, Procurement and Construction
EPFls The Equator Principle Financial Institutions
GHG Greenhouse Gas(es)
GIIP Good International Industry Practice
IFC International Finance Corporation
IFI International Financial Institution
ILO International Labour Organisation
IPP Independent Power Project
LTSO Licensed Transmission System Operator
MECA Ministry of Environment and Climate Affairs
NOMAC. The First National Operation and Maintenance Company
OEMP Operational Environmental Management Plan
OETC Oman Electricity Transmission Company
OPWP Oman Power and Water Procurement
O&M Operation and Maintenance
MW. Mega Watt
PPA Power Purchase Agreement
PV Photovoltaic
RAP Resettlement Action Plan
WHO. World Health Organisation
5 Capitals 5 Capitals Environmental and Management Consulting

Ibti Solar Indepe
Environmental

(IPP), Sultannate of Oman
ent: Scoping Report

[rem row (iantiaas Gpcapilals

]_ INTRODUCTION

Over the past two decades, the government of the Sultanate of Oman has engaged a
successful programme to expand and improve the delivery of electricity and water services in
the Sultanate by restructuring and developing the private sector involvement in electricity and
water sectors in Oman. Energy diversification is a part of the ‘Oman 2040’ Strategy and in line
with the overall economic diversification plans in the country.

The Oman Power & Water Procurement Company (OPWP) has awarded the contract to
construct a 500MW Solar Photovoltaic Power Plant in the Ad Dhahirah region of Ibri, Oman to
a consortium of Saudi Arabia's ACWA Power and Kuwait's Gulf Investment Corporation and
Alternative Energy Projects Company.

The project award includes the design, engineering, construction, commissioning, ownership,
financing, operation and maintenance of the Solar PV Power Plant. The solar PV Power Plant
known as; the Ibri Il Solar Independent Power Plant (herein referred to as ‘the Project) will be
developed as an Independent Power Project using bi-facial PV module technology.

1.1 Key Project Information

Table 1-1 Key Project Information

Ibri Il Solar Independent Power Plant (Ibri II Solar IPP), Sultanate of

PROJECT TITLE
Oman

PROJECT PROPONENT Oman Power & Water Procurement Company (OPWP)

ACWA Power & Gulf Investment Corporation and Alternative
Energy Projects Company

EPC CONTRACTOR Consortium of Powerchina and Powerchina Huadong

eFT7 Nee wae Oem! The First National Operation and Maintenance Company
ComPANY (NOMAC)

Yahya Engineering (MECA Consultant)

P.O.Box 1537

Sultanate of Oman

Postal Code 131, Al Hamriya

Tel: +968 (0) 9 179 9170

5 Capitals Environmental and Management Consulting (Lender
Consultant)

PO Box 119899

Dubai, UAE

Tel: +971 (0) 4 343 5955

Fax: +971 (0) 4343 9366

www.scapitals.com

Hardik Ramaiya, Principal Consultant

hardik@yahyaengineering.net

PROJECT OWNER

ENVIRONMENTAL CONSULTANT
FOR MECA AND LENDERS -
COMPANY NAME & ADDRESS

POINT OF CONTACT

Ibri Solar Independent Power Project (IPP), Sultanate of Oman 1
Environmental & Social Impact Assessment: Scoping Report
/eya powen,\ ( aa Sa ete & ca fe) il iq] I5

1.2 Scope of Work

5 Capitals Environmental & Management Consultancy (5 Capitals) has been appointed by

ACWA Power to manage the Environmental Impact Assessment (ESIA) for the Project in
accordance with Omani environmental regulations and the lending standards of the Project's
prospective lenders. In turn, 5 Capitals has engaged Yahya Engineering, a firm registered with
the Ministry of Environment and Climate Change (MECA) to collaborate in preparing the ESIA

studies.

As a pre-cursor to the ESIA, this “Environmental & Social Scoping Report” has been prepared
to outline the anticipated environmental impacts and risks associated with the project and to
identify the respective scope of work required for the ESIA. This Scoping Report will be
submitted by Yahya Engineering to the Environmental Regulator in Oman, the ‘Ministry of

Environment and Climate Affairs (MECA) prior to commencing the ESIA.

This document herein is the ESIA Scoping Report for the Ibri Il Solar Independent Power Project
(IPP).

ACWA Power are seeking project finance from International Financial Institutions (IFls) who are
likely to be signatories of the Equator Principles (EP), a voluntary set of principles established to
manage environmental and social investment risks, or have investment policies that are
consistent with the IFC Performance Standards. As such, the required ESIA will need to be of a
standard that can demonstrate alignment with the EP's, IFC Performance Standards and IFC
EHS Guidelines. It is also likely that ACWA Power will seek project finance from other IFls who.
are not signatories of the Equator Principles (EP). Where this is the case, the required ESIA will
be of a standard that can demonstrate alignment with the requirements of such financial

institutions.

This scoping report and subsequent ESIA will be submitted to the prospective project lenders.
This includes consideration of potential ‘social’ impacts attributable to the Project, and the on-

going management of these impacts & risks.

It should be noted that for the purpose of this document the term ESIA is considered to be
inclusive of the Environmental Impact Assessment (ESIA) requirements of MECA as well as the
Environmental & Social Impact Assessment requirements of the lenders. As such, topics such
as community health & safety, labour and working conditions are discussed herein so as to

satisfy lenders requirements.

Ibri Solar Independent Power Project (IPP), Sultanate of Oman 2
Environmental & Social Impact Assessment: Scoping Report

/eya powen,\ ( Ta Se eT & ca fe) il iq] I5

1.3 Objectives of the ESIA Scoping Report

The main objectives of this ESIA Scoping in relation to the ‘Project’ are as follows:

e To provide an overview of the project, to enable context for the reader;

e To provide an overview of the regulation context requiring ESIA, other
obligations and environmental & social standards applicable to the project;

e To identify preliminary environmental & social baseline conditions and
receptors to ensure that proposed assessment techniques (including required
baseline surveys) are designed to enable the establishment of representative
environmental conditions for the Project and its areas of impacts/influence;

e To identify preliminary environmental & social potential impacts relating to the
construction and operational phases of the project, at an early stage to ensure
assessment techniques for the subsequent ESIA address these issues specifically;
and

e Based on the preliminary impacts, to delineate the assessment requirements of
the ESIA and ESIA structure.

This ESIA Scoping report has been informed by:

e Analysis of the Project details, design and proposed works as provided by
ACWA Power;

e Review of relevant satellite mapping;
e Review of available and applicable secondary data sources;
e Visits to the project site in October 2018 and May 2019; and

e 5 Capitals’ experience and review of ESIAs for similar PV projects and other
projects in Oman, including the ESIA for the nearby Ibri IPP.

Ibri Solar Independent Power Project (IPP), Sultanate of Oman 3
Environmental & Social Impact Assessment: Scoping Report
Popromnn (imines Geapilals

2 PROJECT INFORMATION

2.1 Project Background and Rationale

The 500 MWac Solar PV Project in Ibri, Oman is a continuation of the implementation by the
Government of its privatisation policies designed to encourage private sector participation in
the provision of utilities in Oman. This comes in line with Oman's vision of restructuring its
electricity sector and diversifying its energy resources. This renewable energy project is the
largest utility scale Solar PV project in the Sultanate of Oman that will contribute to meeting
the energy needs of the people and enhancing the targeted economic diversification.

2.2 Project Location

The proposed project will be located in an undeveloped area of approximately 1,327 hectares
in the Ad Dhahirah region of Ibri, Oman. The proposed site is located adjacent to the Highway
21 (Buraimi-lbri highway) west of the town of Ibri, approximately 100km off the coast and
approximately 100km away from the border with the UAE. The site's elevation is approximately
285m above sea level.

Figure 2-1 Proposed Project Location Within the Sultanate of Oman

The proposed Project site coordinates are presented in the table below.

Ibi Solar Independent Power Project (IPP), Sultanate of Oman 4
Environmental & Social Impact Assessment: Scoping Report
[rem row (imitian Gcapials

Table 2-1 Project Site Coordinates

WGS 84 UTM ZONE 40Q

ID
NorTHING EASTING

1 2587243.654 420382.738
2 2586490.345 420382.505
3 2584762.710 421892.148
4 2583732.813 420698.010
5 2582798.702 420698.010
6 2581829.953 421502.780
7 2581829.953 422127.567
8 2583099.947 423673.929
9 2583508.354 423338.513
10 2584242.317 424180.766
1 25839 13.360 424468.030
12 2583880.468 424430.372
13 2583790.081 424509303
14 2583869.013 424599.690
15 2584288.602 424233.280
16 2584293.367 424238.747
17 2587243.654 421667.393

The overall project layout is presented in the figure below.

Ibti Solar Indeper

dent Power Project (IPP), Sultannate of Oman

Environmental & Social Impact Assessment: Scoping Report

oa

Figure 2-2 Overall Project Layout

PV module

PV Plant Substation

]_re
uno ak he eas Le

Layout of PY Plant

co! ee

lbri Solar Independent Power Project (IPP),
Sultannate of Oman
Environmental & Social Impact Assessment: Scoping Report
Posprquesn (imvstimne () Capilals

2.3 Land Use and Site Condition

2.3.1 Land Ownership

The proposed project site for development is owned by the Ministry of Housing. The Project
Company will enter into a Usufruct Agreement with the Ministry of Housing.

The Ministry of Housing through a Land Lease Agreement with the Project Company will grant
the Project Company a Usufruct Right over the land to enable the Project Company
undertake its activities on the site for an initial duration of 25 years.

The Krooki, (also be referred to as the project affection plan) for the projects land area issued
by the Ministry of Housing is presented in Appendix A. This document shows the current owner

of the land to be used for the development of the proposed project.

2.3.2 Site Condition

The proposed project site is located approximately 100km from the border with UAE and about
28km north of the town of Ibri. The site condition is undeveloped and in its vast majority is
greenfield. The topography of the Project site is predominantly flat with gravel plains while
some areas have low sand sheets and evidence of runoff water flows/collection are found in
other areas.

Runoff/wadi areas were identified in the north western and south western areas of the Project
site during an initial site visit on 1s| October 2018. The north western runoff/wadi was prominent
during the May 2019 visit following heavy rainfall a couple of days before. This included
evidence of scour from water flow and erosion of channel edges. The presence of these low
lying runoff areas suggests that the site is prone to water flow and/or accumulation at times of

rainfall or rainfall on the mountains in surrounding areas.

Ibri Solar Independent Power Project (IPP), Sultanate of Oman 7
Environmental & Social Impact Assessment: Scoping Report
iCWA POWER; Js yl pe
as L, sala YAHYA ENGINEERING

Figure 2-3 Runoff/Wadi Area (north-western section of site) —- 23'¢ May 2019

Review of satellite imagery and initial site visit undertaken on 1st October 2018 reveals that
there are no expansive residential settlements within the project footprint. The nearest
residential receptor outside the project site are located in villages few kilometers away from
the Project site. However, it was identified during the visit in May 2019 that a small number of
expatriate labourers (possibly 2-3 people at a time) live in small structures in the areas of the
Project site, whilst tending to camels; understood to belong to the local Sheikh.

Figure 2-4 Accommodation Hut (On-site) - 23 May 2019

Ibri Solar Independent Power Project (IPP), Sultanate of Oman 8
Environmental & Social Impact Assessment: Scoping Report
. _
[ro rowen,\ (soot

Plate 2-1 Views Across the Project Site Looking West

Plate 2-2 Views Across the Project Site Looking South East - towards the Ibri IPP

Ibri Solar Independent Power Project (IPP), Sultanate of Oman 9
Environmental & Social Impact Assessment: Scoping Report
/rewnrowes,\ (imate G) Capilals

2.3.3 Land Use

Findings from site visit undertaken in October 2018 and review of satellite imagery identified

few land uses within the Project site and these included:

e One (1) occupied camel farm;

e One (1) abandoned camel farm;

e Old (disused) camel race track;

e Grazing camels;

e An unidentified concrete feature;

e Several disused or seasonally used camel pens; and
e Evidence of vehicle tracks.

The location of these land uses within the Project site are presented in the figure below.

Figure 2-5 Location of Land Uses within the Project Site

Old Gamel| Race Track
Unspecified Concrete Feature

C\bandoned)Camel| Farm

@ccupied Gamel Farm

ACWA Power has advised that OPWP and the Ministry of Housing would be responsible for
relocating the camel farms and making other necessary arrangements for other land uses
within the site prior to the commencement of construction works. Further to this, it will be
necessary for ACWA Power to undertake any further measures required to align with lender

Ibi Solar Independent Power Project (IPP), Sultanate of Oman 10
Environmental & Social Impact Assessment: Scoping Report
Posprquesn anim Gp capilals

requirements for resettlement, including any compensatory or livelihood restoration measures

(as applicable).

Plate 2-3 Photographic Evidence of Land Uses within the Project Site

Occupied Camel Farm Seasonally Used Camel Pen

Previous Camel Race Track Disused Camel Pen

Ibri Solar Independent Power Project (IPP), Sultanate of Oman n
Environmental & Social Impact Assessment: Scoping Report
Pexarqueny\ (crams

Plate 2-4 Photographic Evidence of Grazing Camel as Identified Towards the Northern
Boundary of the Site (October 2018)

Plate 2-5 Vehicle Tracks with Animal Tracks (October 2018)

Based on informal consultation with land users during a site visit in May 2019, it is understood
that the camel farms/pens have been active on this land for at least 25 years. Historic satellite

imagery from 2009 also shows these structures being present.

Ibri Solar Independent Power Project (IPP), Sultanate of Oman 12
Environmental & Social Impact Assessment: Scoping Report
fr lt ida A YAHVA ENGI ENGINEERING & Cc Qa pl! il q 5 4

Besides the above identified land uses, no additional evidence of previous use of the project

site was identified upon review of historical satellite imagery.

2.3.4 Local Sensitivities

Based on local knowledge, previous studies, review of satellite imagery (from Google Earth)
and site visits undertaken in October 2018 and May 2019, several receptors have been
identified within 5km of the project site. The main sensitivities identified within a radius of 5km
from the Project site include residential, agricultural, recreational and industrial premesis and

activities.

With regard to receptor identification, a 5km radius has been considered, as the expected
range of potential impacts in relation to construction & operational phase impacts are not

likely to exceed this zone.

Directly adjacent to the western boundary of the Project site is a Camel Race Track and
approximately 400m north, 800m, 1km and 2.7km north east are agricultural lands. A petrol
filling station and the Highway 21 (Buraimi-lbri highway) are both located approximately 2.8km
and 3km north east of the Project boundary respectively.

With regards to residential receptors, the Al Ma'mur village, Al Mazim village and Masha'rub
village are located across the Highway 21 (Buraimi-lbri highway) approximately 2.5km, 4km
and 5km from the north east of the Project boundary respectively.

There are government licensed mechanised borewells on site to serve the camel herding
resident population on site with a narrow pipeline connecting the camel farm/pen and the
borewell. One of the other borewells on the boundary aligned with the Ibri Power Plant was
abandoned.

Approximately 800m from the south east of the Project boundary is the Ibri Power Plant (a
1400MW natural gas power plant) currently undergoing construction.

Ibri Solar Independent Power Project (IPP), Sultanate of Oman 13
Environmental & Social Impact Assessment: Scoping Report
[rown POWER
gly oy

(itis Ep capilals

Table 2-2 Potential Local Receptor

RECEPTOR
Camel Race Track

RECEPTOR TYPE

Recreational

DISTANCE FROM PROJECT SITE

Directly adjacent to the western boundary
Project site.

Active Camel Farm 1 Residential/ Approximately 200m from the south-eastern
Commercial boundary of the Project site.
Active Camel Farm 2 Residential/ Approximately 500m from the eastern boundary
Commercial of the Project site.
Borehole 1 Adjacent to the South-Eastern Project boundary
Resource a
(off-site)
Borehole 2 Approximately 300m from the south-eastern
Resource A
boundary of the Project site.
Farmland 1 Approximately 400m from the northern boundary
of the Project site.
Farmland 2 Approximately 800m from the north east
. boundary of the Project site.
Agricultural =
Farmland 3 Approximately 1km from the north east boundary
of the Project site.
Farmland 4 Approximately 2.7km from the north east
boundary of the Project site.
Petrol Filling Station . Approximately 2.8km from the north east
Commercial - .
boundary of the Project site.
Highway 21 (Buraimi- Infrastructure Approximately 3km from the north east boundary
Ibri highway) of the Project site.
Al Ma'mur Village Approximately 2.5km from the north east
boundary of the Project site.
Al Mazim Village Residential Approximately 4km from the north east boundary
of the Project site.
Masha'rub village Approximately 5km from the north east boundary
of the Project site.
Ibri IPP . Approximately 800m from the south east of the
Industrial "
Project boundary.
Ibri IPP - Worker Approximately 600m from the south east of the
Accommodation Residential Project boundary.
Area

(IPP), Sultannate of Oman 14
nent: Scoping Report

[cya rower (imi G)capilals

Figure 2 2- 6 Potential Local Receptors (ref. Project site in red polygon)

Al Masimavillage

Fanmlandea Petrollfilling) Station

Nctive Gamel|Race Track

re GbrillPP

Borcholel2 =\GbriliPP! Worker Accomodation Area

Gorehole 1

Borehole 1 Borehole 2

Ibi Solar Independent Power Project (IPP), Sultanate of Oman 15
Environmental & Social Impact Assessment: Scoping Report
Posprquesn (imaia Gp capilals

2.4 Project Description

The Project will be developed by a consortium of Saudi Arabia's ACWA Power and Kuwait's
Gulf Investment Corporation and Alternative Energy Project Company as an Independent
Power Project (IPP) utilizing photovoltaic technology to generate electricity. The scope of the
Project works will include the development, design, engineering, construction, commissioning,
financing, operations and maintenance of the 500MW solar PV Power Plant.

Photovoltaic Power Plants use photovoltaic cells to generate electricity upon exposure to
sunlight. This power generation technology converts solar radiation into direct current
electricity using semiconductor materials in the form of a panel that exhibits photovoltaic
effects. A typical PV Plant mainly comprises of a solar field which consists of a large group of
semiconductor technology based silicon solar cells arranged in what is known as solar PV
Panels or PV Modules. The solar panels converts sunrays (photons) to electrons and the
electron flow generates Direct Current electricity (DC) which gets connected and channelled
into an electric device ‘inverter’ to convert the Direct Current (DC) into Alternating Current
(AC).

The proposed Project will utilize bifacial type Solar PV Panels that generate energy from both
top and rear sides. The PV will comprise of PV cells within modules arranged in arrays upon
single axis tracking system/ mounting structures. The PV modules will be designed and
arranged to ensure the most efficient alignment for the capture of solar radiation. Mounting
structures will be established within shallow foundations set into the underlying soils.

The PV for the Project will make use of 727849 modules, 3204 inverters and 2 X 220 transformers
in order to generate DC capacity of 5010MWp. The PV field of the proposed Project will occupy
approximately 1154.25ha out of 1,327ha of the total project area.

The Plant will connect to the 220kV OETC Substation via two (2) 11kV 1000kVA cable links. This
OETC substation will be constructed at the south eastern extent of the Project boundary.

Table 2-3 Main Characteristics of the PV Plant

DESCRIPTION CAPACITY

Modules 395Wp (727846 modules/units)
Inverters 3204 units 185kTL Huawei string inverter
Transformers 2X220/270MVA, ONAN/ONAF, 33/220kV

In order to enhance the reflection of the sun onto the bifacial PV Panels to increase the
efficiency of the captured sunlight, a thin layer of gypsum will be evenly spread across the
solar field of the Project site. Water will be sprayed on the gypsum so as to bind to the rock/soil
surface.

Ibri Solar Independent Power Project (IPP), Sultanate of Oman 16
Environmental & Social Impact Assessment: Scoping Report
Posprquesn (imvstimne () Capilals

2.5 Project Auxiliary Facilities

2.5.1 Internal Access Road

In order to enable easy access within the Project site, the EPC Contractor will construct an
internal within the Project site. This internal access road will be paved and will link to new road
outside the site that will enable access to the Buraimi-lbri Highway.

These Internal roads within the Project site will be developed such that it is adequate and
suitable to connect to the road network in order to facilitate transportation of equipment to
and within the site.

2.5.2. Water Supply

Water tanker trucks will transport water from outside the Project site to water storage tanks
within the Project boundary to cover the water demand of the Project which will include
portable water demand, raw water demand, firefighting water demand and service water
distribution. At this stage the total annual volume of water required by the Project has not
been finalised. However once finalised, this will be incorporated in the ESIA.

2.6 Project Associated Facilities

2.6.1 External Access Road

In order to enable easy access within and outside the Project site, the Project Company will
construct the external access road outside the Project site. It is anticipated that the project
will connect to the Buraimi-lbri Highway via an external access road that will connect to the
road that runs through the Ibri Independent Power Plant located at the south eastern
boundary of the Project site.

This external access road will be paved and will link to new road within the site that will enable
access to the Project site, administrative areas and the solar field.

The EPC Contractor is responsible for constructing the external access road.

Ibi Solar Independent Power Project (IPP), Sultanate of Oman 7
Environmental & Social Impact Assessment: Scoping Report
Pexarqueny\ canta Gp capilals

Figure 2-7 Connection to Main Road Concept (Ref. Red Line)

Buraimi-Ibri |
Higl

External Access Road]

Project Boundary

Google Earth

2.6.2 Electrical Connections & Substation

The Project will require its own electrical connection facility on-site to enable connection
between the PV Plant and the 220kV OETC substation located at the south eastern extent of
the Project site. The PV Plant substation to be located at the east southern extent of the site
approximately 430m from the OETC substation will be connected to the OETC Substation using
2 X 11kV 1000kVA cable links. (See Overall Project layout figure for location of the Plant
substation and OETC substation).

Connection to the existing OHTL / grid from the OETC substation will be made via underground
trench of 2 X 220kV power cables.

The Licensed Transmission System Operator (LTSO) will be responsible for developing the OETC
substation.

2.7 Project Construction Requirements

2.7.1 Construction Works
Principal construction activities for this project are related to infrastructure and civil works and
mechanical and electrical works.

Principal Project construction activities in relation to infrastructure and civil works include:

Ibri Solar Independent Power Project (IPP), Sultanate of Oman 18
Environmental & Social Impact Assessment: Scoping Report
meets anime Gy capilals

Site clearing, levelling, elements of compaction in areas for structures, etc.

Drilling of multiple foundations (expected to be up to 1m in depth) to install PV
supports, held in place with a small amount of concrete;

Installation of mechanical and electrical equipment for PV modules and
equipment;

Construction or compaction of internal roads on-site and other infrastructure
including walkways & parking areas;

Construction of storage facilities for equipment and materials and construction of
laydown area

Construction of general buildings, such as administrative building, sanitary rooms,
workshops, electrical buildings, auxiliary buildings and structures, etc.

Construction of security fencing according to ROP standards (Royal Oman Police
standards);

Concrete cable trenches;

Construction of mechanical & electrical buildings including Plant substation; etc.

2.7.2. Construction Facilities
Temporary Laydown Areas

Tempora

ry laydown areas will be required in the construction phase for storage of materials

by EPC Contractor and sub-contractors. The laydown areas also known as the temporary

storage facilities areas or temporary laydown area is anticipated to be located at the east

southern

most extent of the Project site next to the proposed PV Plant Substation.

Figure 2-8 Location of Temporary Laydown Area within the Project Site (Ref. grey
polygon)

Ibri Solar Independent Power Project (IPP), Sultanate of Oman 19
Environmental & Social Impact Assessment: Scoping Report
Posprquesn (imvstimne () Capilals

Worker accommodation

It is anticipated that a temporary contractor camp will be located within the Project site. This

contractor camp will likely be used for workers employed by the Project's EPC Contractor.

It is understood that a large proportion of the sites labour force will comprise sub-contractors
staff. Sub-contractors will be responsible for establishing/renting living accommodation (as
appropriate) for their respective workers. However; as sub-contractors are yet to be formally
engaged, the location of their temporary accommodation areas are not yet confirmed. It is
likely that such accommodation areas will be situated offsite. Wherever located, the standards
of facilities for all worker accommodation/camp will be specified by the Project Company
and will need to be in accordance with the IFC/EBRD Worker Accommodation Guidelines. This
will be stated as a requirement in the ESIA.

2.7.3. Workforce
The estimated number of construction workers on site during peak is expected to be between
1400 - 1500 workers. This will comprise a combination of Project Company, EPC Contractor and
sub-contractor staff.

2.7.4. Vehicles, Equipment and Heavy Machinery Requirements
Contractors/Sub-contractors responsible for different construction activities within the site will
make use of various kinds of vehicles, equipment and heavy machinery during the
construction phase of the project. The expected details of equipment to be used on site during
the site preparation and construction activities include:

e Machine for Piling e Graders

e Tractor for transport e Diesel Generators

e Excavators e Buses

e Cranes e Heavy Goods Vehicles

e Forklifts e Light Duty Vehicles

e Bulldozers e Concrete mixers (for PV post
foundations)

e Vibratory Rollers

2.7.5 Construction Utilities

Water Supply

During construction phase of the Project, a licensed potable water supply company will supply
potable water to the Project site. Where additional information is provided in regard to the
water supply to the project site this will be included in the ESIA.

Ibri Solar Independent Power Project (IPP), Sultanate of Oman 20
Environmental & Social Impact Assessment: Scoping Report

Posprquesn (imvstimne () Capilals

2.7.6 Construction Logistics
Access Road

The access road to the site will be via a new connection from the Ibri IPP entrance from
Highway 21, approximately 3km north east of the project boundary. This access road will be
constructed to facilitate access to the operational site, but is expected to be used during the

construction phase as an unpaved track initially prior to development and hardstanding.

2.8 Operational Phase Requirements

According to the Power Purchase Agreement, the project will be operational for 15-years.
During this period, the project will be operated and maintained by NOMAC (The First National
Operation and Maintenance Company). The provisions for end of life or decommissioning of
the Project are unknown at this stage and it is possible that the Project may remain in place
long after this date.

2.8.1 PV Plant General Operations and Maintenance

During the operational phase, routine cleaning of the PV panels/modules is planned to be
conducted automatically (l.e. brushes installed on tracks along the rows of the modules)
without the use of water in order to make the cleaning process more resource efficient (i.e.
avoiding water use) and economically sound. However, on some occasions, it may be

necessary to utilise water to ensure effective cleaning.

2.8.2 Operational Utilities
Water Supply

Water for use on site (such as periodic use in panel cleaning will be brought to the site by water

tanker as required.
Wastewater Management

Due to the Project processes and the Project requiring only a small number of O&M staff, there
will not be a dedicated wastewater treatment plant on-site. In addition, as the project is also
located away from mains sewerage networks, it will be necessary for septic tanks to be
installed to temporarily collect sanitary wastewater generated at administration buildings.
Such wastewater would be collected and removed from the site on an as required basis during
operations.

Electrical Supply

The Project will primarily utilise an amount of its own renewable electrical generation, but will

otherwise draw electricity from the grid as required when not generating (e.g. at night).

Ibri Solar Independent Power Project (IPP), Sultanate of Oman 21
Environmental & Social Impact Assessment: Scoping Report
Posprquesn (imvstimne () Capilals

2.9 Project Alternatives

In accordance with good practice methodologies for ESIA, the evaluation of various project
design and activity alternatives should be considered, in order to ensure that the objectives of
the proposed project have accounted for social, environmental, economic and
technological options. The following project alternatives were considered at the feasibility
stage:

e No Project Alternative and;
e Project Technology.
e = Project Layout

Note: Due to the establishment of the Project under the IPP model with a specified area of
land designated by OPWP, it has not been possible for ACWA Power fo assess alternatives with
regard to site location.

2.9.1 No Project Alternative

The power generating capacity of the Project will be S0(0MWac and this will add to the current
power generating capacity within Oman and given the requirement for additional energy
generation in the Sultanate of Oman, a ‘No Project’ option cannot be said to be a ‘viable

alternative’.

Looking at the anticipated impacts as a result of the development of this project although the
construction phase may likely result in potential temporary negative impacts, the operational
phase of the project will likely result in an overall positive impact, particularly due to the
development of utilities and socio-economic benefits, and the increase in renewable energy
being supplied to the Omani grid.

2.9.2 Project Technology

The Project will generate electricity using solar energy. As a renewable energy project, the
Project will contribute to Oman's vision of diversifying its energy resources and will contribute
to reducing the dependence of the Sultanate on foreign supplies of other conventional
sources of energy (fossil fuel). The development of the Solar PV Project will also create
employment and training opportunities for Omani nationals in the field of solar and renewable
energy.

During the bidding stage, ACWA Power proposed the use of the following technologies for the

development of the Project;

e Bi-facial type Solar PV Panels which generates energy from both top and rear
sides

Ibri Solar Independent Power Project (IPP), Sultanate of Oman 22
Environmental & Social Impact Assessment: Scoping Report
fr lt ida A YAHVA ENGI ENGINEERING & Cc Qa pl! il q 5 4

e Single axis tracker technology mounting system and
e String or central inverters.

Based upon the chosen design it is expected that the bi-facial type solar PV panels will

maximise the efficiency of power generation from the Project.

2.9.3 Project Layout

The northern area of the Project site, subject to runoff flows as was observed during the site visit
with evidence of fluvial activity. The ESIA team will consult with ACWA Power at the ESIA stage
to identify alternatives that may/may be considered to mitigate or eliminate flood risks to the
Project.

Ibri Solar Independent Power Project (IPP), Sultanate of Oman 23
Environmental & Social Impact Assessment: Scoping Report
Posprquesn cates eapilals

3 REGULATORY FRAMEWORK

3.1 Requirements for Environmental & Social Assessment

3.1.1 Environmental Regulator in Oman

The environmental regulator in Oman is the Ministry of Environment and Climate Affairs
(MECA).

Royal Decree No. 90/2007 established the Ministry for Environment and Climate Affairs (MECA),
where environmentrelated works, allocations and assets were transferred from the
responsibility of the Ministry of Regional Municipalities, Environment and Water Resources.
Omani legislation relating to the requirement for environmental assessment followed the
issuance of Royal Decree No 114/2001 entitled ‘Law on Conservation of the Environment and
Prevention of Pollution’.

A select summary of the responsibilities of MECA include:

e The environmental regulator is the designated competent agency to preside over
and implement the laws in relation to the environment.

e The environmental regulator has the right to implement laws, fine violators and
suspend or close facilities not complying to the applicable environmental laws.

e The environmental regulator has the authority to approve the environmental
aspects related to projects and permit their construction and operational
activities.

e The environmental regulator also has the authority to allow deviations from the
standards, under agreed circumstances.

Prior to the issue of the request for proposal at the bidding stage, OPWP consulted with MECA
regarding the development of the Solar Independent Power Plant at the proposed project
site.

An initial "No Objection Letter" for the development of the proposed Project was received from
MECA and in accordance with the "No Objection Letter" the successful bidder (i.e. the project
sponsors) is required to undertake an ESIA in accordance with the Omani Environmental
requirements and regulations. As such, the projects sponsors are ultimately responsible for
obtaining an environmental permit from MECA and complying with any conditions to such
environmental permit for the applicable Project.

Ibri Solar Independent Power Project (IPP), Sultanate of Oman 24
Environmental & Social Impact Assessment: Scoping Report
Posprquesn (imvstimne () Capilals

3.1.2, Omani ESIA Requirements

The environmental guidelines developed and implemented by MECA classify projects into
eight (8) groups according to the technical aspects of their construction and operation. The
groups are further subdivided into a number of subgroups according to the industries
commonly encountered in the Sultanate of Oman.

For each subgroup MECA has specified a list of general requirements that apply to all projects
within the group and a list of technical requirements specific to each subgroup. These

requirements should be met in order to obtain an Environmental Permit.

According to the classification system, it is anticipated that the proposed project falls under

Group 1d “Industrial Projects - Power Generation Stations".

The relevant general requirements of this group that apply to this Project are:

e The applicant should submit a completed application form for the
environmental permit and if necessary attach an Environmental Impact
Assessment study (ESIA).

e The applicant is fully financially and legally responsible for any environmental
damage resulting from the project and restoration of the environment.

e The development must be in conformity with the various Regulations/Ministerial
Decisions, some of which require sub-permits/licences. The applicant is
responsible for obtaining these documents.

e The applicant should ensure that noise levels do not exceed the levels
determined in the Ministry's noise pollution control regulations.

e The applicant must not commence construction before obtaining the
necessary approvals.

e The applicant must ensure full compliance with the health, security and safety
requirements at the construction and operation stages of the project.

e The company shall place fuel storage tanks on impervious bases lined with
reinforced concrete and surrounded by bunting walls.

e The company shall collect, store and dispose of hazardous waste in
accordance with the Ministry's regulation.

e The company shall not use transformers and other electrical equipment
containing polychlorinated Biphenyls (PCB) oils.

e Based on the nature of the project and its location the Ministry may include
additional requirements.

The complete ESIA study document becomes a part of the application package for an
Environmental Permit. After the review is completed the Ministry will either:

e Accept the conclusions of the ESIA and issue an Environmental Permit,

Ibri Solar Independent Power Project (IPP), Sultanate of Oman 25
Environmental & Social Impact Assessment: Scoping Report
Posprquesn (imvstimne () Capilals

e Request further study, or
e Request re-application for an alternative proposal.

Once the permit is issued, the submitted ESIA document becomes a part of the permit and

any changes to the ESIA require amendment to the Permit.

According to the Ministerial Decision No.48/2017 on Regulations for Organising Environmental
Permitting, the Project can also be classified as a Category A Project - Electric Power
Generations. Category A Projects require an Environmental Impact Assessment study
prepared by an approved environmental consultancy prior to the start of project

development.

3.1.3 Lender Requirements

ACWA Power are seeking project finance from international lenders who would provide a loan
to enable the Project to be constructed. These lenders are expected to either have their own
environmental & social investment policies and standards, or may be signatories of the Equator
Principles, a voluntary set of guidelines for assessing and managing environmental and social

risks in project financing.
Asian Infrastructure Investment Bank (AIIB)

One of the prospective lenders who may be involved in the financing of the Project is the Asian
Infrastructure investment Bank (AIIB). AlIB have an established ‘Environmental & Social Policy’
and separate ‘Environmental & Social Framework' documents that set out the applicable

requirements the banks investment projects should fulfill in the potential receipt of finance.

The AIIB Environmental & Social Framework includes Environmental & Social Standards under
the following headings:

e ESS 1: Environmental and Social Assessment and Management;

e ESS 2: Involuntary Resettlement; and

e ESS 3: Indigenous Peoples.

Equator Principles Financial Institutions (EPFIs)

The Equator Principles are a risk assessment framework used by financial institutions to
determine, assess and manage the environmental and social risk in projects financing. The
Equator Principles were updated in 2006 (EP Il) to include projects with a capital cost of US$10
million or more across all industry sectors and these are the prevailing applicable conditions

for this project. The Equator Principles Financial Institutions (EPFls) reviewed the Equator

Ibi Solar Independent Power Project (IPP), Sultanate of Oman 26
Environmental & Social Impact Assessment: Scoping Report

/eya powen,\ YAHVA ENGI ENGINEERING & Cc Qa pl! il q ls 4

Principles in 2011 and approved the latest version, EP Ill on April 26!" 2013. These became

effective from June 4!h 2013 and should be fully implemented by December 31 2013.

The EPs establish the minimum standards to be adopted by the EP Financial Institution (EPFI) as
those from IFC Performance Standards/World Bank EHS Guidelines and/or the relevant host

country laws, regulations and permits that pertain to environmental and social issues.
The Equator Principles consist of the following 10 Principles:

e Principle 1 - Review and Categorisation
e Principle 2 - Environmental and Social Assessment
e Principle 3 - Applicable Environmental and Social Standards

e Principle 4 - Environmental and Social Management System and Equator
Principles Principle Action Plan

e Principle 5 - Stakeholder Engagement

e Principle 6 - Grievance Mechanism

e Principle 7 - Independent Review

e Principle 8 - Covenants

e Principle 9 - Independent Monitoring and Reporting

e Principle 10 - EPFls Reporting
IFC Performance Standards on Environmental and Social Sustainability (2012)
The IFC Performance Standards are designed to help avoid, mitigate, and manage risks and
impacts throughout the life of a project as a way of doing business in a sustainable way,

including stakeholder engagement and disclosure obligations of the client in relation to

project-level activities.

The 2006 version of the IFC Performance Standards was reviewed and made applicable to all
new projects from 1st January 2012. The updated IFC PSs reflect IFC's stronger commitment to
climate change, business and human rights, corporate governance and gender equality as
well as strengthening the due diligence process for IFls. Such updates include comparable
labour terms for migrant and non-migrant workers, clarification of levels of stakeholder

engagement, monitoring of supply chains and an enhanced focus on energy efficiency, etc.
The following lists the IFC Performance Standards (2012):

e Performance Standard 1: Assessment and Management of Environmental and
Social Risks and Impacts

e Performance Standard 2: Labor and Working Conditions

e Performance Standard 3: Resource Efficiency and Pollution Prevention

Ibri Solar Independent Power Project (IPP), Sultanate of Oman 27
Environmental & Social Impact Assessment: Scoping Report

Posprquesn cates eapilals

e Performance Standard 4: Community Health, Safety, and Security

e Performance Standard 5: Land Acquisition and Involuntary Resettlement

e Performance Standard 6: Biodiversity Conservation and Sustainable Management
of Living Natural Resources

e Performance Standard 7: Indigenous Peoples

e Performance Standard 8: Cultural Heritage

It is further noted that the IFC is a shareholder in ACWA Power, and therefore all ACWA Power
projects must comply with the IFC Performance Standards and IFC EHS Guidelines.

World Bank and IFC General EHS Guidelines

The World Bank Group and IFC Environmental, Health and Safety Guidelines (EHS Guidelines)
are technical reference documents with general and industry-specific examples of GIIP, as
defined in IFC's PS 3: Resource Efficiency and Pollution Prevention. IFC uses the EHS Guidelines

as a technical source of information during project appraisal activities.

The World Bank Group International Finance Corporation (IFC), Environmental, Health and
Safety (EHS) General Guidelines of April 2007 superseded the World Bank Handbook issue of
1998. The updated EHS Guidelines serve as a technical reference source to support the
implementation of the IFC Performance Standards, particularly in those aspects related to PS
3: Resource Efficiency & Pollution Prevention, as well as certain aspects of Occupational and
Community Health and Safety. The General EHS Guidelines contain information on crosscutting
environmental, health, and safety issues potentially applicable to all industry sectors. No
industry specific guidelines have been developed for solar power projects.

The General EHS Guidelines contain the performance levels and measures that are normally
acceptable to IFC, and that are generally considered to be achievable in new facilities at

reasonable costs by existing technology

3.2 Applicable Environmental Legislation & Standards

3.2.1 National Regulations

The following regulations and standards will be applicable for the design and operation of the
proposed Ibri Il Solar IPP project.

Royal Decrees

e Royal Decree No. 6 of 1980 on Law of protection of Natural Heritage

Ibri Solar Independent Power Project (IPP), Sultanate of Oman 28
Environmental & Social Impact Assessment: Scoping Report
Posprquesn cates eapilals

e Royal Decree No. 46 of 1995 on Issuing the Law of Handling and Use of
Chemicals.

e Royal Decree No. 29 of 2000 on Law of Water Resources Conservation

e Royal Decree No. 115 of 2001 on the Protection of sources of Potable Water
from pollution

e Royal Decree No. 114 of 2001 on Law for the Conservation of Environment
and Prevention of Pollution

e Royal Decrees No. 6 of 2003 on Law on Nature Reserves and Wildlife
Conservation

Ministerial Decisions

e Ministerial Decision No 17 of 1993 on Regulations for the Management of Solid
Non-Hazardous Waste

e Ministerial Decision No 18 of 1993 on Regulations for the Management of
Hazardous Waste

e Ministerial Decision 140 of 1993 on Regulations for Chemical Materials
Registration and Related Permits

e Ministerial Decision 145 of 1993 on Regulations for Wastewater Re-Use and
Discharge

e Ministerial Decision 79 of 1994 on Regulations for Noise Pollution Control in
Public Environment

e Ministerial Decision 80 of 1994 on Regulations for Noise Pollution Control in
Working Environment

e Ministerial Decision 248 of 1997 on Regulation for the Registration of Chemical
Substances and the Relevant Permits.

e Ministerial Decision 421 of 1998 on Regulations for Septic Tanks, Soakaway Pits
and Holding Tanks

e Ministerial Decision 187 of 2001on Regulations for Organizing the Issuance of
Environmental Approvals and the Final Environmental Permit

e Ministerial Decision 118 of 2004 on Regulations for Air Pollution

3.2.2 International Treaties and Conventions

As the Sultanate of Oman is a signatory to a number of international conventions, the Project

is required to comply with the following applicable international treaties and conventions:

Ibri Solar Independent Power Project (IPP), Sultanate of Oman 29
Environmental & Social Impact Assessment: Scoping Report
/eya powen,\ SAE AENGn ENGINEERING ® Cc a pl! il fq) Ig 5

Table 3-1 International & Regional Conventions/Protocols

DaTE
CONVENTIONS, AGREEMENTS AND PROTOCOLS

SIGNED/RATIFIED

Paris Agreement to the UN Framework Convention on Climate Change 22/04/2016
Stockholm Convention on Persistent Organic Pollutants (POPs) 04/03/2002
The Convention of Conservation of Wildlife and its Natural Habitat in the GCC

. Signed
Countries
Cartagena protocol on biosafety to the convention on biological diversity 11/04/2003
Rotterdam Convention on the prior informed consent procedure for certain 31/01/2000
hazardous chemicals and pesticides in international trade
Kyoto Protocol to the UN Framework Convention on Climate Change 19/01/2005
United Nations Convention to Combat Desertification in Countries 23/07/1996
Experiencing Serious Drought and/or Desertification, Particularly in Africa
Convention on biological diversity 10/06/1996
United Nations Framework Convention on Climate Change 11/06/1992
Basel Convention on the control of transboundary movements of hazardous 08/02/1995
wastes and their disposal
Montreal Protocol on substances that deplete the ozone layer 30/06/1999
Vienna Convention for the protection of the ozone layer 30/06/1999

In addition to the above, Oman contributes to many regional and international organisations
that are concerned with the protection of environment and conservation of natural resources,
such as the United Nations Environment Program, World Health Organisation, United Nations
Food and Agriculture Organization, World Meteorological Organization, UNESCO, the
Regional Organization for Protection of Marine Environment, the relevant organizations
working under the Arab League and the Gulf Cooperation Council as well as the Gulf Area Oil
Companies Mutual Aid Organization (GAOCMAO).

Oman is also a member of the International Labour Organisation (ILO). The ILO is committed
to advancing opportunities for women and men to obtain decent and productive work in
conditions of freedom, equity, security and human dignity. Its main aims are to promote rights
at work, encourage good employment opportunities, enhance social protection and
strengthen dialogue in handling work-related issues.

3.3 Environmental Standards

The applicable environmental standards (Omani regulations and lender guidelines) based
upon expected Ibri Il Solar PV Project risks and impacts are outlined below. Full reference to
the applicable standards is provided in each relevant chapter herein.

Ibri Solar Independent Power Project (IPP), Sultanate of Oman 30
Environmental & Social Impact Assessment: Scoping Report
cance Ep) Capilals

Table 3-2 Applicable Standards & Guidelines

ENVIRONMENTAL

PARAMETER

OMANI STANDARDS LENDER GUIDELINES

Ambient Air Quality

MECA currently uses the US EPA
National Ambient Air Quality
Standards (NAAQS)

IFC EHS General Guidelines: Table 1.1.1
WHO Ambient Air Quality Guidelines

MD. 79/94 and the applicable limits | tec Es General Guidelines: Table 1.7.1

Noise of noise generated from industrial Noise Level Guidelines

facilities

Omani standards do not exist for soil or groundwater quality. As such, the use
Soil Quality of the Dutch standards is common practice for the analysis of soils and

groundwater, and these are viewed as international best practice.

All the above-mentioned standards require project compliance. Where there is contradiction

in limits between Omani standards and lender guidelines, the most stringent will apply.

In accordance with lender requirements, where specific national standards do not exist, an

international good practice standard should be applied.

Ibri Solar Independent Power Project (IPP), Sultanate of Oman 31
Environmental & Social Impact Assessment: Scoping Report
Popromnn (imvstimne () Capilals

4 APPROACH TO ESIA

This section outlines the expected methodology that will be used to describe the sensitivity of
environmental & social receptors, to predict the magnitude of environmental impacts and to
assess the significance of the effect of the project activities on each relevant environmental

parameter or component.

As the ESIA is inclusive of the requirements of MECA as well as the Environmental and Social
Impact Assessment requirements of the lenders, social elements such as community health,
safety and security, labour and working conditions, etc. have been included herein.

4.1 Delineation of Study Boundaries and Scope of Assessment

4.1.1 Study Boundaries for Assessment
The proposed project will be located on land leased from the Ministry of housing through a
Usufruct Agreement. The co-ordinates of the project boundary have been detailed in Section

2.2 Project Location.
The study area therefore comprises:

e The land in the defined Project footprint;

e Construction works, facilities/infrastructure and O&M activities within the
defined Project footprint;

e The Project's area of influence and potential receptors (defined in specific
sections herein);

e Associated Project Facilities:
- Access road connection from existing Ibri Il IPP access to the site;
- Electrical connections from the site to the external Sub-Station;
- The 220kV transmission grid substation; and
- Connection from the Sub-Station to the Omani grid.

Temporary Construction Facilities

- Temporary construction access road

- Temporary construction administration and laydown areas (inside the
defined Project footprint)

- Temporary worker accommodation areas (as applicable)

Ibri Solar Independent Power Project (IPP), Sultanate of Oman 32
Environmental & Social Impact Assessment: Scoping Report
Posprquesn (imvstimne () Capilals

4.1.2 Scope of Assessment
The ESIA will assess the potential impacts related to the proposed projects construction phase,

commissioning and operations, in the areas outlined above.

Potential impacts relating to decommissioning are expected to be similar to those
encountered during the construction phase (besides a larger proportion of electrical and
hazardous wastes from PV panels). Given that the decommissioning phase is not expected for
at least 15 years from Commercial Operation Date (in accordance with the term of the Power
Purchase Agreement (PPA)), it is not considered practical to speculate on future
environmental & social conditions including the sensitivity of current or future receptors at this
time and likelinood of future facilities in place for waste.

It is considered that impacts relating to decommissioning are best approached and mitigated
via a specific decommissioning plan prepared closer to the time of decommissioning. A plan
prepared at this time would be able to account for changes in regulation, improvements in
technology and methods of demobilization

4.2 Scoping

Scoping is a key stage in the ESIA process; it draws upon an understanding of the Project,
available environmental baseline data and relevant regulations. With an understanding of
these components, an aim of the scoping process is to identify potentially significant
environmental impacts and evaluate whether or not full assessment will be required at the ESIA
stage. This will ensure that only the impacts of potential significance will be assessed at the
ESIA stage.

Following the consideration of whether to provide further detailed assessment or not provide
detailed assessment for potential impacts, this scoping report sets out a suitable scope of works
for the main ESIA, and the methods that will be used to achieve these.

The Scoping Report intends to provide an amount of factual information about the condition
of the site and its surroundings prior to the commencement of the Project. An overview of the
environmental baseline has been provided and is based on existing data sources and
observations from site visits undertaken in October 2018 and May 2019. This has established
what information is available and what further studies need to be undertaken at the ESIA
stage.

Ibri Solar Independent Power Project (IPP), Sultanate of Oman 33
Environmental & Social Impact Assessment: Scoping Report
Posprquesn (antes H)capilals

4.3 ESIA Methodology

This section provides information about the data collection and consultation process followed
to inform the ESIA and the methodology that has been used to describe the sensitivity of
environmental receptors; predict the magnitude of environmental impacts and assess the

significance of impacts upon applicable environmental parameters

4.3.1 Baseline Studies and Research
Forming an integral part of the ESIA, the baseline surveys provide a benchmark of the existing
conditions by which the potential impacts of the proposed project can be assessed for the

construction and operational phases.

Baseline surveys will comprise primary or secondary data (or a combination), which may
include physical surveys on-site, information gathered during consultations, use of maps,

satellite imagery, references from relevant studies and other available data sources.

The scope of the required studies is based upon the existing level of information available and
a determination of what further information is required to provide a representative reference
of the current environment. The determination of required further studies is set out in the
relevant chapters of this scoping report, with justification.

The proposed baseline surveys have been outlined in this ESIA Scoping and may require

refinements following any comments received from MECA during review of this scoping report.

The baseline surveys will be described in each relevant chapter of the ESIA, with applicable
analysis results provided, and included to the EISA appendices. The surveys are intended to
provide representative data in regard to the areas that may potentially be impacted by the

project. Justification of the scope of such studies has been provided in this ESIA Scoping report.

4.3.2 Project Stakeholder Analysis and Consultations

Consultation with stakeholders is an essential part of the environmental & social assessment
process. The main objective of the consultation is to establish a dialogue with those
stakeholders who may be affected by aspects of the Project or may have an interest in the
outcome of the ESIA process. However, specific requirements for stakeholder engagement
have not been established in Oman, and are not recognised as a necessity in the ESIA process.

In regard to the lender requirements, all of the AIIB ESS’ and IFC Performance Standards
include requirements for an amount of stakeholder engagement (either in the ESIA, or as part
of the future ESMS) and therefore the project will require a level of engagement. In particular,
IFC Performance Standard 1 on “Social and Environmental Assessment and Management

(IPP), Sultannate of Oman 34
ent: Scoping Report

/eya powen,\ fimtition Geapilals

Systems” describes the stakeholder engagement requirements in more depth. It states the

following:

“Stakeholder engagement is the basis for building strong, constructive, and responsive
relationships that are essential for the successful management of a project's environmental
and social impacts. Stakeholder engagement is an on-going process that may involve, in
varying degrees, the following elements:

e Stakeholder analysis and planning;

e Disclosure and dissemination of information;

e Consultation and participation;

e Grievance mechanism; and

e On-going reporting to Affected Communities.
The nature, frequency, and level of effort of stakeholder engagement may vary considerably
and will be commensurate with the project's risks and adverse impacts, and the project's
phase of development.”

As common and good practice, stakeholder engagement is considered a key aspect of all
projects and should be undertaken at the ESIA stage in order to notify, gain views and enable

a better understanding of the dynamics of the local environment.

With respect to Oman, a culturally relevant consultation process has been developed by 5
Capitals which will involve letter consultation with the key project stakeholders, at the ESIA
stage.

With respect to the project, it is recognised that there are few project stakeholders due to the
lack of any required land acquisition, rights of way and the development of the project away
from key residential areas. Despite this, the following stakeholders have been initially outlined
for consultation.

w&
&

cance Ep) Capilals

Table 4-1 Overview of Proposed Stakeholders for Consultation

STAKEHOLDERS INTENTION FOR CONSULTATION

Ministry of Environment
and Climate — Affairs
(MECA)

Submission of Environmental Scoping Report to MECA and
feedback in regard to the proposed ESIA scope.

Ministry of Heritage &
Culture (MOHC)

To request information in regard to any known archaeological
artefacts and cultural features within the project site.

Ministry of Interior

To request coordination with the Wali of Ibri who will conduct
meeting with other stakeholders in regards to the Project.

To understand the local context in the area regarding infrastructure

Keres Sntsibdn and local land use, including camel rearing activities.
Owner of the Camel | To understand the historiography of local land use and gauging the
Farms potential impact of the project on the status quo

Expatriate Camel Herders

To understand the impact of the potential impact of the project on
their livelihood and map out their physical inventory to curate a
custom resettlement compensation plan for this economically and
social vulnerable community.

In addition to the above, a series of consultations

will be conducted by the local sub-

consultant (Yahya Engineering) to obtain information in regards to the observed land uses and

facilities identified on site based on October 2018 & May 2019 site visits. The bilateral

consultation will include findings on the following:

Previous camel race track - Is this facility now disused, is it under ownership by
any particular person/group, are there formal or informal land use rights related
to this?

Camel farms/Pens — What are the land rights of the camel farm owners (formal
or informal)? How long have they been using the land for? Are the people
nomadic (i.e. move around throughout the year)? How important is this land to
them? Are these people indigenous? Who owns the camels? What are
alternative lands for them to use for structures and to graze upon?

Water Well/Boreholes - Who owns these? What are they used for and who is it
used by? Are permits available for the boreholes? Are there alternatives locally?

Agricultural Land/Farmlands outside the Project site - Who owns these lands
(individuals/groups)? Do they have formal/informal land use rights? What do
they grow, how productive is the land? Is the farming for personal consumption,
or is it a commercial operation and part of livelinoods? Are there other or
alternatives land they also use/ can use as replacement?.

The stakeholder consultations will include the following qualitative research tools popular in

development planning:

Structured Interviews
Participant Observation

Advisory Boards

Ibri Solar Independent Power Project (IPP), Sultanate of Oman 36
Environmental & Social Impact Assessment: Scoping Report
/eya powen,\ YAHVA ENGI ENGINEERING & Cc Qa pl! il q ls 4

e Limited Surveys for Physical Asset Mapping

The data gathered in the stakeholder engagement process shall inform the Resettlement

Action Plan and the mitigation measures for the environmental and social management plan.

4.3.3 Impact Assessment Significance Criteria

In order to obtain a credible assessment of environmental & social impacts, the assignment of
‘effect significance’ to each identified impact needs to be a robust, consistent and
transparent process. The methodology to assess ‘effect significance’ is outlined below and
follows a Good International Industry Practice (GIIP) based on the assumption that the
significance of an impact on resources or receptors is considered to result from an interaction

between three factors:

e The nature and magnitude of the impact (i.e. a change in the environment,
social and/or health baseline conditions);

e The number of resources or receptors affected (i.e. humans and the
environment); and

e The environmental value or sensitivity of those resources or receptors to the
change.

A three-step approach has been used to determine the significance of environmental effects,
as follows:
e Step 1 - Evaluation of value/sensitivity of resource or receptor;
e Step 2- Assessing the magnitude of the impact on the resource or receptor; a
e Step 3- Determining the significance of effects.

Identification and Evaluation of Sensitive Receptors
Sensitive receptors are defined as:

Elements of the environment that are of value to the functioning of natural systems (i.e. areas
or elements of ecological, landscape or heritage value, species, habitats and ecosystems, soil,

air and water bodies or land-use patterns);

Human receptors, such as stakeholders (i.e. users of dwellings, places of recreation, places of
employment, community facilities or household relocation) and human systems (e.g.
employment market, population disease susceptibility and disease communicability, exposure

to toxicity of chemicals).

The environmental & social value (or sensitivity) of the resource or receptor has been defined
by using the criteria in the table below.

Ibri Solar Independent Power Project (IPP), Sultanate of Oman 37
Environmental & Social Impact Assessment: Scoping Report
/eya powen,\ SAE AENGn ENGINEERING ® Cc fq] pl! il fq) Ig 5

Table 4-2 Environmental & Social Value of Receptor or Resource

(SENsitIVITY)

DESCRIPTION OF VALUE

Very High

High importance and rarity on an international scale and limited or no potential for
substitution.

The receptor has already reached its carrying capacity, so any further impact is likely
to lead to an excessive damage to the system that it supports.

Locations or communities that are highly vulnerable to the environmental impact
under consideration or critical for society (e.g. indigenous peoples, hospitals, schools).

High

High importance and rarity on a national scale, and limited potential for substitution.
The receptor is close to reaching its carrying capacity, so a further impact may lead
to a significant damage to the system that it supports.

Locations or communities that are particularly vulnerable to the environmental
impact under consideration (e.g. residential areas, vulnerable/marginalized groups).

Medium

High or medium importance and rarity on a regional scale, limited potential for
substitution.

The receptor is already significantly impacted, but it is not close to reaching its
carrying capacity. Further impacts will get increase the stress of the underlying system,
but evidence does not suggest that it is about to reach a critical point.

Locations or groups that are relatively vulnerable to the environmental impact under
consideration (e.g. commercial areas).

Low

Low or medium importance and rarity on a local scale.

The receptor is not significantly impacted and shows a large spare carrying capacity.
Impacts are not likely to generate any noticeable stress in the underlying system.
Locations or groups that show a low vulnerability to the environmental impact under
consideration (e.g. industrial areas).

Very Low

Very low importance and rarity on a local scale.

The receptor is not impacted and shows a very large spare carrying capacity.
Impacts are very unlikely to generate any noticeable stress in the underlying system.
Locations or groups that show a very low vulnerability to the environmental impact
under consideration (e.g. industrial areas).

The existence of receptors that are legally protected (e.g. designated areas, protected

habitats or species) will be taken into consideration for the assessment of the sensitivity of the

receptors.

Identification and Evaluation of Potential Impacts

During the evaluation undertaken as part of the ESIA process, the following types of impacts

have been considered:

Direct Impacts - Potential impacts that may result from the construction and
occupation of the Project acting directly on an environmental or social
receptor (e.g. land take for construction of the camps);

Indirect Impacts — Potential impacts which are not a direct result of a Project
activity, often produced later in time or further removed in distance, but are
normally a result of a complex pathway (e.g. dust deposition on vegetation
which causes reduction in photosynthetic rates);

Ibri Solar Independent Power Pro}
Environmental & Social Impact Ass

ct (IPP), Sultannate of Oman 8
sment: Scoping Report

/eya powen,\ YAHVA ENGI ENGINEERING & Cc Qa pl! il q ls 4

Beneficial Impacts — Those impacts that have a positive, desirable or favourable
effect on the sensitive resources or receptors (e.g. landscape providing artificial
habitat for a variety of species, creating jobs during the construction and/or
occupation phases of a project);

Adverse Impacts - Those impacts that are detrimental and have a negative
influence on sensitive resources or receptors;

Secondary Impacts - Potential impacts that may result from the implementation
of protection measures applied to mitigate potential direct impacts;

Event Related Impacts - Potential unplanned or accidental impacts stemming
from an unintentional event such as fire, explosion, oil spill, etc.; and

Defining Impact Magnitude

The magnitude of the impact will be defined wherever possible in quantitative terms. The

magnitude of an impact has a number of different components, for example:

The extent of physical change;

The level of change in an environmental condition;

The permanence of impact and the reversibility of the impacted condition;
Its spatial footprint;

Its duration, its frequency; and

Its likelinood of occurrence where the impact is not certain to occur.

The criteria used for identifying the magnitude of impacts is provided within the Table below.

Ibri Solar Independent Power Project (IPP), Sultanate of Oman 39
Environmental & Social Impact Assessment: Scoping Report
/eya powen,\ SAE AENGn ENGINEERING ® Cc fq] pl! il fq) Ig 5

Table 4-3 Criteria for Magnitude of Impacts

MAGNITuD

EOF DESCRIPTION OF MAGNITUDE
IMPACT

Adverse: Loss of resource and/or quality and integrity; severe damage to key
characteristics, features or elements. A major impact is usually large scale, permanent
Major and irreversible.

Beneficial: Large scale or major improvement of resource quality; extensive restoration
or enhancement; major improvement of attribute quality.

Adverse: Significant impact on the resource, but not adversely affecting the integrity;
Partial loss of/damage to key characteristics, features or elements. Moderate impacts
usually extend above the site boundary, and are usually permanent, irreversible or
cumulative.

Beneficial: Benefit to, or addition of, key characteristics, features or elements;
improvement of attribute quality.

Moderate

Adverse: Some measurable change in attributes quality or vulnerability; minor loss of, or
alteration to, one (maybe more) key characteristics, features or elements. Minor
impacts usually are only noticeable within the site and are temporary and reversible.
Beneficial: Minor benefit to, or addition of, one (maybe more) key characteristics,
features or elements; some beneficial impact on attribute or a reduced risk of negative
impact occurring.

Minor

Adverse: Very minor loss or detrimental alteration to one or more characteristics,
features or elements.
Beneficial: Very minor benefit to or positive addition of one or more characteristics,
features or elements.

No No loss or alteration of characteristics, features or elements; no observable impact in
change either direction.

Determination of Significance of Impacts

Significance of impacts is determined by taking into consideration the sensitivity of an
identified receptor or resource and the magnitude of the project impact. That is, the greater
the environmental sensitivity of an identified receptor or resource, and the greater the

magnitude of impact, the more significant the impact (project impact).

In addition to this, where a project has a major detrimental impact on a highly valued
environmental resource/receptor, the consequences of that impact on the said resource
would be significant adverse effect. In other words, it is the result of the impact acting on the
receptor that produces an environmental effect.

Effects can be either beneficial or adverse. The table below shows the criterion used for
determining the significance of environmental impacts. Definitions of each significance

categories are provided in the table below.

Ibri Solar Independent Power Project (IPP), Sultanate of Oman 40
Environmental & Social Impact Assessment: Scoping Report
/eya powen,\ YAHYA ENGI ENGINEERING ® cq pl! il Qa Ig 5

Table 4-4 Criteria for Determining Significance of Impacts

MAGNITUDE OF IMPACT (DEGREE OF CHANGE)

No change Negligible Minor Moderate Major
ae A Moderate to _ _
Q = Neutral Minor Major Major Major
= a Minor to Moderate to A
5 D
g = Neutral Minor GROSERAD Major Major
8
2 g Negligible t Moderate te
x) ko) Neutral EIN Minor Moderate ocerare 10
> ® minor Major
5 =
Es
ie _ oo .
g& F3 Neutral Negligible to Negligible to Minoan Minor to
= minor minor moderate
g
= ra Negligible to 5 .
5 Neutral Negligible inalintl Minor Minor
>

In some cases above, the significance is shown as being one of two alternatives. In these
cases, a single description is decided upon with reasoned judgement for that level of

significance chosen.

Table 4-5 Definition of Significance of Effects

SIGNIFICANCE GaneEral
CATEGORY
Only adverse effects are normally assigned this level of significance. They represent
key factors in the decision-making process. These effects are generally, but not
Vere arcel exclusively, associated with sites or features of international, national or regional
ty Larg importance that are likely to suffer a most damaging impact and loss of resource
integrity. However, a major change in a site or feature of local importance may also
enter this category.
Large Important considerations at a local scale but, if adverse, are potential concerns to the

project and may become key factors in the decision-making process.

These effects, if adverse, while important at a local scale, are not likely to be key
Moderate decision-making issues. Nevertheless, the cumulative effect of such issues may lead to
an increase in the overall effects on a particular area or on a particular resource.

Local issue unlikely to be of importance in the decision-making process. Effects do not
exceed statutory limits. Nevertheless, they are of relevance in enhancing the

Slight subsequent design of the project and consideration of mitigation or compensation
measures.
Neutral No effect or effect that is beneath the level of perception, within normal bounds of

variation or within the margin of forecasting error. No mitigation is required.

The approach to assigning significance of impact relies on reasoned argument, professional
judgement and taking on board the advice and views of appropriate organisations. For some

Ibri Solar Independent Power Pro}
Environmental & Social Impact Ass

ct (IPP), Sultannate of Oman Al
sment: Scoping Report

fr lt ida A YAHVA ENGI ENGINEERING & Cc Qa pl! il q 5 4

disciplines it is determined by comparison, wherever possible with company, locally, nationally
or internationally accepted standards. If no standards are available then it is necessary to

develop project specific limits, based on guidance or best practice as necessary.

Such standards or limits are referred to as the Significance Threshold. If the size and type of
impact is greater that the significance threshold, then this is termed a Significant Impact.
Potential significant impacts need to be avoided and are therefore prioritised identifying
mitigation measures to reduce the effect to an acceptable level. Significant effects will be

those, which are ‘Major’ or ‘Moderate to Major’.

Note: All predicted impacts with a beneficial impact have been colour coded green.

4.3.4. Mitigation & Management Measures

The project includes a variety of measures to ensure that environmental standards and
guidelines can be achieved by the project. The projects impact assessment process as
outlined above will therefore take into consideration those measures included to the projects
design. In addition to specific measures included to the projects design, the ESIA will outline
further mitigation and/or management measures for the construction & commissioning phases
and the operational phase, upon which the project can further minimise or avoid negative

impacts, and ameliorate positive impacts.

Upon approval of the project, the stated mitigation and management measures in the
approved ESIA will be required for implementation as a condition of the environmental permit,

or as the lenders as part of the loan agreement.

4.3.5 Residual Impacts

Following assessment of the mitigation and management measures, the projects residual
impact significance will be considered to determine whether the proposed mitigation and
management can be considered acceptable. The significance of such impacts is based upon
the same criteria used to determine the impact significance before applying additional

mitigation & management measures.

4.3.6 ESIA Disclosure

As part of AIIB's process to reach board agreement and in line with other lending banks
international good practices for ESIA, an ESIA disclosure session will take place once the ESIA
is in its final draft stage. The purpose of this meeting will be to invite Project Affected People
and other relevant stakeholders to present an overview of the Project, and the Environmental

& Social assessment process undertaken.

Ibri Solar Independent Power Project (IPP), Sultanate of Oman 42
Environmental & Social Impact Assessment: Scoping Report
Posprquesn cates eapilals

The ESIA disclosure session will be advertised 2 weeks prior to the intended meeting date and

will include posted notices, as well as direct communications with stakeholders. During the
disclosure session, attendees will be open to query the Project and ask questions to the panel,
which as a minimum will include the Project developer, local registered environmental
consultant submitting the ESIA to MECA, and the international Environmental & Social
Consultant.

Feedback will be recorded and then updated in the ESIA (as applicable), prior to finalisation
and further submission to MECA.

Ibri Solar Independent Power Project (IPP), Sultanate of Oman 43
Environmental & Social Impact Assessment: Scoping Report
[rom ouen\ (imaticams Gp capilals

5 AIR QUALITY

5.1 Standards and Regulatory Requirements

5.1.1 National Requirements.
With regards to ambient air quality standards, MECA has developed and issued the ambient

air quality standards for the Sultanate of Oman through the Ministerial Decree 41/2017.

The following table summarises these standards.

Table 5-1 Omani Ambient Air Quality Standards

Maximum LIMIT OF POLLUTANT AVERAGING PERIOD FOR
POLLUTANT CONCENTRATION LEVEL MEASURING POLLUTANT (H)
PPM Hg/m3
Sulphur dioxide (SO2) 0.124 350 !
0.0532 150 24
Hydrogen Sulphide (H2S) 0.020 30 1
Nitrogen Dioxide (NO2) 0.128 250 |
0.642 130 24
Ozone (Os) 0.0568 120 8
PMio - 150 24
PM25 - 65
Carbon Monoxide (CO) 248 soma/m?
8.11 10mg/m3
Non-Methane 0.24 160
Hydrocarbon (NMHC)
Lead (Pb) - 15
NH3 - 200

5.1.2 Lender Requirements
As a guide, the requirements of the Project lenders are expected to align with the IFC EHS
Guidelines (which reference the WHO ambient air quality standards) have been as provided

below.

Table 5-2 WHO Ambient Air Quality Standards (g/m unless otherwise specified)

PARAMETER 24 HOUR ANNUAL
150 (Interim target 1) 70 (Interim target 1)
PM 100 (Interim target 2) 50 (Interim target 2)
” 75 (Interim target 3) 30 (Interim target 3)
50 (guideline) 20 (guideline)
75 (Interim target 1) 35 (Interim target 1)
Ibri Solar Independent Power Project (IPP), Sultanate of Oman 44

Environmental & Social Impact Assessment: Scoping Report
Posprquesn (imaia Gp capilals

J9
PARAMETER 24 Ho! ANNUAL
50 (Interim target 2) 25 (Interim target 2)
PM, 5 37.5 (Interim target 3) 15 (Interim target 3)
25 (guideline) 10 (guideline)
NO2 200 (1 hour) 40
125 (Interim target 1)
SO2 50 (Interim target 2) 500 (10-minute guideline)
20 (guideline)
160 (interim target 1) (8-hour daily maximum)
os 100 (8 hour daily maximum guideline)

Source: World Bank General EHS Guidelines, 2007

5.2 Observations and Baseline Condition

5.2.1 General

The climate of Oman can be described as subtropical dry hot desert climate with low annual
rainfall, very high temperatures in summer and high levels of humidity particularly in inland
areas. Daily maximum temperatures in the summer months (June to September) reach up to
40°C and above. Although rainfall is infrequent, there can be sudden heavy downpours
potentially leading to flash floods. Due to the environment and low rainfall, a hot dust laden
wind known as “the Shamal” occur reasonably frequently, especially in the summer months
where there is typically less soil moisture, higher wind speeds and increased humidity; all
favouring dust creation and suspension. This Shamal wind could be very strong resulting in

sandstorms or dust storms with the potential of significantly impacting ambient air quality.

5.2.2 Site Based

On a local scale, the surrounding area of the Project site is sparsely populated with few existing
emission sources, with the exception of Highway 21 (Buraimi-lbri highway) approximately 2km
from the north eastern boundary of the Project and the under commissioning Ibri IPP CCGT,

Mobile source emissions from vehicles have the potential to contribute to ambient
concentrations of Nitric Oxide, NO2z, $O2, VOC's, CO and Particulate Matter (i.e. PM2s & PMio)
in the local air shed. Given the low vehicle flow on the road and as it is located approximately
3km from the north east boundary of the Project site, inputs from the highway are likely to be
indistinguishable from background concentrations at this distance due to mixing.

The Ibri IPP (a 1400MW natural gas power plant) located approximately 2km from the south
east of the Project boundary is still undergoing commissioning and is not yet fully operational.
The IPP will contribute point source emissions from stack structures either in simple or combined

Ibri Solar Independent Power Project (IPP), Sultanate of Oman 45
Environmental & Social Impact Assessment: Scoping Report
Posprquesn cates eapilals

cycle operations, which will primarily include concentrations of NOx (as NO and NO2) and CO
due to the use of the natural gas as primary fuel. Under back up liquid fuel operations there
may be respective reduced emissions of NOz and CO, but an increase in SO2 and a small
amount of Particulates. Where the wind emanates from the east, this will likely result in
dispersion towards the Ibri Il IPP, with a possible increase in pollutant concentrations in the

project area.

5.3 Sensitive Receptors

Review of satellite of satellite imagery and findings from the site visit undertaken in October
2018 identified a number of receptors around the Project site. Such receptors have been
outlined to be within a 5km radius and have been identified in Section 2.3.4 “Local Sensitivities”

In relation to ambient air quality impacts from the project, the expected range of impacts are
likely to be within a zone of 1km. A 1km radius has been considered as the potential zone of
impact because the project is a renewable Project (Solar PV Plant) and is not expected to
result in any air emissions. Any impacts upon ambient air quality will be limited to the
construction phase (i.e. dust generation, vehicle movements and equipment use) or vehicle

movements during the operational phase.

During construction, local ambient air quality may potentially be affected by increased dust,
particularly during the site preparation stage (site clearance, levelling and excavations), the
movement of vehicles on unpaved road surfaces and by the exhaust fumes of construction
vehicles, equipment and temporary power generators. These activities can cause impacts to

nearby receptors (e.g. <200m for gaseous emissions and <500m for particulate emissions).

Findings from the site visit undertaken on October 2018 and review of satellite imagery has
identified recreational, agricultural, residential and an industrial property undergoing
construction within 1km of the proposed project site.

These included the camel race track directly adjacent to the western boundary of the site,
farmlands 1, 2 & 3 located north & north east of the Project site, the proposed Ibri Il Solar IPP
EPC contractor camp to be located within the site, and the Ibri IPP currently undergoing
construction approximately 1km north of the project site.

(IPP), Sultannate of Oman 46
nent: Scoping Report

POWER,
jot

(iariticne Gy capilals

Table 5-3 Air Quality Receptors

Reomran RECEPTOR Type SENSITIVITY JUSTIFICATION
It is possible that the existging Ibri IPP camp will be
. re-used during the Ibri Il IPP Porject. As the
Ibri IPP - . .
. . . contractor camp will be occupied during the
Contractor Residential High i . .
construction phase of the project, residents of this
Camp - .
camp are particularly vulnerable to changes in
ambient air quality.
This camel race track is likely used occasionally and
Camel Race 9 , whenever in use, users of this race track will be
Recreational | Medium " i : -
Track relatively vulnerable to changes in ambient air
quality as a result of development of the Project
Active Residential/ The camel farm(s) includes a_ residential
Camel Farm 5 High attachment and camel pens which are sensitive to
Commercial a at "
1&2 changes in air quality.
Users of this farmland are relatively vulnerable to
Farmland 1 Agricultural Medium | changes in ambient air quality as a result of
development of the Project
This industrial receptor will not be significantly
lbri IPP Inslusiitell Low impacted by changes in ambient air quality as it is

of low vulnerability due to ambient air quality
impacts from its own construction activities.

Figure 5-1 Air Quality Receptor Locations

ta: |
(Garmlant L
\Nctive Camel Race Track

iba ee

Active Gamel|Farm 1 ©) \CbrillPP!- Worker Accomodation Area

Posprquesn (imvstimne () Capilals

5.4 Potential Impacts

5.4.1 Construction Phase

Activities associated with the construction phase are likely to result in fugitive emissions of dust

and gaseous pollutants associated with the use of plant, vehicles and machinery.
In particular, impacts are likely to be associated with:
e Increased particulate concentrations, as a result of dust generating activities
on site;
- Dust deposition, resulting in the soiling of surfaces;
- Visible dust plumes, which are evidence of dust emissions;

+ Increase in concentrations of airborne particles and nitrogen dioxide due to
exhaust emissions from diesel powered vehicles and equipment used on site
(non-road mobile machinery) and vehicles accessing the site;

+ Stored VOCs and other volatile hazardous materials; and

+ Odour from temporary wastewater facilities (e.g. temporary toilet blocks), or
wastewater containment.

Dust Generation

In line with the UK's IAQM Guidance on the Assessment of Dust from Construction, the need

for detailed assessment relating to dust impacts will normally be required where

e There is a ‘human receptor’ within 350m of the boundary of the site, or within
50m of a route used by construction vehicles on public roads (up to 500m from
the site entrance).

e There is an ‘ecological receptor’ within 50m of the boundary of the site, or within
50m of a route used by construction vehicles on public roads (up to 500m from
the site entrance).

With respect to the screening criteria above, dust generation as a result of construction
activities can potentially impact residents at the Project contractor camp and the camel race
track as they are located within 350m of the Project site boundary. The farmland 3 and the
contractor camp are also located within 50m of the route to be used by construction vehicles.

Gaseous Emissions

The principle sources of gaseous emissions to air during construction will be the combustion of
fossil fuels from the operation of vehicles, construction equipment (such as temporary diesel
generators) and mobile plant. Any emissions from these sources are not expected to result in
noticeable incremental impacts to the local air shed as it will mix in ambient air close to the
point of origin resulting in emissions that are not distinguishable from the background

concentrations.

Ibri Solar Independent Power Project (IPP), Sultanate of Oman 48
Environmental & Social Impact Assessment: Scoping Report
Posprquesn (imvstimne () Capilals

Volatile Organic Compounds (VOCs)

A small volume of fuels, paints, solvents and other volatile substances are likely to be required
during the construction phase, which will be stored in secure areas within the construction
laydown areas. Any potential impact will be due to inappropriate storage or use of substances
in close proximity to the construction site boundaries. Such impact will be negligible at the
Project contractor camp and will be limited to the immediate surrounding area.

Odour

The construction phase of the project will include a number of temporary toilet facilities with
in-built or separate septic tank storage. In the event of ineffective odour management, there
is the potential for release of some odour to the immediate surrounding areas associated with
any inappropriate containment and coverage associated with wastewater holding tanks.
However, such impact are likely to be temporary, and are expected to be limited to the

Project footprint and immediate surrounding areas.

5.4.2 Operational Phase
As the proposed project is associated entirely with the generation of renewable energy, there
are no permanent fuel combustion requirements or any other associated air emissions directly

from the Project.

An emergency diesel generator will likely be incorporated to supply provide supply in case of
a site connection issue or disconnection from the grid. However, the use of this (besides
maintenance testing) will be very limited, if used at all.

The Project will necessitate limited vehicle usage along the access road and wider routes to
the site. Such impacts will be limited as there will be only a small requirement for operational
staff. These increases in vehicles during operations are unlikely to be discernible and any air
quality impacts to receptors are also not likely to be detectable.

5.5 Proposed Assessment Requirements for ESIA

In order to provide a representative assessment of the significance of potential impacts, the

following methods have been proposed to enable further assessment in the ESIA.

Ibri Solar Independent Power Project (IPP), Sultanate of Oman 49
Environmental & Social Impact Assessment: Scoping Report
/eya powen,\ YAHYA ENGI ENGINEERING ® cq pl! il Qa Ig 5

Table 5-4 Air Quality Impacts Assessment Methodology at the ESIA Stage

POTENTIAL
ESIA AssESSMENT METHODOLOGY

IMPACT

Construction Phase

Dust Given that there is a ‘human’ receptor within 350m of the project boundary, there
Generation | is a potential for dust generated during site preparation activities and movements
along the site access road and on unpaved surfaces to impact these receptors.
Hence, further assessment is therefore considered necessary at the ESIA stage

Emissions are not expected to result in noticeable incremental impacts to the local
air shed as any emission from construction vehicles & machinery are expected to
mix in ambient air close to the point of origin resulting in emissions that are not
distinguishable from the background concentrations.

Gaseous
Emissions

As such, a further detailed assessment of this potential impact is not required

Potential impact from VOC's will be negligible & limited to the Project contractor
VOC's camp and immediate surrounding areas as such a further detailed assessment of
this potential impact is not required.

Potential impacts from odour during construction are expected to be temporary,
Odour negligible & limited to the Project contractor camp and immediate surrounding
areas and as such further detailed assessment is not required.

Operational Phase

Vehicle Given that the operation of the Project will only require the usage of few vehicles,
Gaseous emission from vehicle movements are not expected to result in emissions that are
Emissions not distinguishable from the background concentrations. Hence, further detailed

assessment is not proposed in the ESIA.

In order to provide a representative assessment of the significance of potential impacts, the
methods listed in the table below have been proposed to enable further assessment on
potential impacts in the ESIA.

Table 5-5 Air Quality Impacts Assessment Methodology at the ESIA Stage

POTENTIAL
ESIA AssESSMENT METHODOLOGY

IMPACT

Construction Phase

Dust Baseline Study:

Generation | A baseline assessment of particulates (PMio & PM23) will be undertaken for at one
and (1) central location within the project site.

Gaseous As a precautionary approach and to better understand baseline air quality
Pollutants | conditions that may affect site personnel, the ambient air quality survey will also
monitor ambient concentrations of Carbon monoxide (CO), nitrogen dioxide
(NOs), sulphur dioxide (SO2) and ozone (Os) over this same period.

Short term ambient air continuous monitoring campaign will run for ten (10) days
to ensure the provision of representative conditions that can be compared with
hourly and 24-hourly standards, as well as indicating diurnal fluctuations in ambient
air quality, or fluctuation with the local weather conditions.

A meteorological station will also be established for the period of the monitoring
adjacent to the air quality monitoring station to measure wind speed, direction,
humidity and temperature.

Ibri Solar Independent Power Project (IPP), Sultanate of Oman 50
Environmental & Social Impact Assessment: Scoping Report
[rom ouen\ (amas: Geapilals

POTENTIAL
ESIA AssESSMENT METHODOLOGY

IMPACT

Results of the air quality monitoring will be provided in g/m and will be compared
against applicable ambient air quality standards.

Assessment of Impact Significance:

In accordance with a best practice methodology (such as the UK's Institute of Air
Quality Management (IAQM) for construction dust) an assessment of the potential
impacts of construction dust will be made. Potential impacts will be combined with
baseline concentrations to determine the significance of impacts.

Given that the operation of the projectis unlikely to result in any net variation to local air quality
condition (as there are no specific emission sources), modelling or detailed air quality
assessment for the operational phase is not proposed.

Air quality impacts that could be attributable to the construction phase are expected to be
common for construction projects in Oman, and are considered to be manageable through
the implementation of a robust Construction phase Environmental Management Plan (CEMP).
The ESIA will provide further details regarding required considerations and necessary mitigation
to be included within the CEMP for all potential impacts including those identified as not
requiring further detailed assessment in the ESIA.

The ESIA will include best practice mitigation and management measures to reduce the
potential for any associated impacts to air quality. The intention will be for these best practice
measures to be included into the Operational phase Environmental Management Plan
(OEMP) and operational phase ESMS for effective management and implementation on-site.
The same is relevant for potential impacts identified during the construction phase, whereby
best practice mitigation and management measures will be included to the ESIA for
incorporation to the CEMP and construction phase ESMS.

Ibri Solar Independent Power Project (IPP), Sultanate of Oman 51
Environmental & Social Impact Assessment: Scoping Report
[rom ouen\ (matin Gycapilals

6 NOISE AND VIBRATION

6.1 Standards and Regulatory Requirements

6.1.1 National Requirement

Omani regulations for noise are applicable for both the workplace and ambient noise levels.

The ambient noise levels are provided in M.D. 79/94 and the applicable limits of noise

generated from industrial facilities is provided in the following table.

Table 6-1 Limits of Noise Generated by Industrial Sources
Leq, T, DB(A)

Day TIME EVENING TIME
7AM-6PM. 6PM- 11PM
WoRrKDAYS WorKDAYS

TyPE OF DISTRICT

NIGHT TIME
11PM-7AM
WorKDAYS AND
HOLIDAYS

Rural residential and

recreational 45 40 35
Sub-urban residential 50 45 40
Urban residential 55 50 45
Urban residential with

some workshops or 60 55 50
business city hub

Industrial and 70 70 70
commercial

The regulations also provide maximum noise levels, measured at the sensitive receptor, for

road sources, and these are shown in the following table.

Table 6-2 Limits of Noise Generated by Road Traffic Sources
Leq, T, DB(A)

Day TIME EVENING TIME
7AM-6PM. 6PM- 11PM
WoRrKDAYS WorKDAYS

TyPE OF DISTRICT

NIGHT TIME
11PM-7AM

WorKDAYS AND
HOLIDAYS

Rural residential and

recreational 60 58 50
Sub-urban residential 65 60 55
Urban residential 65 60 55
Urban residential with

some workshops or 65 60 55
business city hub

Industrial and

commercial 70 65 60

Ibri Solar Independent Power Project (IPP), Sultanate of Oman
Environmental & Social Impact Assessment: Scoping Report

52
Posprquesn carttacne G)capilals

The above noise limits will be applicable to the movement of project related vehicles during

the construction and operational phases of the project.

Ministerial Decree 80/1994, describes the measures taken to control noise pollution in the

working environment. The requirements specify that:

e Employees should not be exposed to noise levels exceeding 85aB(A);

e If work place noises exceed 85aB(A), then the employer should provide the
workers with suitable personal hearing protection devices;

e The attenuation devices should minimise the noise levels to 80dB(A) or lower;
and

e Machines must be designed and constructed in such a way that risks resulting
from elevated noise are reduced to the lowest level possible using state-of-
the-art technology and available means particularly at noise source

6.1.2 Lender Requirements
Financial institutions are expected to also require adherence to WHO noise standards as
detailed in IFC EHS Guidelines. The IFC General EHS Guidelines require that the project be in

compliance with the WHO noise standards, though these relate to noise received at receptor

locations rather than the project boundary.

Table 6-3 World Health Organisation Ambient Noise Level Guidelines

ONE Hour LAE@ (DBA)
RECEPTOR
Daytime (7AM- 10PM) NiGHt (10PM-7AM)
Residential, Institutional, Educational 55 45
Industrial, Commercial 70 70

Source: World Bank EHS General Guidelines, 2007 & Guidelines for Community Noise, WHO, 1999.

Noise impacts should not exceed the levels presented above, or result in a maximum increase

in background levels of 3cB at the nearest sensitive receptor location off-site.

Furthermore, the following requirements have also been specified in the IFC EHS noise

guidelines:

e No employee should be exposed to a noise level greater than 85dB (A) for
duration of more than 8 hours per day without hearing protection. In addition, no
unprotected ear should be exposed to a peak sound pressure level
(instantaneous) of more than 140dB(C).

e The use of hearing protection should be enforced actively when the equivalent
sound level over 8 hours reaches 85aB (A), the peak sound level reaches
140dB(C), or the average maximum sound level reaches 110aB (A). Hearing
protective devices provided should be capable of reducing sound level at the
ear to at least 85aB (A).

Ibri Solar Independent Power Project (IPP), Sultanate of Oman 53
Environmental & Social Impact Assessment: Scoping Report
pas (imvstimne () Capilals

e For every 3dB(A) increase in sound levels, the allowed exposure period or
duration should be reduced by 50%.

e Where feasible, use of acoustic insulating materials isolations of the noise source
and other engineering controls should be investigated and implemented prior to
the issuance of hearing protection devices as the final control mechanism.

e Medical hearing checks on workers exposed to high noise levels should be
performed periodically.

$6.2 Observations and Baseline Condition

6.2.1 Noise

The Project site is located away from permanent anthropogenic noise generating activities.
The only notable anthropogenic noise sources observed from the Project site during the site
visits in October 2018 and May 2019 were distant vehicle noises from Highway 21 located
approximately 3km north east of the Project site and the distant construction/commissioing
activities of the Ibri IPP located approximately 800m south east of the Project boundary. Noise
sources from Highway 21 are only discernible in low magnitude along the north eastern extent
of the Project boundary while noise from the lbri Power Plant are only discernible at the south-
eastern extent of the Project site.

Figure 6-1 Local Noise Sources

Ibi Solar Independent Power Project (IPP), Sultanate of Oman 54
Environmental & Social Impact Assessment: Scoping Report
[rom ouen\ (imaticams Gp capilals

6.2.2 Vibration

In terms of a baseline, no noticeable vibrations, or potential sources of vibration were

encountered at any time during the site visits undertaken.

6.3 Sensitive Receptors

In relation to noise and vibration impacts, the expected range of impacts are likely to be within
a zone of 1km. This is due to noise propagation loses over distance. Findings from the site visits
and review of satellite imagery have identified evidence of residential, agricultural and
industrial properties within 1km of the proposed project site that may be susceptible to

changes in noise levels.

These included the proposed Ibri Il Solar IPP contractor camp to be located within the site,
users of the camel race track directly adjacent to the western boundary of the site, Farmlands
1, 2 & 3located approximately 400m north, 800m north east and 1km north of the project site,

and Ibri Power Plant located approximately 800m south east of the project site.

Table 6-4 Noise & Vibration Sensitive Receptors

RECEPTOR RECEPTOR TYPE SENSITIVITY JUSTIFICATION
The existing worker accommodation area may be
; maintained for the Ibri II IPP construction works. As
Iori IPP 1 .
. . the proposed contractor camp will be occupied
contractor Residential High . " ¥
during the construction phase of the project,
camp : - ,
residents of this camp are particularly vulnerable to
increase in ambient noise levels.
Active Residential / The camel farm(s) includes a residential attachment
Camel Farm . High and camel pens which are sensitive to changes in
Commercial .
1&2 noise.
This camel race track is used occasionally and as
Camel Race 4 such whenever it is in use, users of this recreational
Recreational | Medium Pra - "
Track facility is relatively vulnerable to changes in ambient
noise levels as a result of development of the Project.
Farmland 1 Users of this farmland are relatively vulnerable to
' Agricultural Medium | changes in ambient noise levels as a result of
2,384 .
development of the Project.
This industrial facility is currently undergoing
Ibri_ Power 4 construction and has been identified as a local noise
Industrial Low ran 1
Plant source. Hence it is of low vulnerability to changes in
ambient noise levels.
Ibri Solar Independent Power Project (IPP), Sultanate of Oman 55

Environmental & Social Impact As:

sment: Scoping Report
[cya rower (imi G)capilals

Figure 6-2 Noise & Vibration Sensitive Receptor Locations
y keke aa v

J REL
| Farmland 25 q Ne a

Crarmland| 3

¥
Garmland) 1 i a

Farmland)4)\.

\Nctive|Gamel| Farm 2

Ibri/tPP

Active Camel Farm 1 0 =“ibri IPP) Worker, Accomodation Area

6.4 Potential Impacts

6.4.1 Construction Phase
Construction Noise

Construction activities will likely result in temporary and short duration increases in the noise
and vibration levels emanating from the project site, laydown areas and access road.

Noise will be generated and propagated to the surrounding areas via a range of processes.
Pertinent construction activities at the project site in relation to noise are likely to include
earthworks, movement of vehicles, compaction works and piling.

The combination of noise from the above sources can also introduce potential cumulative
impacts when generated in tandem. All of these impacts may have a negative effect on the
amenity of receptors within 1km of the Project site due to the flat topography, limited
attenuating vegetated ground cover and lack of intervening structures to provide
attenuation.

Ibi Solar Independent Power Project (IPP), Sultanate of Oman 56
Environmental & Social Impact Assessment: Scoping Report
Posprquesn (imvstimne () Capilals

Construction Vehicle Noise

Increases in traffic during construction may result in increases in the noise levels at off-site
receptors within 1km to the Project boundary. In addition, increase in traffic on the existing
highway approximately 3km north east of the Project site may result in a discernible impact on
road users and any receptors in close proximity to the Highway as the current traffic flow on

this highway is low.
Vibration

Certain construction processes, particularly those involved with site preparation and civil
works, e.g. breaking, piling, vibratory rollers etc. have the potential to create vibration within
the vicinity of the works. Vibration is also anticipated to occur sporadically around the
construction site due to the movement of materials and equipment.

However, it should be noted that vibrations tend to dissipate rapidly as they spread due to
losses of energy radiating 360 degrees from the source. As such, vibratory impacts at the
project contractor camp will likely be negligible while impacts at the camel race track, the
farmland 1, 2 & 3 and Ibri IPP are not expected to be discernible due to attenuation of vibration

over distance.

6.4.2 Operational Phase

Operational Noise

Besides maintenance vehicles and potential low magnitude humming from the electrical
transformers (which is not expected be discernible at over 50m distance from source), there

will be very few specific point noise sources from the project.

Given the minimal requirements for site activity during operation, impacts from vehicles are
also not expected to be major source of noise. As such, operational noise is not expected to

be discernible at identified receptor locations.

Under emergency situations, noise from the emergency diesel generator may be discernible

on site, but will unlikely be discernible to off-site receptors.
Vibration

As the PV Project will not contain rotating, vibrating, or other major moving parts, it is not
anticipated that the project will result in any discernible operational vibration impacts.

Ibri Solar Independent Power Project (IPP), Sultanate of Oman 57
Environmental & Social Impact Assessment: Scoping Report

/eya powen,\ SAE AENGn ENGINEERING ® Cc fq] pl! il fq) Ig 5

6.5 Proposed Assessment Requirements for ESIA
In accordance with the outlined potential impacts, the table below details those impacts that

may or may not require further detailed assessment at the ESIA stage.

Table 6-5 Noise & Vibration Impacts for Further Assessment at the ESIA Stage

POTENTIAL IMPACT JUSTIFICATION

Construction

It is anticipated that construction site noise may be discernible at the
Construction Site Project contractor camp, the camel race track, Farmland 1,2 & 3 and
Noise Ibri Power Plant if not properly managed. As a result further assessment is

therefore considered necessary at the ESIA stage.

The increase in vehicle traffic due to the construction phase may be
noticeable at locations adjacent to the access road. Therefore, further

Construction Access

Road Noise assessment is considered necessary at the ESIA stage.
Vibration impacts are expected to be negligible and not anticipated to

Vibration impact receptors (Project contractor camp, the camel race track,
Farmland 1, 2 & 3 and Ibri Power Plant). Hence, further detailed
assessment is not considered necessary in the ESIA.

Operation

Given that operation of the Project will not include noisy components or
include noise generating activities, there will be limited noise sources
from the Project.

Operational Noise Given the minimal requirements for site activity during operation, noise
impacts from vehicles required during the operation and maintenance
are not expected to be discernible at receptor locations. Therefore,
further detailed assessment is not required in the ESIA.

Impacts related to vibration are not expected during operational
Vibration activities. Therefore, further detailed assessment is not required in the
ESIA.

In order to provide a representative assessment of the significance of potential impacts, the
methods listed in the table below have been proposed for those potential impacts requiring

further assessment in the ESIA.

Table 6-6 Noise & Vibration Impacts Assessment Methodology at the ESIA Stage

POTENTIAL
ESIA AssESSMENT METHODOLOGY

IMPACT

Construction Phase

Construction | Baseline Study:

Site Noise & | In order to confirm baseline conditions prior to construction works, a noise
Access monitoring survey will be undertaken as a key component of the ESIA in order to
Road Noise | assess construction noise. The noise survey will be undertaken at accessible,
representative locations of the project footprint (see figure below). It is proposed
that four (4) locations will be monitored at the Project

One (1) of these monitoring locations will be situated in close proximity to the
Project contractor camp, another monitoring location will be close to the
proposed external access road.

Ibri Solar Independent Power Project (IPP), Sultanate of Oman 58
Environmental & Social Impact Assessment: Scoping Report
Popromnn (imvstimne () Capilals

POTENTIAL

ESIA AssESSMENT METHODOLOGY
IMPACT

The noise survey will be undertaken with a noise meter compliant with Class 1
specification, as set out in BS EN 60804:2001.
The survey will monitor ambient noise levels for 15-minute periods to provide
measurements of Leq(A) readings for daytime, evening and night time periods.
Where night time noise monitoring is not possible the daytime noise
measurements will be taken to represent the worst-case ambient noise levels due
to increased daytime activities.
The ESIA baseline noise section will include:

e GPS coordinates, photographic record and map of the monitoring

locations.

e Presentation of monitoring results.

e Comparison of results to applicable Omani &WHO standards.
Assessment of Impact Significance:
Assessment of impact significance will be made by considering the existing
baseline condition in combination with the potential additional construction
phase noise impacts from construction sources.
The determination of impact magnitude will be made based upon a prediction
of construction noise using BS5228-1:2009 ‘Code of Practice for Noise and
Vibration Control on Construction and Open Sites’. A basic model for the
calculation of noise propagation will be used to predict the expected additional
impact of the works at the receptors.
The potential impacts will be based upon the degree of change in decibels at
the receptor location and compliance to regulatory noise standards.

Given that the operation of the project is unlikely to result in noise and vibration impacts that
will be discernible at receptor location (as there are no specific noise sources), modelling or
detailed noise level assessment for the operational phase is not proposed.

Figure 6-3 Proposed Noise Monitoring Locations

Ibri Solar Independent Power Project (IPP), Sultanate of Oman 59
Environmental & Social Impact Assessment: Scoping Report
/eya powen,\ YAHVA ENGI ENGINEERING & Cc Qa pl! il q ls 4

Note: Location of actual noise monitoring stations may vary dependant on suitability of locations for noise

monitoring.

The ESIA will include good practice mitigation and management measures to reduce the
potential for any associated effects upon noise and vibration. The intention will be for these
good practice measures to be included into the OEMP and operational phase ESMS for
effective management and implementation on-site. The same is relevant for potential impacts
identified during the construction phase, whereby best practice mitigation and management
measures will be included to the ESIA for incorporation to the CEMP and construction phase
ESMS.

Ibri Solar Independent Power Project (IPP), Sultanate of Oman 60
Environmental & Social Impact Assessment: Scoping Report
Posprquesn (imaia Gp capilals

7 TERRESTRIAL ECOLOGY

7.1 Standards and Regulatory Requirements

7.1.1 National Requirement

RD 6/2003: Law on Nature Reserves and Wildlife Conservation established requirements for the
protection of designated nature reserves within the Sultanate of Oman and identifies a list of
species that are protected against killing, hunting or smuggling. Such species are provided in

the table below.

Table 7-1 List of Protected Wildlife Species in the Sultanate of Oman

PROTECTED WILDLIFE SPECIES INOMAN

Arabian Oryx Honey badger
Arabian leopard Hare
Arabian Tahr Red fox
Reem or Sand Gazelle Green turtle
Nubian ibex Loggerhead turtle

Striped hyena

Olive ridley turtle

Arabian Gazelle

Hawksbill turtle

Houbara bustard

Wild cat

Caracal

Sand cat

Arabian wolf

Rueppell's sand fox

All falcon, owl, vulture, eagle, flamingo, pelican, gull and tern species

7.1.2 Lenders Requirement

The assessment of impacts upon terrestrial ecology will be made with due consideration to the
IFC Performance Standard 6 on Biodiversity Conservation and Sustainable Natural Resource
Management which establishes requirements for protecting and conserving biodiversity,

maintaining ecosystem services, and sustainably managing living natural resources.

7.2 Observations and Baseline Condition

The proposed site for the development of the Ibri Il Solar IPP is greenfield. There are two (2)
principal habitat types within the project site which included: gravel plain habitat and low-
lying sand sheet habitat. In general, there was no vegetation at the gravel plains areas of the
site. However, various low-lying vegetation, shrubs and trees (of similar species) were identified
during the initial site visit in the low-lying sand sheet areas as well as in and around the runoff

areas present within the site.

Ibri Solar Independent Power Project (IPP), Sultanate of Oman 61
Environmental & Social Impact Assessment: Scoping Report
Promaroneny\ canta Gh) Capilals

During the initial site visit, with the exception of grazing camels potentially belonging to the

camel farm within the site or in close proximity to the site, fauna species were not identified on
site. However, evidence of the presence of fauna species (animal tracks & faeces) were noted
during the site visit suggesting that this site may support animals such as; reptiles (e.g. lizards,
snakes, etc.) and mammals (e.g. rodents, etc.). The presence or absence of fauna will need
to be determined at the ESIA stage.

Plate 7-1 Evidence of Flora Species at the Project Site.

Ibri Solar Independent Power Project (IPP), Sultanate of Oman 62
Environmental & Social Impact Assessment: Scoping Report
Proxurowen\ anim Gp capilals

Plate 7-2 Evidence of Fauna Species at the Project Site.

Animal Tracks Animal Faeces

There are no designated ecological area or Nature Reserve located in close proximity to the
Project site as all the Nature Reserve within the Sultanate are located over 50km from the
Project boundary. In addition, no birds were identified within the Project site during the initial
site visit and according to the BirdLife International Bird Sensitivity Mapping Tool', there are no
recorded bird flyways within the Project locality as all bird flyways have been identified and
recorded to be outside the Project vicinity (See Figure below).

' Source: https://maps.birdlife.org/MSBtool/ Accessed 15th April 2019

Ibi Solar Independent Power Project (IPP), Sultanate of Oman 63
Environmental & Social Impact Assessment: Scoping Report
/rovarowen\ mers ®capilals

Figure 7-1 Important Bird Areas in Oman

UNITED ARAB.

Figure 7-2 Project Location and Important Bird Areas in Oman
t 7g - =
de
/BURAIMY Fy
ED ARAB
IRATES /

The nearest recorded bird flyway to the Project site is over 60km from the north eastern
boundary of the Project site.

Ibi Solar Independent Power Project (IPP), Sultanate of Oman 64
Environmental & Social Impact Assessment: Scoping Report
Posprquesn (ration capilals

7.3 Sensitive Receptors

Table 7-2 Potential Terrestrial Ecology Receptors

EXPECTED
RECEPTOR JUSTIFICATION
SENSITIVITY

The preliminary site visit did not identify any specific habitats or species
of concern relating to terrestrial ecology (such as protected or IUCN
designated species).

Flora Low The habitats in the Project's footprint are very common for inland areas
of Oman.

Fauna Low

Note: the sensitivity of this receptor will be confirmed in the ESIA baseline depending on the

outcome of the surveys.

7.4 Potential Impacts

7.4.1. Construction Phase

Habitat Loss & Disturbance to Fauna

Site preparation works will include clearance, removal of all vegetation within the site, grading
for foundations, excavations for below ground infrastructures, and trenching and backfilling
for cables therefore complete loss of the existing habitat and disturbance of fauna near or on

the site is anticipated.

Fauna at the project site and local areas may be disturbed due to the loss of the habitat and
temporary effects of noise and vibration during construction. This may result in a flight response
form the project area and fauna species will be required to migrate away from the works to

find suitable alternative habitat in the surrounding area.

7.4.2 Operational Phase

Due to the spread of gypsum over the Project area and hard standing construction over some
area of the proposed site such as the internal access roads, impacts during the operational
phase to any on site vegetation is not anticipated. The only activities that could negatively
impact the ecology of the site would be through indirect measures, relating to poor
management practices of any designated landscaped areas; or to the fauna species

inhabiting/using these areas.

Birds in proximity to the site are not expected to be impacted by the project directly, but may
indirectly be attracted to the site under the influence of ‘lake effect’, a potential phenomenon
whereby birds mistake the reflective surfaces of solar PV panels for the surface of water.
Although lacking firm research, there is suggestion amongst the scientific community and
avian protection bodies that ‘lake effect’ has the potential to injure birds or lead to their

Ibri Solar Independent Power Project (IPP), Sultanate of Oman 65
Environmental & Social Impact Assessment: Scoping Report
/eya powen,\ SAE AENGn ENGINEERING ® Cc fq] pl! il fq) Ig 5

mortality where birds attempt to land on the PV panels. As such, there may be potential for

such impacts to occur to birds attracted by ‘lake effect’.

If landscaping of the site border or administrative blocks will be undertaken, the use of native
vegetation may increase biodiversity on the site by providing habitats foraging opportunities
and refuge for fauna species. Inappropriate landscaping using non-native or non-naturalised
species could however result in the introduction of invasive species to the area.

7.5 Proposed Assessment Requirements for ESIA

In accordance with the outlined potential impacts, the table below details those impacts that
further assessment at the ESIA stage.
Table 7-3 Terrestrial Ecology Impacts for Further Assessment at the ESIA Stage

POTENTIAL IMPACT | JUSTIFICATION

Construction

Impacts are expected to be minor as the site habitats are common for
Habitat Loss inland areas of Oman. However, a baseline assessment of flora species in
the project footprint will be undertaken at the ESIA stage.

Initial site visit did not identify faunal species of importance within the site or
Disturbance to immediate areas. However, although impacts (if any to fauna) are
Fauna generally not expected to be of significance, the ESIA will include a baseline
assessment/ review of potential faunal species within the Project site.

Operation

As additional impacts to flora species are not expected during operation of the PV Plant, further
impact assessment is not proposed in the ESIA.

With regards to fauna species, although the potential for impacts related to ‘lake effect’ are
largely unknown, it is considered appropriate further assessment is required at the ESIA stage due
to the local presence of bird migration pathways.

In order to provide a representative assessment of the significance of potential impacts, the
following methods in the table below have been proposed to enable further assessment of
potential impacts in the ESIA.

Table 7-4 Terrestrial Ecology Impacts Assessment Methodology at the ESIA Stage

POTENTIAL
ESIA AssessMENT METHODOLOGY

IMPACT

Construction Phase
Habitat Loss | Baseline Study:

& Based on the expected limited potential for ecological impacts, the terrestrial
Disturbance | ecology survey will be undertaken by a regionally experienced ecologist.
of Fauna Up to three (3) 100m transects will be walked in the different habitats across the

site ie. the gravel plains, sand sheet and the runoff channel. The ecologist will
record all sightings of flora and fauna species, as well as any signs of fauna tracks
and burrows.

Ibri Solar Independent Power Project (IPP), Sultanate of Oman 66
Environmental & Social Impact Assessment: Scoping Report
AA POWER (iariticne Gy capilals

POTENTIAL

ESIA AssessMENT METHODOLOGY

IMPACT

Although the site does not contain bird flyways, the terrestrial ecology baseline
(transects surveys) will include consideration of avifauna by conducting bird
surveys during the transect survey and will feature specific observations for any
migrating bird species. Incidental sitings of resident birds will also be made during
the survey.

All fauna species will be referenced against IUCN status for vulnerability and
recorded in the ESIA. Where birds (avifauna species) are identified, records will be
taken in regard to species type, abundance, flight direction and any other
notable factors

Assessment of Impact Significance:
The outcomes of the baseline survey will be compared with the expected site
clearance during construction to determine potential impacts upon ecology.

Figure 7-3 Proposed Ecological Survey Locations

tide

Note: It should be noted that the above survey locations are indicative and may slightly change or even
increase in number during the ecological survey with the intention of conducting the transect surveys at

the gravel plains, sand sheet and the low lying runoff channel.

The ESIA will also include good practice mitigation measures for terrestrial ecology so that
impacts of ‘Slight’ significance can be reduced. The intention is to include these mitigation
measures into the respective CEMP and OEMP documents for effective management and

implementation on-site.

fr lt ida A YAHVA ENGI ENGINEERING & Cc Qa pl! il q 5 4

8 SOILS, GEOLOGY, HYDROLOGY AND
GROUNDWATER

8.1 Standards and Regulatory Requirements

8.1.1 National Requirement

Several legal instruments in the Sultanate of Oman are in place to control the handling and
management of potentially dangerous substances; which may affect the quality of soil,
groundwater or any surface water. These included:

e RD No. 46/1995: Issuing the Law of Handling and Use of Chemicals;
e MD 140/93: Regulations for Chemical Materials Registration and Related Permits;

e MDNo. 248/1997: Regulation for the Registration of Chemical Substances and the
Relevant Permits.

In addition, RD No. 114/2001: Law for the Conservation of Environment and Prevention of
Pollution establishes strict prohibition against the release of environmental pollutants.

However, there are no established soil or groundwater quality standards in Oman.

8.1.2 Lender Requirements

The IFC Performance Standards requires adherence to IFC Performance Standard 3 on
‘Resource Efficiency and Pollution Prevention’ and this requires the client and/or the Project
to:

e Avoid or minimize adverse impacts on human health and the environment by
avoiding or minimizing pollution from project activities; and

e Prevent the release of pollutants to water and land due to routine, non-routine,
and accidental circumstances, or when not feasible, minimize and/or control the
intensity and mass flow of their release.

As there are no defined soil standards for Oman, the use of the ‘Dutch Soil Guideline’ or Dutch
standards will be considered as a good practice standard for the analysis of soils as they are
considered a good international practice.

The Dutch Standards identify maximum allowable concentrations for contaminants in soil. The
soil intervention values indicate when the functional properties of the soil for humans, plants
and animals is seriously impaired or threatened. They are representative of the level of
contamination above which a serious case of soil contamination is deemed to exist.

Ibri Solar Independent Power Project (IPP), Sultanate of Oman 68
Environmental & Social Impact Assessment: Scoping Report
Posprquesn canta Gp capilals

The Dutch Standards for the most significant pollutants are presented in the table below.
Where a parameter is not covered by the Dutch Standards, other appropriate international

standards shall be used.

Note: Compliance to Dutch standards for soil quality is not required in Oman, but has been
included only as a good practice standard; as it is required by the lenders (where national

standards are not in operation).

Table 8-1 Dutch Soil Standards

SolL (MG/KG DRY MATTER)

PARAMETERS
TARGET VALUE* INTERVENTION VALUE

Heavy Metals
Arsenic 29 76
Barium 160 -
Cadmium 0.8 13
Chromium 100 -
Chromium Ill - 180
Chromium IV - 78
Cobalt - 190
Copper 36 190
Lead 85 530
Mercury 0.3 io lorsuy.
Molybdenum 3 190
Nickel 35 100
Zinc 140 720
Aromatic Compounds
Benzene 0.01 11
Ethyl benzene 0.03 110
Toluene 0.01 32
Xylene (sum) 0.1 17
Styrene (vinyilbenzene) 0.3 86
Phenol 0.05 14
Cresols (sum) 0.05 13
Chlorinated Hydrocarbons
Volatile Hydrocarbons
monochloroethene (vinyl chloride) 0.01 0.1
Dichloromethane 0.4 3.9
1,1-dichloroethane 0.02 15
1,2-dichloroethane 0.02 6.4
1,1-dichloroethene 0.1 0.3
Ibri Solar Independent Power Project (IPP), Sultanate of Oman 69

Environmental & Social Impact As: nent: Scoping Report
SolL (MG/KG DRY MATTER)

PARAMETERS
TARGET VALUE* INTERVENTION VALUE

1,2-dichloroethene (sum) - 1

Dichloropropanes (sum) - 2
Trichloromethane (chloroform) 0.02 5.6
1,1,1-trichloroethane 0.07 15
1,1,2-trichloroethane 0.4 10
Trichloroethene (Tri) 0.1 2.5
Tetrachloromethane (Tetra) 0.4 0.7
Tetrachloroethene (Per) 0.002 8.8
Chlorobenzenes

Monochlorobenzene - 15
Dichlorobenzenes (sum) - 19
Trichlorobenzenes (sum) - 1
Tetrachlorobenzenes (sum) - 2.2
Pentachlorobenzene - 67
Hexachlorobenzene - 2.0
Chlorophenols

Monochlorophenols (sum) - 5.4
Dichlorophenols (sum) - 22
Trichlorophenols (sum) - 22
Tetrachlorphenols (sum) - 21
Pentachlorophenol 12

8.2 Observations and Baseline Condition

8.2.1 Geology
Geologically, Oman is at a tectonic intersection: the spectacular mountains and coastlines of

northern Oman result from the collision and interaction of four crustal plates.

According to the Water Resources in Oman issued by the Ministry of Regional Municipalities
and Water Resources (source: https://www.mrmwr.gov.om/en/web/mrmwr/downloads), the

main geological sequences in the Sultanate include;

e The Pre-Permain Basement Rocks which comprises of granites, gneisses, partly
metamorphosed siliclastic and carbonate sediments and metavolcanics;

e The Hajar Super Group which are made of carbonate sediments, limestone,
dolomites and marls of mid Permian to late cretaceous age;

e The Sumaini Group which is made of locally thrusted sedimentary sequences of
Permo-Triassic limestone, dolomites, sandstones and marls;

Ibri Solar Independent Power Project (IPP), Sultanate of Oman 70
Environmental & Social Impact Assessment: Scoping Report

/rovarowen\ canton () Capilals

e ~The Samail Ophiolite which covers extensive areas of northern Oman and is the
worls largest intact and best exposed obduction ophiolite, a slice of oceanic
lithosphere approximately 75 to 95 million years old and;

e The Limestones, which are widespread throughout Oman with common
development of karst terrain especially during wet periods.

Figure 8-1 Simplified Surface Geology of Oman

LEGEND

© Salt Dome
Coastal Plain or Sabkha
[7 } Altuvium and Gravel
[I dune Area
uate Tertiary (Otig-Mio)

(7) Early Tertiary (Pal-£o)
[Cretaceous Ophiotites
(HBB) Hawasina Formation
HBB urassic to Cretaceous
[[) Permo-Triassic

1 Precambrian-Pataeozoie

Source: Fookes P.G. and Lee E.M., (2009) — Desert Environment of Inland Oman

8.2.2 Hydrology

The average annual amount of rainfall run-off or surface water - wadi flow in Oman is
estimated to be about 1,050Mm%. During flood flows in wadis, significant quantities of water
infiltrate the coarse wadi gravels and replenish the shallow alluvial aquifers. Some of the
balance is intercepted by newly-constructed dams; the rest, estimated nationally to be about
119Mm%/year is lost to the sea.

8.2.3 Hydrogeology and Groundwater
General

Groundwater resources in Oman maybe considered as renewable or non-renewable.
Renewable resources describe aquifers that receive replenishment — or recharge - from rainfall
or infiltration of surface water flows. These are mostly found in areas of moderate to high rainfall
and/or where surface water flows are common (the southern and northern regions of Oman).

Ibri Solar Independent Power Project (IPP), Sultanate of Oman 71
Environmental & Social Impact Assessment: Scoping Report
fr lt ida A YAHVA ENGI ENGINEERING & Cc Qa pl! il q 5 4

Non-renewable resources however receive little or no modern-day recharge and owe most
of its existence to historic times when the climate was much wetter than it is now. These are
typically found within the interior basin where thick tertiary carbonate formations occur that

have several hundred meters of thickness and store vast quantities of water.

According to the Water Resources in Oman issued by the Ministry of Regional Municipalities
and Water Resources, major groundwater flows in Oman are from the Al Hajar Al Gharbi and
from the Dhofar mountains both towards the sea and towards the Interior. In both mountain
areas, alluvial deposits in wadi beds typically form excellent aquifers and contain renewable
resources of good quality groundwater on account of regular recharge from rainfall, surface
water flow and locally the inflow of groundwater from adjacent hard rock aquifers. The
seaward flows recharge the extensive alluvial aquifers of the coastal plains. Flows to the interior
provide similar local replenishment to shallow aquifers and converge at topographic lows,
such as at Umm As Samim, from whence groundwater discharge occurs through direct

evaporation.

Nationally, total recharge to Omani groundwater reservoirs is estimated to average almost
1,300Mm3/year. Approximately 70% of this results indirectly from infiltration of surface water
flows and the balance from direct rainfall recharge. With settlement and development, the
demand for water has led to ever-increasing interception of groundwater flows due to
abstraction from dug wells and aflaj. Such interception and use has modified the natural
balance; in some areas the rate of abstraction now exceeds the rate of replenishment. Such
areas where water abstraction exceed replenishment include Al Batinah, Salalah and the

inland areas of Ad Dhahirah (The Project Location), Ad Dakhliyah and Ash Sharqiyah.

8.2.4 Project Site Conditions
Topography

The site condition is undeveloped and in its vast majority is greenfield. The topography of the
Project site is predominantly flat with gravel plains while some areas have low sand sheets and
evidence of runoff water flows/collection are found in other areas. The gravel plains were
noted to lack vegetation and the gravels at the gravel plains vary in sizes; from fine gravels in
some areas to medium/large size gravel in other areas. The areas with low sand sheets were

noted to have vegetation.

Ibri Solar Independent Power Project (IPP), Sultanate of Oman 72
Environmental & Social Impact Assessment: Scoping Report
/rovarowen\ mers ®capilals

Plate 8-1 Overview of Project Site

Gravel Plain areas with fine to medium sized gravels

Sand sheets with evidence of vegetation

Soil

During the initial site visit in October 2018, it was observed that there are generally two
predominant soil types in the project area. These are soils overlain with gravels and soft sand
or sand sheets. The gravel content of the soils are finer in size on flatter areas and larger on
slightly elevated areas. The soft sands or sand sheet were noted to have vegetation such as

Ibri Solar Independent Power Project (IPP), Sultanate of Oman 73
Environmental & Social Impact Assessment: Scoping Report
Popromnn anime Gy capilals

trees and shrubs. With the exception of several vehicle tracks noted across the site, the site is

a greenfield site.

Plate 8-2 Soils Overlain with Large Gravels at Slightly Elevated Areas with Finer Gravels
on Flatter Areas at the Background

Existing Influences on Soil Quality

The limited use of vehicles within localised areas of the site provides the potential for the
presence of vehicle residues (e.g. oils & greases, hydrocarbons and heavy metals) on the
surface soils/topsoils potentially causing soil pollution.

Review of historic satellite imagery of the Project site from 2009 to 2018 indicates that besides
the presence of vehicle tracks, which was evident from 2009 to present day and the site, has

never been developed.
Surface Water

Although there are no permanent surface water features identified within or adjacent to the
Project site, low lying runoff areas were identified to flow across the north western and south
western areas of the Project site during site visits. Although these are barely discernible (in
summer) and have free draining soils, the presence of these runoff areas suggests that the site

is prone to perennial water flow and/or accumulation during periods of heavy rainfall. This was

Ibri Solar Independent Power Project (IPP), Sultanate of Oman 74
Environmental & Social Impact Assessment: Scoping Report
[rem row anime Gy capilals

further observed during the site visit in May 2019 approximately 3 days following heavy rainfall,
and by the presence of more defined fluvial erosion and scour.

Figure 8-2 Runoff/Wadi Area (north-western section of site) - 23 May 2019

Groundwater

The geotechnical investigation report provided with the project RFP reports that during the
geotechnical investigation at the Project site between 15% & 22nd May 2018, groundwater was
not encountered at any time during drilling for boreholes between a depth of 8m to 10m or

during installation of piezometers.

During the initial site visit undertaken in October 2018, two groundwater boreholes were
identified outside the southern extent of the Project footprint. During the site visit nm May 2019,
it was understood from informal consultation with land users that the water could be pumped
and be used for agricultural activities at camel farms/pens. It is possible that these
groundwater boreholes are also used for municipal and domestic purposes. However, this will
be further investigated during consultations at the ESIA stage.

8.2.5 Initial Pollution Conceptual Model and Preliminary Risk Assessment for
Land Contamination

Based on the above, the following conceptual model (see table below) has been developed
to determine the level of risk of contamination that may exist at the project site. This has been

Ibi Solar Independent Power Project (IPP), Sultanate of Oman 75
Environmental & Social Impact Assessment: Scoping Report
Popromnn canta §) capilals

conducted by undertaking a “Source - Pathway - Receptor” analysis of the project footprint

and surrounding land uses.

The Contaminated Land Risk Assessment methodology used for this assessment was based on
CIRIA C552 (2001) Contaminated Land Risk Assessment —- A Guide to Good Practice, in order
to quantify potential risk via risk estimation and risk evaluation. This process determines an
overall risk category which can be used to identify likely actions for the site, as have been
incorporated to the methodology of this ESIA. This methodology uses qualitative descriptors
and therefore is a qualitative approach (ref. Appendix B for the CIRIA good practice

guidelines).

Table 8-2 Source — Pathway — Receptor Model

POTENTIAL

POTENTIAL SOURCE POTENTIAL TRANSPORT PATHWAYS.
RECEPTOR

Soil Direct contamination to surface and sub
Minor spills and leaks from vehicle soils, limited to isolated areas of soil on-site.
activity within the site (e.g. oils &
greases, hydrocarbons and heavy
metals)

Contamination of surface water during
Surface rainfall with the possibility of pollution to
Water spread to other areas of the site as a result of
water flow/run-off.

Table 8-3 Source — Pathway — Receptor Analysis

POTENTIAL
LIKELIHOOD
POTENTIAL CONSEQUENCE
POTENTIAL OF SOURCE — Risk
POTENTIAL SOURCE TRANSPORT OF SOURCE TO
RECEPTOR RECEPTOR CLASSIFICATION
PATHWAYS RECEPTOR
LINKAGE
LINKAGE
Minor spills and Direct
leaks from vehicle F contamination . . .
activity within the Soil fo surface and Likely Minor Low Risk
site (e.g. oils & sub soils.
greases, ——
hydrocarbons and Contamination
heavy metals). of surface
water during
rainfall with the
Surface Possibility of Likely Minor Low Risk
Water | pollution to
spread to other
areas of the site
as a result of
water flow
Ibri Solar Independent Power Project (IPP), Sultanate of Oman 76

Environmental & Social Impact Assessment: Scoping Report
/eya powen,\ SARE AENGRIEREING (cy Cc qa pl! il iq) Ig 5

Following the outcome of ‘Low Risk’ for potential soil and surface water contamination from
the above conceptual model, further soil investigation is not required to be undertaken in

accordance with the CIRIA guideline.

8.3 Sensitive Receptors

Table 8-4 Potential Receptors

RECEPTOR SENSITIVITY JUSTIFICATION

The initial conceptual model and preliminary risk assessment has
identified risk to be low. Although it is likely the vehicle tracks
located on the site may have directly contaminated the surface
and top-soils of these tracks with vehicle residues, impacts are only
likely to be mild at the worst case.

In addition, the quality of soil within the Project site is typical of the
soil characteristics/structure found in lIbri. Hence, it is of low or
medium importance and rarity on a local scale.

Given that water abstraction in the Ad Dhahirah region of the
Groundwater Sultanate have been identified to exceed replenishment, the

Soil Quality Low

Quality High groundwater in this area is a vital resource with high importance on
a national scale and limited potential for substitution
The low lying runoff areas in the project area have developed
naturally over time to provide suitable capacity for runoff flow path
lew lying and drainage to underlying shallow alluvial aquifers during rainfall

Medium | and storms. Given that groundwater is a vital resource in Ad
Dhahirah, this receptor is of high or medium importance on a
regional scale with limited potential for substitution and relatively
vulnerable to potential impacts during construction.

Runoff Areas

8.4 Potential Impacts

8.4.1 Construction Phase

Historic Pollutants and Cross Contamination of Soil

Given the limited observations of possible existing pollution sources on site (i.e. areas of the
project site that have been used as vehicle tracks) a low potential risk exists with regards to
contamination of surface and top-soils of these tracks with any vehicle residues. Some
localised soils may harbour existing measurable concentrations of pollutants. Such risks
although ‘low’ may have the potential to become apparent during excavations and land
grading on site. The same impact may occur where contamination impacts caused by

construction works are also cross-contaminated in the same respect.
Spill and Leaks Associated with Construction

Soil and groundwater will be susceptible to contamination from various sources during the

construction process. Storage and usage of fuels, chemicals and sanitary provision during the

Ibri Solar Independent Power Project (IPP), Sultanate of Oman 77
Environmental & Social Impact Assessment: Scoping Report

/eya powen,\ YAHVA ENGI ENGINEERING & Cc Qa pl! il q ls 4

construction phase will introduce risks associated with spills and leaks to ground. These are

commonly associated with the transport, handling and storage of such materials.

The risk of accidental spillage and leakage of various chemical products, are often
attributable to storage areas of the construction site as well as during the transportation of
such materials on and off the site. Improper methods of storing, transferring, and handling of

these products can result in spillage to the ground and result in soil contamination.

If contamination reaches groundwater, the spread of pollution can increase quite rapidly and

can prove difficult to control.
Inadequate Waste Management

Construction of the proposed project will involve activities that generate solid hazardous waste
and non-hazardous waste, as well as potential liquid wastes. Wastes generated during these
activities poses a threat to the site soils. Of particular concern is the management of hazardous
waste generated during the construction phase and its handling. If the temporary storage and
handling of such waste on the construction site is inadequate prior to being removed for

disposal, the risk of soil and groundwater contamination increases.
Contamination of Low-Lying Runoff Areas

During construction, the presence of fuels and chemical storage areas could introduce the
tisk of pollution to the runoff areas within the Project site in the event of a significant rain event,
where a pathway for runoff is directed to these areas and a pathway for drainage to shallow
aquifers is directed to groundwater. Instances of pollution could potentially result from the

wash off of surface pollutants, particularly during the first flush of rainfall.
Flood Risk

Two areas of the site (north-eastern and south-western areas appear to include runoff/wadi
areas, which have been subject to fluvial processes. There is potential for flooding in this area
during construction, which may affect construction works, but may also interact with potential

pollution sources (in these areas), resulting in a potential pathway to soils and local ecology.

8.4.2 Operational Phase

Specific project impacts to soil, geology and groundwater are not expected during the
operational phase as the site will be static and will not have direct interactions with these
environmental parameters i.e. soil & groundwater. Potential risks of concern during the
operational phase are expected to be limited to the management and storage of hazardous

materials/wastes/wastewater, chemicals and fuels and sanitary provision.

Ibri Solar Independent Power Project (IPP), Sultanate of Oman 78
Environmental & Social Impact Assessment: Scoping Report

Posprquesn (imvstimne () Capilals

Spill and Leaks Associated with Operation

Although there will be little or no interaction with hazardous materials or chemicals, storage
and usage of any hazardous wastes & wastewater (e.g. diesel storage for emergency
generator, low volume chemicals, transformer oils, waste and wastewater storage) during the

operational phase, there remains a potential risk associated with spills and leaks to ground.

Certain sources of contamination that can introduce risks to soil and groundwater are
cleaning fluids and solvents, oils from transformers and fuels stored for use by site vehicles.
Although these materials may be used in small quantities, precaution must be paid to ensure
proper storage, handling, transportation and adequate spill prevention. It is expected that the
storage of any of these materials, chemicals and fuels will be within designated areas, which
have specific management and mitigation measures in place to prevent exposure of these

pollutants to unprotected soils.
Contamination of Low-Lying Runoff Areas

Increased areas of hardstanding within the Project site are likely to result in an increase in runoff
rates associated with first flush. However, it is noted that discharges to the runoff areas are not
foreseen during operation, as the entire site will be covered with gypsum to enhance the

reflection of sunlight onto the PV panels in order to increase the efficiency of the Project.

The use of gypsum also known as hydrated calcium sulphate is expected to reduce runoff of
suspended solids or transport of pollutant to different areas of the site during first flush or periods
of heavy rainfall and due to the stability of the gypsum layer, it will not result in “gypsum run

off" during periods of rainfall.

In addition, because gypsum is commonly occurring salt in the natural environment in
association with sedentary rocks, the use of this natural substance will not be incompatible
with the natural geology and soils at the Project site which contains limestone such as
calcernite & calcisiltite as it would retain the alkaline properties of the soil. As such, operational
impacts to the runoff areas, or other surface water features during operation are not

anticipated.
Flood Risk

Two areas of the site (north-eastern and south-western areas appear to include runoff/wadi
areas, which have been subject to fluvial processes. There is potential for flooding in this area
during operations, which may interact and affect operational structures with potential

secondary impacts upon the receiving environment.

Ibri Solar Independent Power Project (IPP), Sultanate of Oman 79
Environmental & Social Impact Assessment: Scoping Report

8.5 Proposed Assessment Requirements for ESIA

In accordance with the described potential impacts, the table below details those impacts

that may require detailed assessment at the ESIA stage.

Table 8-5 Soil, Geology, Hydrology & Groundwater Impacts for Further Assessment at

the ESIA

POTENTIAL IMPACT JUSTIFICATION

Construction

Cross Contamination
of Soils

Areas of the site have vehicle tracks and may harbour residual vehicle
contaminants in the top-soils. There is a potential for construction
activities associated with excavating, grading and site clearance to
spread existing contamination to other soils. Hence, further assessment
is considered necessary at the ESIA stage.

Spill and Leaks
Associated with

Hazardous materials, fuels and chemicals will be on-site during the
construction phase and there is a risk of direct contamination if not

Construction handled or stored correctly. Such risks will be managed through the
implementation of a CEMP.

Inadequate Waste | There is a potential for soil and groundwater contamination where waste

Management generated as a result of construction activities are inadequately

managed on site prior to being removed for disposal. Such risks will be
managed through the implementation of a CEMP.

Contamination of
Runoff areas

There is a potential for inadequate management of hazardous materials
during construction to result in pollution of the water runoff areas within
the Project site particularly during periods of rainfall. Such risks will be
managed through the implementation of a CEMP.

Flood Risk The ESIA scope does not include a specific Flood Risk Assessment,
however, if this has been undertaken (by the Project Company) as part
of the project, reference to this will be included in the ESIA.

Operation

Spill and Leaks
Associated with
Operation

Small quantities of hazardous materials, fuels and chemicals will be on-
site during the operations phase and there is a risk of direct
contamination if not handled or stored correctly. Hence, further
assessment is considered necessary at the ESIA stage.

Contamination of low
lying runoff areas

The use of gypsum over the Project area to enhance the reflection of
sunlight will minimise the potential for run-off of suspended solids or
pollutants to the low lying runoff areas during periods of rainfall.

In order to provide a representative assessment of the significance of potential impacts, the

following methods presented in the table below have been proposed to enable further

assessment of potential impacts in the ESIA.

Ibri Solar Inde
Environme'

dent Power Project (IPP), Sultannate of Oman 80
al & Social Impact Assessment: Scoping Report
/eya powen,\ SAE AENGn ENGINEERING ® Cc fq] pl! il fq) Ig 5

Table 8-6 Soil, Geology, Hydrology & Groundwater Impacts Assessment Methodology
at the ESIA Stage

POTENTIAL
ESIA AssessMENT METHODOLOGY

IMPACT

Construction and Operational Phases

Cross Baseline Study:
Contamination Although the initial conceptual model has identified a low risk of potential soil
and Spill =& | contamination on site, it is proposed to take a precautionary approach and

Leaks assess the quality of site soils at the baseline phase. in order to provide a

Associated representative assessment of the significance of potential impacts at the ESIA

with stage, soil sampling and analysis for common pollutants (including heavy

Construction/ | metals and petroleum-based hydrocarbons) will be undertaken as component

Operation of the ESIA. This is also proposed to identify prevailing soil quality conditions for
soil types in the project area.

Flood Risk Assessment of soil quality will be undertaken at representative locations within

the project footprint. This will include three (3) soil sampling locations within the
Project site. A topsoil sample will be collected from each sampling location up
to a depth of 10cm (after scraping away the immediate surface layer). The
purpose of sampling in the topsoil is based on the likely influence of above
ground features (i.e. vehicle use). One sample will be taken from the vehicle
track.

Soil samples will be sent for analysis at an accredited laboratory in Oman and
the samples will be analysed for concentrations of Oils & Greases, TPH and a
suite of heavy metals. The primary purpose of this analysis is to detect impacts
from vehicular sources, which have been apparent on-site. The results obtained
will be compared against applicable standards listed in the Standards and
Regulatory Section above.

Assessment of Impact Significance:

The assessment of impact significance will be determined on the baseline
condition of the soils and groundwater in combination with the expected
likelihood and magnitude of impacts of cross-contamination to soils.

It is expected that ACWA Power has undertaken a ‘Flood Risk’ assessment as
part of engineering studies. Where this is available it will be referenced in the
ESIA, including any specific risk mitigation considerations to avoid/reduce
impacts of potential flooding.

The ESIA will include good practice proposed mitigation and management measures in order
to protect soil and groundwater quality from potential impacts during construction and
operations.

Ibri Solar Independent Power Project (IPP), Sultanate of Oman 81
Environmental & Social Impact Assessment: Scoping Report
fr lt ida A YAHVA ENGI ENGINEERING & Cc Qa pl! il q 5 4

9 WASTE AND WASTEWATER MANAGEMENT

9.1 Standards and Regulatory Requirements

International financial institutions providing project finance will likely require adherence with
the IFC General EHS Guidelines. With regard to waste, these guidelines require that projects:

e Establish waste management priorities at the outset of activities.

e Identify EHS risks and impacts with regards to waste generation and its
consequences.

e Establish a waste management hierarchy that considers prevention, reduction,
reuse, recovery, recycling, removal and finally disposal of wastes.

e Avoid or minimize the generation waste materials, as far as practicable.

e Identify where waste generation cannot be avoided but can be minimized or
where opportunities exist for, recovering and reusing waste.

Where waste cannot be recovered or reused, identify means of treating, destroying, and
disposing of it in an environmentally sound manner.

There are Omani regulations such as MD 17, MD 18 and MD145 which regulate waste and

waste water in the country

9.2 Potential Impacts

Soils, subsoils and rock are anticipated to be the primary waste requirement associated with
the construction phase of the project site given the open nature of the site and the excavation
requirements for foundations, cabling and internal road construction.

9.2.1 Construction Phase

Waste

The construction phase can often be the most environmentally damaging phase of a project,
particularly in regard to the volumes of waste that are generated, if not properly managed.
Such impacts relate to the management of such wastes, particularly hazardous streams.

Wastewater

The Project will require on-site sanitation facilities for the construction workers (expected to be
toilets with collection septic tanks). These facilities will require regular emptying and removal
from the project site to a sanitary water treatment plant by an authorized handler.

Waste streams likely to be associated with the project construction phase are listed in the table
below.

Ibri Solar Independent Power Project (IPP), Sultanate of Oman 82
Environmental & Social Impact Assessment: Scoping Report
/eya powen,\ YAHYA ENGI ENGINEERING (cy Cc cq] pl! il a Ig 5

Table 9-1 Anticipated Waste Streams Associated with the Construction of the Project.

JECT CONSTRUCTION

Subsoil and Rock

Glass

Concrete
Asphalt
Scrap metal

Plastic
Non-Hazardous

Packaging
Broken panels

Municipal waste from construction workers

Resins and paints

Waste oils

Hazardous Waste solvents and thinners

Waste fuel and chemicals.

Used spill kits and clean up materials.

Sanitary wastewater
Concrete wastewater

Wastewater

9.2.2 Operational Phase

Disposal of material from operations can contribute to wastes directed to landfill resulting in
subsequent risk of damage to local hydrological systems and emissions associated with
necessary transport. However, given the nature of the project, quantities of waste likely to arise

during operation are expected to be minimal.

Such minimal waste will be related to food waste from staff, office waste and limited
maintenance waste such as broken parts, packaging of new materials etc. Limited hazardous

wastes too.

Waste streams likely to be associated with the operational phase of the project are listed in
the table below (it should be noted that all waste streams associated with the operational

phase are anticipated to be of minimal quantity).

Ibri Solar Independent Power Project (IPP), Sultanate of Oman 83
Environmental & Social Impact Assessment: Scoping Report

Posprquesn canta ) Capilals

Table 9-2 Anticipated Waste Streams Associated with the Operations of the Project.

SUBJECT OPERATION

Landscaping waste

Non-Hazardous | Replacement parts and packaging
General waste from site staff.

Resins and paints

Waste oils

Hazardous Waste solvents and thinners

Waste fuel and chemicals.

Used spill kits and clean up materials.
Wastewater | Sanitary wastewater

9.3 Proposed Consideration for Project ESIA

9.3.1 Waste

Construction

Should any evidence of contaminated materials be identified from the site soil investigation
(as outlined in the soils, geology and groundwater chapter), the ESIA will consider appropriate
disposal routes and potential acceptance criteria for any contaminated materials. This may

include a requirement for additional analysis to provide a robust hazard classification.
Operations

The ESIA will identify the legal disposal mechanisms available for both non-hazardous and
hazardous wastes during operations, which will include maintenance wastes (such as broken
PV panels), that may require special handling. This will include identification of appropriate

carriers and sites for such management, recycling and/or treatment and disposal.
Mitigation & Management

The mitigation section of the ESIA will consider the requirements established by Good
International Industry Practice (GIIP) for general waste, hazardous waste and

construction/demolition waste.

The Construction & Operational Environmental Management Plans (CEMP & OEMP) for the
project should include a requirement for a Waste Management Plan to outline the projects

waste strategy in accordance with the waste hierarchy.
9.3.2 Wastewater
Construction & Operations

The ESIA will inventory all wastewater streams and indicate the pathway and receptor of each

stream. Any mitigation and control requirements for treatment will be fully outlined in the ESIA.

Ibti Solar Independent Power Proje:
Environmental & Social Impact As

(IPP), Sultannate of Oman 84
nent: Scoping Report

fr lt ida A YAHVA ENGI ENGINEERING & Cc Qa pl! il q 5 4

10 ARCHAEOLOGY & CULTURAL HERITAGE

10.1Standards and Regulatory Requirements

10.1.1 National Requirement
The safeguard of cultural heritage and archaeology in the sultanate of Oman is established
through the 1980 Law on the protection of National Cultural Heritage as implemented though

the Ministry of Heritage and Culture.

10.1.2 Lender Requirements
International financial institutions will require adherence to IFC Performance Standard 8, which

requires the identification and protection of features of cultural heritage value.

10.2Observations and Baseline Condition

An examination of existing literature on archeologically and historically relevant sites in Oman

reveals a selection of international significant sites.

10.2.1 International Cultural Heritage Sites in Oman

According to the UNESCO World Heritage List and the Oman Ministry of Heritage and Culture,
there are five cultural sites in Oman designated on the World Heritage List (year of designation

in brackets):

e —Bahla Fort (1987

e Archaeological Sites of Bat, Al-Khutm and Al Ayn (1988)
e Land of Frankincense (2000)

e — Aflaj Irrigation Systems of Oman (2006) and;

e Ancient City of Qalhat (2018).

10.2.2 Project Site Observations
Based upon the site visit undertaken in October 2018 there were no signs of archaeological

sites in the immediate vicinity or surroundings of the Project site.

With regards to cultural heritage, the camels herders on the Project site serve as an intangible
cultural value Oman is historically known for its attachment to camels, which were a
dependable source of not only transport but also food and milk In addition, a water tower
styled in local Oman design was identified along the highway and this could be an item of

cultural value.

Ibri Solar Independent Power Project (IPP), Sultanate of Oman 85
Environmental & Social Impact Assessment: Scoping Report
Popromnn canta Gh) Capilals

Figure 10-1 Water Tower Styled in Local Omani Design

10.3Sensitive Receptors
As the proposed project site is generally not known to be of importance archaeologically or

culturally, the only expected receptors relate to potential underground buried artefacts.

Table 10-1 Archaeology & Cultural Heritage — Sensitive Receptors

RECEPTOR SENSITIVITY JUSTIFICATION

Unknown The proposed project site or local area is generally not
Buried known to be of importance archaeologically or culturally.
Archaeology Low As such, the only expected receptors relate to potential

underground buried artefacts. Such unknown buried
artefacts may be of importance on a local scale.

Camel farming and herding is recognised as animportant
aspect of the Omani’s heritage and is hence of
High conservation value. As such, this receptor is of high
importance and rarity on a national scale with limited
potential for substitution.

Camel Farms
within the site

10.4Potential Impacts

10.4.1 Construction Phase
Excavation and earthwork activities can result in damage and destruction of undiscovered

archaeological artefacts.

Following consultation with the Ministry of Heritage and Culture, the presence or absence of

any known archaeological or cultural features will be included to the ESIA.

Ibri Solar Independent Power Project (IPP), Sultanate of Oman 86
Environmental & Social Impact Assessment: Scoping Report
[rom ouen\ (imaticams Gp capilals

10.4.2 Operational Phase

The operational phase will not result in further impacts to archaeology, as the site will be static

and excavations will not be required.

10.5Proposed Assessment Requirements for ESIA
In accordance with the described potential impacts, the following table details those impacts

that may require detailed assessment at the ESIA stage.

Table 10-2 Cultural Heritage & Archaeology Impacts for further Assessment at the ESIA

POTENTIAL IMPACT JUSTIFICATION

Construction

Damage to Unknown | Impacts are generally not expected due to the lack of cultural or known
Buried Archaeology archaeological features at the project site. However, as with all earth
works, there is risk of encountering previously undiscovered artefacts.
Hence, further detailed assessment is therefore considered necessary at
the ESIA stage.

Camel Farms within As the camel farms within the Project site will be relocated by OPWP &
the site Ministry of Housing prior to the commencement of construction
activities, impacts to these items of intangible cultural value during the
project development are not anticipated

Following consultation with the Ministry of Heritage and Culture, the presence or absence of any
other known archaeological or cultural features will be included to the ESIA.

As the potential impacts in relation to Archaeology & Cultural Heritage require further
assessment (as per the process above), the ESIA will include brief examination of the available
literature on archaeological and historical sites in Oman. The ESIA will include best practice
mitigation measures for the construction phase. The intention is to include these mitigation
measures into the respective CEMP for effective management and implementation on-site. A
chance find procedure would also be incorporated within the project CEMP such that in the
unlikely event any items of archaeological significance are uncovered, these can be

appropriately identified and preserved.

Ibri Solar Independent Power Project (IPP), Sultanate of Oman 87
Environmental & Social Impact Assessment: Scoping Report
fr lt ida A YAHVA ENGI ENGINEERING & Cc Qa pl! il q 5 4

11 LANDSCAPE AND VISUAL IMPACTS

11.1Standards and Regulatory Requirements

Specific legislation in regard to landscape and visual impacts does not exist in Oman.
However, the consideration of baseline and associated impacts described herein has been
undertaken with reference to the guidelines set out by the UK Landscape Institute ‘Guidelines

for Landscape and Visual Impact Assessment, 3rd Edition’ (2013).

11.2Observations and Baseline Condition

11.2.1 Landscape

The proposed project will be constructed on a predominantly undeveloped, open landscape.
Landscape typology is characterised by a belt of flat plains of gravel plains and sand sheets.
The site presents sparse vegetation of shrubs and trees visible along sand sheet habitats.

The only significant anthropogenic contributions to the landscape are from the camel race
track directly adjacent to the western boundary of the Project site and the Ibri Power Plant
currently undergoing construction at the south east of the Project boundary and overhead
power line to the west. The lbri IPP results in a break from the natural/modified landscape and
results in vertical intrusions as a result of the powerblock buildings and stacks structures. The

same effect is apparent from the overhead transmission lines to the north of the Project site.

11.2.2 Visual Amenity

Besides views to the existing camel race track and the Ibri IPP undergoing construction, views
above the site are predominantly unobstructed and provide good example of desert typology
found within the Oman. The visual envelopes of these receptors are located at a similar
elevation. Also, there is intervening vegetation from the highway and other properties next to

the road.

11.3Sensitive Receptors

With regards to visual receptors, findings from the site visits undertaken in October 2018 and
satellite imagery of the site identified few receptors within 1km of the project boundary. This
included; users of the camel race track directly adjacent to the western boundary of the
Project site, users of the farmlands approximately 400m north, 800m north east and 1km north
east of the project site and workers at the Ibri Power Plant approximately 800m south east of
the Project Boundary. Besides the above-mentioned receptors, satellite imagery of the Project

site did not identify any other visual receptor in close proximity to the project boundary.

Ibri Solar Independent Power Project (IPP), Sultanate of Oman 88
Environmental & Social Impact Assessment: Scoping Report
/eya powen,\ SAE AENGn ENGINEERING (cy Cc qa pl! il iq) Ig 5

Table 11-1 Landscape and Visual Impacts - Sensitive Receptors

RECEPTOR RECEPTOR TYPE SENSITIVITY JUSTIFICATION
Landscape Open area- The landscape across the entire Project site is
Character of the | Across the Low that of the typical desert landscape present
Project site entire Project across the Oman. It is therefore of low or medium
site importance and rarity on a local scale.
Al, Ma'mur Residents of these villages do not have a direct
village, Al Mazim Visibility of the Project site and as such will only
village and | Residential High be relatively vulnerable to changes in
Masha'rub landscape character.
village
Camel Race | Recreational Users of this recreational receptor have a direct
Track High visibility of the Project site and will be particularly
vulnerable to changes in landscape character.
Farmland 1,2 & 3 | Agricultural Users of these farmlands will be particularly
Medium vulnerable to changes in landscape character
as a result of installation of PV Panels across the
Project site.
Ibri Power Plant Industrial The Power Plant is of low vulnerability to changes
Low in landscape character as it is an anthropogenic
contributions to the landscape.

11.4Potential Impacts

11.4.1 Construction Phase
The construction of a new development, particularly those over a large land area have the
potential to result in changes to the landscape character of a locality through land use and

topographical changes, as well as causing a disturbance to the current visual envelope.

One of the first stages of construction activities will result in the fencing, levelling, grading and
preparation of the site, ahead of construction beginning. The proliferation of other activities
throughout the construction period and across the site will eventually result in major land use
changes. Also, the subsequent construction of small new buildings and installation of PV Panels

will transform the landscape.

The movement of heavy construction vehicles and earthworks on sandy surfaces are also likely
to result in dust generation and a resulting temporary haze. Impacts to landscape character
and the visual envelope of surrounding receptors will also occur at night where the addition

of lighting during construction will illuminate this area.

11.4.2 Operational Phase

The development of the Project will include the installation of grid like PV arrays, which will likely
to distort the existing undeveloped landscape character. A key change will result from the loss
of the view of the characteristic brown sands and gravel, as these will be replaced with a view

Ibri Solar Independent Power Project (IPP), Sultanate of Oman 89
Environmental & Social Impact Assessment: Scoping Report
/eya powen,\ YAHVA ENGI ENGINEERING & Cc Qa pl! il q 5 4

of dark coloured flat PV Panels occupying an expansive area with whiter gypsum surfaces

between the panels,.

Due to the low-lying design of the PV Plant, views across the wider landscape are unlikely to
be significantly impacted. Given the distance of permanent receptors from the project site,
this visual change from an open, unused landscape to low level infrastructure associated with

the project is unlikely to have any significant visual impact.

It is envisaged that only minimal lighting will be required at night-time for security purposes.
Impacts due to lighting may result in minimal changes to the night-time landscape character

and views of the site.

11.5 Proposed Assessment Requirements for ESIA

Given the absence of any likely significant effects associated with landscape and visual
impacts, a detailed assessment is not proposed as part of the ESIA. However, the ESIA will apply
a measure of value/sensitivity to the receptors identify herein and determine the likely
associated magnitude of impacts in order to quantify significance of effects. The ESIA will also
identify opportunity for mitigation to reduce the magnitude of any identified impacts.

Ibri Solar Independent Power Project (IPP), Sultanate of Oman 90
Environmental & Social Impact Assessment: Scoping Report
Posprquesn (romans Gy capilals

12 SOCIO-ECONOMICS

12.1Standards and Regulatory Requirements
International financial institutions are likely to require adherence to:

e IFC performance Standard 1: This standard establishes requirements for the
assessment of social risk and impacts associated with the project.

12.2Observations and Baseline Condition

12.2.1 Population and Demographics

According to the CIA World Fact Book, the population of the Sultanate of Oman was
estimated to be approximately 4,613,241 individuals as of July 2017 of which about 45% i.e.
2,075,958 individuals are though to be non-nationals. The vast majority of the population is
located in and around the Al Hagar Mountains in the north of the country. Another population
cluster is found around the city of Salalah on the far south. Most of the country remains sparsely
populated.

Official growth rate estimates in 2018 put the current rate of annual growth at 2%. The table

below gives a summary of Oman population information.

Table 12-1 Oman Population Data Summary

CRITERIA TA (2017 ESTIMATE UNLESS SPECIFIED)

Population 4,613,241 (2017 est.)

Age Structure 0-14 years: 30.1%

15-24 years: 18.26%

25-54 years: 44.15%

55-64 years: 3.94%

65 years and over: 3.55% (2018 est.)

Sex Ratio (Male/ Female) At birth - 1.05
0-14years: 1.05
15-24 years: 1.1

25-54 years: 1.38

55-64 years: 1.14

65+years: 0.99

Total population 1.19 male/ female (2017 est.)

Life expectancy at birth Total Population: 75.9 years
Male: 73.9 years

Female 78 years (2018 estimate)

Birth Rate 23.7 births/1,000 population (2018 estimate)

Ibri Solar Independent Power Project (IPP), Sultanate of Oman 91
Environmental & Social Impact Assessment: Scoping Report

canta ) Capilals

Source: https://www.cia.gov/library/publications/resources/the-world-factbook/geos/mu.html

Accessed 16!" April 2019

Figure 12-1 Oman 2018 Population Pyramid

210 «168 126 84

Population (in thousands)

42

Oman - 2018

100+
95-99
90 - 94
85 - 89
80 - 84
75-79
70-74
65-69
60 - 64
55 -59
50-54
45 - 49
40-44
35-39
30-34
25-29
20-24
15-19
10-14
5-9
0-4

Female

°o Lt) 42 84 126 168 210

Age Group Population (in thousands)

Source: https://www.cia.gov/library/publications/resources/the-world-factbook/geos/mu.html

Accessed 16!" April 2019

Ibri is a town in the Ad Dhahirah region of Oman. According to the Oman National Centre for

Statistics and information, the total population of Ad Dhahirah was estimated in 2017 to be

213,771 individuals (both Omani Nationals and expatriates). Of these, 128,444 were males and

85,327 females, representing approximately 60.1% and 39.9 % respectively of the total Ad

Dhahirah population.

In comparison with the estimated 2017 Oman population of 4,613,241 individuals (both Omani

Nationals and expatriates), Ad Dhahirah region represents approximately 4.7% of the national

population.

Ibri Solar Independent Power Project (IPP), Sultanate of Oman 92
Environmental & Social Impact Assessment: Scoping Report
cance Ep) Capilals

Table 12-2 Ad Dhahirah Region Population Data

INDICATOR NAME 2017 POPULATION

Total Population 213,771
Female 85,327

Male 128,444
Omani Male 75,734

Omani Female 75,574

Non-Omani Male 52,710

Non-Omani Female 9,753

Source: Oman for Statistics and information

https://data.gov.om/OMPOP2016/population#indicator=10001408&region=1000020-

muscat&nationality=1000010-omani. Accessed 16th April 2019

According to the Oman National Centre for Statistics and information, the total population in
Ibri is approximately 165,354 individuals comprising of approximately 60.8% male (100,562) and
39.2% females (64,792).

Table 12-3 Ibri Town Population Data

INDICATOR NAME 2017 POPULATION

Total Population 165,354
Female 64,792

Male 100,562
Omani Male 56,893

Omani Female 56,506

Non-Omani Male 43,669

Non-Omani Female 8,286

Source: Oman National Centre for Statistics and information

https://data.gov.om/OMPOP2016/population?indicator=1000140&region=1000020-
muscat&nationality=1000010-omani. Accessed 16th April 2019

12.2.2 Economy & Employment

Oman is heavily dependent on oil and gas resources which can generate between 68% and
85% of government revenue depending on fluctuations in commodity prices. Besides crude oil
production & refining and natural & liquefied natural gas production, other industries that
provide source of revenue include construction, cement, copper, steel, chemicals and optic
fiber. In recent times, Oman is pursuing a development plan that focuses on diversification,
industrialisation and privatisation with the aim of reducing the Sultanate’s dependency on the
oil sector which has been a significant contributor to the GDP of the country in the past. The
main areas of diversification included tourism, shipping, mining, manufacturing and
aquaculture (CIA, World Fact Book, 2019).

Ibti Solar Independent Power Proje:
Environmental & Social Impact As

(IPP), Sultannate of Oman 93
nent: Scoping Report

[rom ouen\ (imaticams Gp capilals

As at 2017, Oman exports included petroleum, fish, metals and textiles worth $103.3 billion to
countries such as China (43.7%), UAE (11%), South Korea (7.9%) and Saudi Arabia (4.2%) and
imports $24.12 billion worth of machinery, transport equipment, manufactures goods, food,
livestock and lubricants from UAE (35.5%), US (27.8%) and Brazil (4%).

Official figures from 2017 place the Gross Domestic Product of Oman at approximately
190.1 billion dollars. National GDP growth rate for 2017 was estimated to be -0.9%.

Official records in 2016 estimate the total labour force to be 2.25 million with approximately
60% of the labour force being Non Omani National. About 4.7% are into agriculture, 49.6% into

industry and 45% in services. The unemployment rate in the country has not been estimated.

Table 12-4 Summary of Oman Economic Data

CRITERIA TA (2017 ESTIMATES UNLESS OTHERWISE STATED)

GDP (Official Exchange) US$70.78 billion

GDP (Purchasing Power Parity) US$190.1 billion

GDP per Capita (Purchasing Power Parity) | US$46,000

GDP Real Growth Rate -0.9%

Industrial Production Growth Rate -3%

2.255 million (2016 Est.)
(About 60% are Non-Omani National)

Labour Force

Labour Force - by occupation Agriculture: 4.7%
Industry: 49.6%
Services: 45% (2016 Est.)

Unemployment Rate Unknown
Exports US$ 103.3 billion
Imports US$ 24.12 billion

Source: https://www.cia.gov/library/publications/resources/the-world-factbook/geos/mu.html
Accessed 16th April 2019.

12.2.3 Social Development & Infrastructure

Using the United Nations Human Development Index as a guide, Oman is ranked 48, with an
index score of 0.821 (2017) and falls under the Very High Human Development Category.
Although Oman's HDI of 0.821 is below the average of 0.894 for countries in the very high
human development group, it is above the average of 0.669 for Arab States. Between 2000
and 2017, Oman's HDI value increased from 0.704 to 0.821, an increase of 16.6%. Graphical
analysis of the change in HDI in the Sultanate over the past 17 years also indicates that the
growth of the HDI in Oman has outstripped the HDI of other Arab states such as Jordan and

Ibri Solar Independent Power Project (IPP), Sultanate of Oman 94
Environmental & Social Impact Assessment: Scoping Report

/eya powen,\ SAE AENGn ENGINEERING (cy Cc qa pl! il iq) Ig 5

Libya both of which experienced different degrees of progress toward increasing their HDIs just

like Oman.

It is evident, however, that the HDI does not necessarily paint a full picture of the state of social
development in Oman as it is skewed significantly by the higher level of GDP in the Sultanate
relative to many other Arab states. The Sultanate ranks less well in areas such as literacy and
life expectancy, where it is ranked lower in the individual criteria rankings than it is overall.

12.2.4 Indigenous People
There are no identified settlements or any evidence of land use within the project area likely

to be attributable to indigenous peoples.

12.2.5 Commercial and Industrial
Other than the existing camel race track, camel farms and Ibri Power plant currently
undergoing construction, there are no other facilities of commercial or industrial importance

within 1km of the Project site.

12.2.6 Traffic and Transportation

Transport to the Project site is understood to be via the Highway 21 (Buraimi-lbri Highway)
approximately 3km to the north eastern boundary of the Project site. This road includes a four
lane dual carriage way. It is anticipated that the Project will construct an external access road

from the Project site to the Highway to enable easy access to the site.

12.3Sensitive Receptors
Table 12-5 Potential Socio-Economic Receptors
RECEPTOR SENSITIVITY JUSTIFICATION
Any change to infrastructure, population or regional inputs is

High also likely to have effects for the welfare of the local
population.

Welfare of Local
Population

The proposed project is likely to influence regional
Local / Regional lex businesses. Not only local contractors and those directly
Economy involved in the construction, but also for local commercial
operations such as accommodation, food retailers etc.

As observed during the initial site visit, the traffic flows on
Users of Highway 21 Low this road is low at present as such, it has a large spare
carrying capacity.

Ibri Solar Independent Power Project (IPP), Sultanate of Oman 95
Environmental & Social Impact Assessment: Scoping Report
Posprquesn (imvstimne () Capilals

12.4Potential Impacts

12.4.1 Construction Phase

Employment and Economics

The primary economic impact during construction is likely to result from employment creation
during this phase. As well as the direct monetary uplift to the families of those employed,
money paid to workers will also stimulate the local economy via the multiplier effect, whereby
money earned on the project expended locally will re-circulate within the local economy.
Whilst we have no evidence quantifying the multiplier effect within the Oman, studies
undertaken in Europe and the US suggests the impact of expenditure on a local economy prior

to leakage to be in the order of 4:1.

The solar plant is a proactive measure towards a low carbon transition for Oman's economy
harnessing the abundant solar radiation in the country. This project is lender financed with
massive potential of similar projects in the country. It will improve the resilience of Adh

Dhahirah's energy mix.

In addition to the direct monetary impact of employment created during construction, there
also exists the potential for the project to promote the dissemination of construction and
construction support skills from expatriate workers into the local labour force.

A secondary impact is likely to arise from spending on local and foreign goods and services
during the construction process. The nature of the development, and specialised nature of
required materials, suggests that these will be sourced internationally, apart from construction

materials (e.g. concrete, cabling, etc.).
Indigenous People

There are no ethnic minorities, indigenous peoples or internally displaced people in the project
area, or nearby. Therefore, the potential negative social impacts of the project are likely to be

relatively limited due to the relative isolation of the project.
Traffic

The construction period will result in an increase of vehicles entering the Project site.
Construction vehicles will include a variety of vehicle classifications, e.g. HGV's, LDV's, trucks,
pick-up trucks, excavators and other heavy/light equipment. It is envisaged that all the
construction vehicles will connect to the site external access road via the Buraimi-lbri Highway

(Highway 21).

Ibri Solar Independent Power Project (IPP), Sultanate of Oman 96
Environmental & Social Impact Assessment: Scoping Report

fr lt ida A YAHVA ENGI ENGINEERING & Cc Qa pl! il q 5 4

Traffic flows on this highway is low at present as observed during the initial site visit in October
2018 as such, construction phase traffic may therefore result in significant variation from current
condition.

12.4.2 Operational Phase
The completion of the proposed project will result in the secure provision and increased
capacity of electrical energy in Oman. Other than the improved electrical infrastructure, the
most significant local benefits will result from the potential employment opportunities related
to the operation of the facility.

Transportation impacts during operations are not expected to be significant, as the operation
of the solar plant will not require continuous delivery of materials, or other equipment in order
to operate. There will be occasional deliveries and waste removals from the site, which will not
result in a significant amount of traffic on the Highway 21.

12.5Proposed Assessment Requirements for ESIA

Consultation with identified stakeholders as identified in Section 4.3.2 of this report will be
undertake. This will include consultation with the Wali of lbri and other potentially interested
and potentially affected. The aim of these bi-lateral consultation is to understand the social
and economic dynamics of the area in light of the Project intervention; such as impacts to
employment, health, education, utility (water resources) and energy access etc.

The social consultation methodology informing the assessment of impacts of the project on
the relevant stakeholders will involve:
e Structured interviews with Ministries;

e Unstructured interviews with the camel herders to understand their situation and
the understand the dynamics of the project area;

e Unstructured Interviews with the Local Sheikh and the owner of the camels; and

e Advisory Board with the HE The Wali of Ibri.

Ibri Solar Independent Power Project (IPP), Sultanate of Oman 7
Environmental & Social Impact Assessment: Scoping Report
/eya powen,\ YAHVA ENGI ENGINEERING & Cc Qa pl! il q ls 4

13 COMMUNITY HEALTH, SAFETY AND SECURITY

13.1Standards and Regulatory Requirements
The project lenders will require compliance with IFC Performance Standard 4: Community
Health, Safety and Security. This standard establishes requirements for the safeguard of the
local community from potential risks associated with the project including impacts associated
with introduction of communicable disease, site access and operation, material use etc. The
objectives of IFC PS4 are to:

e To anticipate and avoid adverse impacts on the health and safety of the

Affected Community during the project life from both routine and non-routine
circumstances.

e To ensure that the safeguarding of personnel and property is carried out in
accordance with relevant human rights principles and in a manner that avoids
or minimizes risks to the Affected Communities.

13.2Observations and Baseline Condition
Project related activities might result in the increase of risks associated with those who live near

the Project site or may visit areas in and around active Project sites.

This chapter has been specifically included to outline and assess the impacts relating to the
safety and security of the public who access the surrounding area and may be subject to

project related impacts.

The majority of secondary impacts relating to public health in terms of air quality, noise, waste
etc., have been addressed in specific chapters elsewhere in this report. This chapter therefore
concentrates more specifically on the potential emergency impacts that could relate to the
project and the security of the project to avoid instances of trespass, or other misdemeanours.

13.3Potential Impacts

13.3.1 Construction Phase
All construction projects have potential risks relating to public safety that could arise,
particularly in regard to the use of high powered equipment, heavy construction equipment,

excavations, transportation amongst others, including fire and pollution releases.

Ibi Solar Independent Power Project (IPP), Sultanate of Oman 98
Environmental & Social Impact Assessment: Scoping Report
Posprquesn (imvstimne () Capilals

Public/Community Safety

Public risks during construction have the potential to result in isolated incidents, which could
be of a devastating magnitude to a person or group of people in the wrong place at the
wrong time. With particular regards to this Project, there are not expected to be specific works
that could result in widespread pollution incidents, due to the limited use of hazardous material
or chemical storage on-site. However, where there is a potential for isolated incidents relating
to oil spills, dust dispersions, etc. to occur, such risks will be managed in the construction phase
through the implementation of a robust CEMP and an Emergency Preparedness and Response

Plan.
Worker Influx and Disease

The construction phase of the Project will require additional workforce as well as site-based
security at the gates and on patrol around the site. Hence there will be an increase in the
population number of the local area. Although the EPC Contractor's accommodation camp
will be located on site, the subcontractor worker accommodation location is yet to be
confirmed, however it is expected that the majority of sub-contractor staff will be based in the

local area of Ibri, and therefore may come into contact with local populations.
Security

The construction phase of the Project will require site-based security at the gates and on patrol
around the site in order to prevent the public from trespassing to the construction site. This is so

as to minimize the potential for construction site incidents to occur.

Following suitable security risk assessment by the EPC Contractor the security arrangements
should be guided by UN Code of Conducts for law enforcement officials.

In addition to this, security personnel will receive internal training in regard to grievances,

reporting such grievances and dialogue with any members of the local community.

13.3.2 Operational Phase
Public/Community Safety

The project will carry various risks that could result in impacts to public safety where such
impacts are transferred or received outside of the project site. Such impacts may relate to fire,

VOC fumes, explosions, spills of back up fuels, exposure and security concerns of trespassers.

The extent of such impacts may range outside of the projects boundaries and require the
involvement of outside agencies to help manage and abate such impacts (e.g. Civil Defence,
Police and Army).

Ibri Solar Independent Power Project (IPP), Sultanate of Oman 99
Environmental & Social Impact Assessment: Scoping Report

/eya powen,\ YAHVA ENGI ENGINEERING & Cc Qa pl! il q ls 4

Risks to public safety will be appropriately addressed and prepared for in the operational

phase ‘Emergency Preparedness and Response Plan’ and training.
Security Staff

The project will also include site based security at the project main entrance and on patrol
around the site during operations. As is consistent with the construction phase, the O&M
Contractor will undertake a security risk assessment to determine the appropriate level of
security required at the facility. Security arrangements should be guided by UN Code of
conducts for law enforcement officials. In addition to this, security personnel will receive
internal training in regard to grievances, reporting such grievances and dialogue with any

members of the local community.

13.4Proposed Assessment Requirement for ESIA

The ESIA will highlight the principle community, health, safety and security issues associated
with the project and identify proposed mitigation measures and associated plans that will
need to be prepared and implemented to ensure that potential for these impacts are
appropriately managed. The ESIA will also discuss the projects security provision and relevant
aspects relating to IFC Performance Standards such as influx of workers and spread of disease.

Ibri Solar Independent Power Project (IPP), Sultanate of Oman 100
Environmental & Social Impact Assessment: Scoping Report
fr lt ida A YAHVA ENGI ENGINEERING & Cc Qa pl! il q 5 4

]4 LABOUR & WORKING CONDITIONS

14.1Standards and Regulatory Requirements

14.1.1 National Requirement

Oman's 2003 Labor Law (Decree No 35/2003) governs employee/employer relations in the
private and public sector, and enumerates the protections afforded all legally resident
workers, except for domestic workers. The law provides clear guidelines on working hours, and

specifies the penalties for noncompliance with its provisions.

14.1.2 Lender Requirements
The following applicable IFC Performance Standards aim to identify and ensure that social
and economic impacts of a project are addressed in the relevant areas, in particular:

e Performance Standard 2: Labor and Working Conditions;

In accordance with IFC Performance Standard 2 (Labor and Working Conditions) there is a

requirement to align with the following conventions:

e ILO Convention 29 on Forced Labor;

e ILO Convention 105 on the Abolition of Forced Labor;

e ILO Convention 138 on Minimum Age (of Employment);

e ILO Convention 182 on the Worst Forms of Child Labor;

e ILO Convention 100 on Equal Remuneration;

e ILO Convention 111 on Discrimination (Employment and Occupation);
e UN Convention on the Rights of the Child, Article 32.1; and

e UN Convention on the Protection of the Rights of all Migrant Workers and
Members of their Families.

14.2Observations and Baseline Condition
Any construction project will introduce health and safety risks associated with the use of plant,
machinery and construction processes. Risks can be severe depending on the type of

activities required, materials used and site condition.

For projects in isolated locations or where the local population/skill sets require influx of people
from other regions/countries consideration will need to be given associated with
accommodation, welfare, sanitary provision, health care, hygiene, food potable water etc.

Ibri Solar Independent Power Project (IPP), Sultanate of Oman 101
Environmental & Social Impact Assessment: Scoping Report
Posprquesn (imvstimne () Capilals

14.3 Potential Impacts

14.3.1 Construction Phase
Occupational Health and Safety

Common activities undertaken during construction such as the movement of heavy
machinery, excavation, handling of chemicals, etc. can all introduce significant risk to the
health and safety for the associated work force. In particular, risks are more likely to be
apparent for those who are not familiar with the type of works undertaken and/or the

associated hazards.

The type of hazards attributable to a construction site will vary significantly depending on the
construction methods employed and the degree of control implemented by the EPC and
affiliated sub-contractor. It is therefore of the utmost importance that the EPC and affiliated
sub-contractors demonstrate consideration of health and safety risks as part of their chosen

construction methods and that these risks are appropriately mitigated.
Working Conditions

Labour exploitation on construction sites unfortunately has become a reality in some parts of
the world. Inequalities in income, education and opportunities has led to opportunistic immoral

practices with labourers and site staff suffering as a consequence.

To ensure the wellbeing of the staff associated with the project, the EPC and associated
subcontractors will need to plan for necessary provisions relative to the requirement of the
required workforce. This includes appropriate labour accommodation plans and mechanism

for inspections and corrective actions.
Labour Accommodation

It is necessary for the Project to provide suitable, safe and secure labour accommodation to
all workers (EPC Contractor staff and Sub-Contractor staff). Various risks are present where sub-
standard accommodation may be provided for the workforce and could relate bedroom
accommodation, personal space, sanitary facilities, food and kitchen safety, security, access

to utilities and services; amongst others.

14.3.2 Operational Phase
Occupational Health and Safety

Ibri Solar Independent Power Project (IPP), Sultanate of Oman 102
Environmental & Social Impact Assessment: Scoping Report

fr lt ida A YAHVA ENGI ENGINEERING & Cc Qa pl! il q 5 4

The risks associated with the operational phase of the project are anticipated to be
significantly less than during the construction phase due to reduced site activity and
requirements for heavy plant and machinery.

There will be occupational health and safety risks attributable to the operational phase
associated with maintenance and inspection requirements. Maintenance and inspection will
also require the use of site vehicles and activities that pose risks to human health and safety.

The severity and likelihood of risks during the operational phase will be dependent on the
frequency and requirements for planned and unplanned maintenance. The operation and
maintenance team will need to ensure that a robust plan is in place to appropriately manage
these risks.

14.4Proposed Assessment Requirements for ESIA

The ESIA will highlight National and Lender requirements attributable to the project associated
with worker conditions (including worker accommodation) and occupational health & safety
and identify proposed mitigation measures & associated plans that will need to be prepared
and implemented to ensure that potential for these impacts are appropriately managed.

Such plans, reporting and any necessary training will be included to the ESIA to best align with
ACWA Power's existing corporate policies and systems, as well as any mandatory reporting

requirements of the Power Purchase Agreement.

Ibri Solar Independent Power Project (IPP), Sultanate of Oman 103
Environmental & Social Impact Assessment: Scoping Report
/eya powen,\ YAHVA ENGI ENGINEERING & Cc Qa pl! il q ls 4

15 RESETTLEMENT REQUIREMENTS

15.1Standards and Regulatory Requirements

15.1.1 National Requirement

Oman has no statutory requirements for compensation related to resettlement, and livelihood
impacts. However, the Ministry of Housing and the Supreme Council of Planning manages land
use affairs in the country regarding land acquisition.

15.1.2 Lender Requirements
AIIB

AIIB's Environmental & Social Framework includes ESS 2 on Involuntary Resettlement. ESS 2
requires for effective resettlement planning in the event that a Project will displace land users,
structures and other customary land use rights holders. The resettlement planning process
necessitates a full inventory and census of any displaced people and assets, to aim for a net

gain to those displaced.
IFC Performance Standards

The following IFC Performance Standards aim to identify and ensure that impacts related to

involuntary resettlement and land acquisition are addressed in the relevant areas, in particular:

e Performance Standard 5: Land Acquisition and Involuntary Resettlement.

IFC Performance Standard 5 establishes good practices for the assessment and
management of land acquiiosn and resettlement, as undertaeknen directly by
Project developers and when it is Government led.

- IFC Performance Standard 5 Guidance Notes (2012) Annex. A articulates the
various sub elements of a Resettlement Action Plan which will be developed
as a part of the ESIA process for lender requirements.

15.2Observations and Baseline Condition

As depicted in the ‘Land Use’ section of this scoping report, the presence of camel farms were
identified during site visits, which were manned by camel herders from South Asia, who have
lived on the project site for numerous years (based on informal consultation with these people).
Given the tenure on site, and as per ESS 2 & IFC PS5 the camel herders are expected to have
informal land rights and may be eligible for resettlement and livelinood restoration
compensation. it is understood that the land is owned by the state, and utilised by the local

Sheikh for camel rearing for racing purposes.

Ibri Solar Independent Power Project (IPP), Sultanate of Oman 104
Environmental & Social Impact Assessment: Scoping Report
Popromnn anime Gy capilals

During the site visit in in May 2019, it was observed that one of the camel herders (from
Bangladesh), was living in a permanent structure with limited utilities (ie. no toilet, mains water
or electricity), with access to electricity (via a solar panel and battery to light up a solitary bulb
in the evenings). The wire framed shortish man in his fifties claimed to have been living in the
project site for 27 years and had tended to camels. There was a government authorised

mechanised bore well, which was connected to his farm by an underground water pipe.

Another camel herder from Pakistan claimed to have been living on the project site for 13
years, but has been in Ibri for 30 years. He shares the accommodation with the Bangladeshi
camel herder. They cook food on a makeshift stove in an area designated for camel fodder.

Besides the accommodation areas, there are also several used and disused camel pens
located within the Project footprint.

Figure 15-1 Photographs of Selected Physical Assets on the Project Site

15.3Potential Impacts

As the Project's land is owned by The State, the Project will not involve land acquisition.
However, as there are structures and land users on-site, there will rather be impacts relating to
resettlement at the pre-construction phase.

This will necessitate the physical relocation, or demobilisation and reconstruction of such
assets, as well as the movement of people who reside in these structures. Land for resettlement
and future use has not yet been confirmed to ACWA Power, although it is understood that the
Ministry of Housing will be responsible for undertaking the Government led process. Given that
there are no statutory requirements for resettlement in Oman, itis possible that the Government
led process may not align fully with the requirements of the lenders. This may result in impacts
to the land users and their livelinoods, including sub-standard replacement of assets and

access to utilities.

Ibri Solar Independent Power Project (IPP), Sultanate of Oman 105
Environmental & Social Impact Assessment: Scoping Report
/eya powen,\ YAHVA ENGI ENGINEERING & Cc Qa pl! il q ls 4

During the resettlement process, it is expected that the identified expatriate camel herders

may be vulnerable to such changes, which could potentially affect their employment status,

their livelihoods and security.

15.4Proposed Assessment & Management Requirements

15.4.1 Pre-Construction Phase RAP

It will necessary to identify the process being undertaken by the Ministry of Housing to assess
and implement the resettlement process. This will be achieved via consultation with relevant
consultees. Based on the understanding of the proposed approach, a comparison will be
made against the lender requirements for resettlement to identify any deficiencies that may

need to be satisfied by the Project.

The resettlement and livelinood restoration actions are required by the lenders to be
implemented in the pre-construction phase and informed by a robust Resettlement Action
Plan (RAP). A RAP will be prepared which will include the key elements:

e Mapping of physical assets of the identified landholdings/land uses;
e Inventory of physical assets at the identified landholdings/land uses;

e Census and information gathering in regard to residents at the
landholding/land uses;

e Development of a compensation matrix;

e Development of an alternative livelihood strategy for the residents of the camel
farms;

e Action Plan to indicate timings of actions to be undertaken and responsibilities;
e Mechanism for Grievance Redress;
e Monitoring and Evaluation indicators.

Data gathering will be undertaken via site surveys and the undertaking of unstructured &

structured interviews with the Project Affected People (PAP), as well as the Sheikh of the area,

the camel owners, HE The Wali of Ibri, the Ministry of Housing, OPWP among others.

15.4.2 Construction and Operational Phases

The resettlement activities are limited to the pre-construction phase, however monitoring and
evaluation of the indicators of implementation of the RAP are required to ensure the measures
have been effectively undertaken. Monitoring and Evaluation indicators will be stated in the
RAP and evaluated during the construction and operations phases of the project.

Ibri Solar Independent Power Project (IPP), Sultanate of Oman 106
Environmental & Social Impact Assessment: Scoping Report
Popromnn (imvstimne () Capilals

16 CLIMATE AFFAIRS

16.1Standards and Regulatory Requirements

16.1.1 National Requirement

MD 20/2016 and Rules for Writing Climate Affairs Chapters for EIA Projects (2013) mandates
quantification of GHG emissions at the project level and consequent reporting of the same
during the construction and operations phases in the ESIA Climate Affairs chapter which should

include project specific climate change mitigation measures.

16.1.2 Lender Requirements
Equator Principles Annex A mandates the undertaking of a Greenhouse Gas (GHG)
Alternatives Analysis and annual GHG reporting on projects that generate more than 100,000

tons per annum of Scope | & Scope Il CO2 equivalent emissions.

16.2Potential Impacts

16.2.1 Construction Phase

Common activities undertaken during construction such as the operation of vehicles, heavy
machinery, and operation of diesel driven generators will result in air emissions. This will result in
the emission of GHGs. The volume of GHG emissions will be proportional to the volume of the

fuel combusted.

16.2.2 Operational Phase
As a solar power plant, the Project will result in zero operational emissions in its primary power

generation function.

When not generating solar energy (e.g. at night) the Project will likely draw an amount of
electricity from the Omani grid to operate key systems and ensure security lighting etc. Such

electricity use will relate to indirect Scope II emissions.

The Project will also include an emergency diesel generator that will be operated to provide
emergency electricity in the event of a blackout. Given that such events happen infrequently
in Oman it is expected that this will result in minimal Scope | GHG emissions during the

operational phase of the Project.

It is therefore not expected that the Project will reach the threshold of 100,000 tonnes of CO2

equivalent per annum, as established by the Equator Principles.

Ibri Solar Independent Power Project (IPP), Sultanate of Oman 107
Environmental & Social Impact Assessment: Scoping Report
/eya powen,\ YAHVA ENGI ENGINEERING & Cc Qa pl! il q ls 4

16.3Proposed Assessment Requirements for ESIA
However, during the construction phase, diesel generator fuel consumption and vehicular
traffic will impose a reportable GHG footprint which shall be captured based on project

planning data. This GHG emissions footprint shall be captured in the climate affairs chapter.

The ESIA will highlight National and Lender requirements attributable to the project associated
with Climate Affairs. To satisfy MECA requirements, the expected GHG emissions will be
calculated for the construction and operation phases of the project respectively. This will be
achieved using a USEPA developed GHG emissions calculation tool, using AP-42 emissions

factors.

Arequirement of MECA is to develop a ‘Climate Change Mitigation Plan’ to identify and assess
climate change risks related to the project, and develop methods in which such impacts can

be mitigiated.

Ibri Solar Independent Power Project (IPP), Sultanate of Oman 108
Environmental & Social Impact Assessment: Scoping Report
Posprquesn (imvstimne () Capilals

REFERENCES

Guidance on the Assessment of Dust from Demolition and Construction (2014). Institute
of Air Quality Management.

2. Birdlife International Bird Sensitivity Mapping Tool
https://maps.birdlife.org/MSBtool/?locale=en_US

3. Ministry of Regional Municipalities and Water Resources
https://www.mrmwr.gov.om/en/web/mrmwr/downloads

4. Fookes, Peter g., Lee, Edward M., (2009). Desert Environment of Inland Oman Volume
25, Issue 6 pp 226 - 231.

5. Dutch Target and Intervention Values (2000). Circular on Target Values and
Intervention Values for Soil Remediation.

6. Soil Remediation Circular (2009). Groundwater Target Values And Soil And
Groundwater Intervention Values. Annex 1.

7. The United Nations Educational, Scientific and Cultural Organization (UNESCO)
https://whc.unesco.org/en/statesparties/om

8. Guidelines for Landscape and Visual Impact Assessment (2013). Landscape Institute
and Institute of Environmental Management & Assessment. Third Edition

9. IFC PS 5 Guidance Notes

Ibri Solar Independent Power Project (IPP), Sultanate of Oman 109

Environmental & Social Impact Assessment: Scoping Report
Popromnn (imvstimne () Capilals

APPENDIX A — KROOKI OF THE PROJECT LAND AREA

Appendices

Ibri Solar Independent Power Project (IPP), Sultanate of Oman
Environmental & Social Impact Assessment: Scoping Report
Sallanate of Omaw CNG AN 9 Nae
Minishry of Housing — MDD, —

D. G. Of Housing Al Dhahirah Governérate ~~ Sati! Lutte! ots apt Latall Ay paul
Directorate of Planning and Survey MeL y gedit § pila

Vas Labi pale pny

avd) 01-427 {kit

5-13-079-01-427 = ideal gf

1BRI qiygi

dy Sl) ay
AL MAZEM Fa ail Lind

SCALE 1:200000

43280352 SQ. M.

fad
Zz
m7

NORTHING

EASTING DIST (mh
258728255 419687.601468,93 \
2588249.11 420793.735810.16
2583869.07 424611,20 395.77
2583617.50 424305.68 551.12
2584042.95 423955.36 814.31
2583508.29 423341.15 527.25
2583100.84 423675.782137.94
2581741.25 422025.83 111.12
2581827.01 421955.17 348.10
B581605.64 421686.52 2260.53
p83344.46 420242.03:-25.71
683359.97  420262.532148.18 =
pr2584762.97 | 421889.27 * 0.30

2584763,20 421889.073345.69

AREA = 13280352 SQ. M.

OMNDaARwWN

SPONOAKRWH a

19022019 @— gl Faisal Albadi cual
04/03/2019 &, ja) ~e— is SAMI plu It

BAY cll ed ee gh
320-321-322-323

/eya powen,\ YAHYA ENGI ENGINEERING (cy Cc cq] pl! il a Ig 5

APPENDIX B - CIRIA GOOD PRACTICE GUIDELINES:
CONTAMINATED LAND PRELIMINARY RISK
ASSESSMENT

The Contaminated Land Risk Assessment methodology used for this assessment is based on
CIRIA C552 (2001) Contaminated Land Risk Assessment — A Guide to Good Practice, in order
to quantify potential risk via risk estimation and risk evaluation, which can be adopted at the
Phase | stage. This will then determine an overall risk category which can be used to identify
likely actions for the cable route. This methodology uses qualitative descriptors and therefore
is a qualitative approach.

The methodology requires the classification of:

e the magnitude of the consequence (severity) of a risk occurring, and
e the magnitude of the probability (likelinood) of a risk occurring.

The potential consequences of contamination risks occurring at this site are classified in

accordance with the Table below, which is adapted from the CIRIA guidance.

Classification of Consequence

CLASSIFICATION DEFINITION OF CONSEQUENCE

Severe Short-term (acute) risks to human health.
Short-term risk of pollution of sensitive water resource or ecosystem.

Catastrophic damage to crops/buildings/property/infrastructure, including off-
site soils.

Medium Medium/long-term (chronic) risks to human health.

Medium/long-term risk of pollution of sensitive water resource or ecosystem.
Significant damage to crops/buildings/property/infrastructure (on or off-site).
Contamination of off-site soils.

Mild Easily preventable, permanent health effects on humans.
Pollution of non-sensitive water resources.
Localised damage to crops/buildings/property/infrastructure (on or off-site).

Minor Easily preventable, non-permanent health effects on humans, or no effects.
Minor, low-level and localised contamination of on-site soils.
Easily repairable damage to crops/buildings/property/infrastructure.

The probability of contamination risks occurring at this site will be classified in accordance with
Table below, which is also adapted from the CIRIA guidance. Note that for each category, it
is assumed that a pollution linkage exists. Where a pollution linkage does not exist, the
likelihood is zero, as is the risk.

Appendices

Ibri Solar Independent Power Project (IPP), Sultanate of Oman
Environmental & Social Impact Assessment: Scoping Report
(itis Ep capilals

Classification of Probability

CLASSIFICATION DEFINITION OF PROBABILITY

High Likelihood Circumstances are such that an event appears very likely in the short-term or
almost inevitable in the long-term; or there is already evidence that such an event
has occurred.

Likely Circumstances are such that such an event is not inevitable, but is possible in the
short-term and is likely over the long-term.

Low Likelihood Circumstances are such that it is by no means certain that an event would occur
even over a longer period, and it is less likely in the short-term.

Unlikely Circumstances are such that it is improbable that an event would occur even in
the very long-term.

For each possible pollution linkage (source-pathway-receptor) identified, the potential risk can

be evaluated, as presented in the Table below. Based upon this, CIRIA C552 presents

definitions of the risk categories, together with the investigatory and remedial actions that are

likely to be necessary in each case. These risk categories apply to each pollutant linkage, not

simply to each hazard or receptor.

Overall Contamination Risk Matrix

CONSEQUENCE
SEVERE MeDIUM
High likelihood Very high risk High risk Moderate risk Low risk
= Likely High risk Moderate risk Moderate risk Low risk
is Low likelihood Moderate risk Moderate risk Low risk Very low risk
é Unlikely Low risk Low risk Very low risk Very low risk

Definition of Risk Categories and Likely Actions Required

Risk CATEGORY DEFINITION AND LIKELY ACTIONS REQUIRED

Very high

Severe harm to a defined receptor is very likely, or has already occurred.
The risk is likely to result in a substantial liability.

Urgent investigation (if not already undertaken) is likely to be required.
Urgent remediation is likely to be required.

High

Harm to a defined receptor is likely.

The risk, if realised, may result in a substantial liability.

Urgent investigation (if not already undertaken) is likely to be required.
Remediation is likely to be required in the long term, possibly sooner.

Moderate

Harm to a defined receptor is possible, but severe harm is unlikely.
Investigation is likely to be required to clarify the level of potential liability and risk.
Some remediation may be required in the longer term.

Appendices

Ibri Solar Independent Power Project (IPP), Sultanate of Oman
Environmental & Social Impact Assessment: Scoping Report
Popromnn canta §) capilals

J9
Low Harm to a defined receptor is possible, but is likely to be mild at worst.

Liabilities could theoretically arise, but are unlikely.
Further investigation is not required at this stage.
Remediation is unlikely to be required.

Very low Harm to a defined receptor is unlikely, and would be minor at worst.
No liabilities are likely to arise.

Further investigation is not required at this stage.

Remediation is very unlikely to be required.

Appendices

Ibri Solar Independent Power Project (IPP), Sultanate of Oman
Environmental & Social Impact Assessment: Scoping Report
: A
pai oo ( YAHYA ENGINEERING & ca fe) il q | 5

APPENDIX B

Krooki of site

Ibti Solar Independent Power Project (IPP), Sultanate of Oman Appendices
Environmental and Social Impact Assessment
Volume 4 Technical Appendices
IN RROPOSED
a
2B RAILWAY LINE

Be
&

_/ 079-01-427 ©

LUpsde Wade LUMI pangs

SOLAR POWER PLANT SITE

Ministry of —

IBR-IZK-A .
Agriculture”.
pai a aia A ( YAHYA ENGINEERING & ca fe) il q | 5

APPENDIX C

Ambient Air Quality Calibration Certificates

Ibti Solar Independent Power Project (IPP), Sultanate of Oman Appendices
Environmental and Social Impact Assessment
Volume 4 Technical Appendices
/row a aia A aT ENGHaEaING & cq fe) il iq] | 5

wy
i © uniTec
CALIBRATION CERTIFICATE
Test Division: General Information Instruments Version : ETLOne
Customer : LONESTAR ALPHA LAB Baud Rate: 960 [Digicom GSM]
Location : Muscat, Oman Average Time : 1 hour Average
SerialNumber : 01438 Data base time : 1 hour Average
Language: English
Calibration Date: 03 JULY 2018
Next Calibration: 02 JULY 2019

CO ‘SENSIT
03 ‘SENSIT
NOZ SENSIT
voc SENS3000
CHA ‘SENSIT
Has SENSIT
‘NOISE ‘DB3000
‘S02 ‘SENSIT
PM10, PM2.5, PMT ‘OSIRIS
~METEO.
001 OK
02 002 Calibration O.K.
03 003 Calibration O.K_
04 004 Calibration 0.K.
05 005 Calibration O.K.
06 (2 ppb) 006 Calibration O.K
07 ‘NOISE (45-105 db) 007 Calibration O.K-
08 ‘S02 (5-10000 ppb) 008 Calibration O.K.
09 PM 10 ‘ughm3) 009 Calibration O.K.
10 WIND SPEED (0-50 m/s) 010 Calibration O.K-
11__ | WIND DIRECTION (0-360 degree)| mf Calibration O.K.
12 TEMP (-40 - +60 C) 012 Calibration O.K_
13 RH (0-100 %) 013 Calibration O.K-
14 RAIN (0-50 mm) 014 Calibration O.K.
‘Starting heating time after preventive Maintenance _| Starting Tests & Calibration Time Comparison
period Before Installation on the ETL One between Reference Instrumentation after heating
Instrumentation period
1. Internal board Tests 03 JULY 2018
2. Meteorological Sensor brd 03 JULY 2018

= SS OLOROM ©)
1) ©) ©)

Ibti Solar Independent Power Project (IPP), Sultanate of Oman Appendices
Environmental and Social Impact Assessment
Volume 4 Technical Appendices
/row a aia A aT ENGHaEaING & cq fe) il iq] | 5

© UniTec

Test Report Instrumentation
‘Sensor - Range ‘Reference Instrument | Actual Reading ‘Status
Of, CO (0.1-85.9 ppm) 10 ppm 9.99 ppm ‘ok
02] 03 (10-250.6 ppb) 75.2 ppb 15.1 ppb ‘ok
03} NO2 (10-271.5 ppb) 10.3 ppb 10.4 ppb ok
04] VOC (0.6-25 ppm) 22 ppm 21 ppm ok
05] CH (1-1500 ppm) 1.8 ppm 1.7 ppm ok
06] “H2S (2-3000 ppb) 8.8 ppb ‘87 ppb ‘ok
07] NOISE (45-105 db) 75 db 745 ob. ok
08] S02 (5-10000 ppby 125 ppb 12.4 ppb ‘ok
09] PIM 10 (0-6000 ugim3) 25.5 ugim3 243ugm3__| ok
10| WIND SPEED (0-50 m/s) 03 ms 03ms ‘ok
17| WIND DIRECTION (0-360 degree! 160.25 degree 760.45 degree | ok
12| TEMP (-40- +600) 40 C deg 402CDeg_ | ok
13|_RH (0-100 %) 555% 554% ‘ok
14|_RAIN (0-50 mm) 0.0mm 0.0mm ‘ok
(02 july 2018 Power supply OK
(02 july 2018 Power Deviation board OK.
02 july 2018 ‘Microprocessor board OK.
02 july 2018 ‘A/D Converter board OK
(02 july 2018 ‘Sensor Controller board OK
02 july 2018 Gas Sensors OK
02 july 2018 Metrology Sensors OK
(02 july 2018 ‘Display OK
(02 july 2018 GSM. OK
02 july 2018 ‘Sensor Chamber OK
(02 july 2018 ‘Sensor Fan Assembly OK
Reference Instrument 01463
Flow reference Bios Cal Digital Meter
‘Standard Zero Calibration Filter UNITECH
Sensitivity Tests ETL3000 Passed
‘Dust Monitor Flow and Leak Tests Passed
Electronics Zero /Full scale Voltage level Passed

Calibration Date £03 JULY 2018
‘Signature Calibration Due Date: 02 JULY 2019

Ibti Solar Independent Power Project (IPP), Sultanate of Oman Appendices
Environmental and Social Impact Assessment
Volume 4 Technical Appendices
: A
pai oo ( YAHYA ENGINEERING & ca fe) il q | 5

APPENDIX D

Noise Calibration Certificates

Ibti Solar Independent Power Project (IPP), Sultanate of Oman Appendices
Environmental and Social Impact Assessment
Volume 4 Technical Appendices
A ‘
YAHYA ENGINEERING

capilals

NABL ACCREDITED CALIBRATION LAB AS PER ISO/IEC 17025:2005
Reg. Office : # 19, 8th Main, 5th Cross, Saraswathipuram, Nandini Layout, Bangalore-560 096.
struments @gmail.com / info@worldoneinstruments.com Ph 9900099913/990003211 '1/9900040111

Email: worldos

WORLD ONE INSTRUMENTS

Calibration Centre

CALIBRATION CERTIFICATE

Certificate No.:

ULR-CC200519000001489F

Page 1 of 1
Date Of Issue: 26 February 2019
SRF No.: 19180 Calibrated on: 25 February 2019 Peraneter
Calibration Due on: 24 February 2020 Sound
Name & Address of the Customer:
ADP Consultant FZE Status of the item
Hyderabad - on receipt iy alae

Date Of Receipt: 25 February 2019
Calibration Location: In House
Usage Location =

Description & Identification of item :

Nomenclature : Noise Meter

Make : Lutron

Model : $L4033SD

Serial No. 0652562

Resolution: (0.148

IDN =

Range / Capacity: (32 to 120) dB

Reference Equipment used for Calibration :

Nomenclature Serial No. Certificate No. Validity
Sound Level Calibrator 1.164120 2018/03/190 19 March 2020

Measurement Results

SOUND ACCURACY:
STD Setting DUC Reading _Error Claimed (+/-) Deviation Observed Measurement
Uncertainty +
94 dB 94.1 dB 0.1 dB 1.0 dB
114 4B 114.3 dB 0.3 dB 12 dB

Calibration Procedure:
Calibration Method:
Environmental Condition of
Veasurement:

Yemarks:

Temperature: (25 + 3) °C

WOI-ME-SOP-SLM
By Direct Method

Relative Humidity: (45 to 75)%RH

- The calibration results reported corresponds to the particular item mentioned above

- This Certificate refers to the values obtained at the time of calibration and under the above stated conditions.

- All Calibrations are done in SI units and are traceable to National/International standards as required in ISO/IEC/17025

. Certificate shall not be reproduced except in full without the written approval of Laboratory.
The usage of NABL symbol is as per NABL Guidelines NABL-133.

The reported uncertainty of measurement is stated as the standard uncertainty in measurement multiplie

2, which for a normal distribution corresponds to a coverage probability 95.45%.
Risk is Limited to coresponding Service invoice only.

Calibrated By

Nethra A

Checked By

Mo

Ibti Solar Independent Power Project (IPP), Sultanate of Oman
Environmental and Social Impact Assessment

Volume 4 Technical Appendices

Appendices
Fexaroueny\ Gitte: Geapilals

anaum

TEST @ WEASURENENT

Certificate of Calibration

Certificate No: 1906067

Deserlation: Sound level Calbrator CustomerID None
Manufacture: Extech ange: 94 dB / 11468
Model Number: 407766 Date Received: 20-Apr-19
Serial Number; 383474 ‘tem Condition New

Asset Nor 36087 Option Installed: None

Calibration: Full Calibration Date) 20-Apr-2019
Calibrated to: ‘Manufacturer Specification Calibration Interval; 365. days
ue Date: 19-Apr-2020
Temperature: act ac
bos Tys Aa fui As let Relative Huvihiity, commis 207K

Comments: ‘Instrument Readings are within specifications, no adjustment performed,

‘Customer Name: ‘ADP Consultant FZE End User ADP Consultant FZE
P.O. Bow: 40036 P.O, Box: 40036
Ayan .
United Arab Emirates United Arab Emirates
Purrhase Neder Nev C/N,

The calibration was performed with measuring instrument/standards whose values are traceable directly or Indirectly by
derivation with admitted calibration aracedures to standards maintained bv the National Physical Laboratory UK / National
Institue of Standards and Technology USA or fo other recognised international standards bodies for the realization of physical
Lunt in line with the International System of Units (SI).

The reported expanded uncertainty of measurement is stated as standard uncertainty multiplied by coverage factor ke2,
‘which for a normal distisution corresponds to a coverage probability of approximately 95 % The uncertainties relate only to
the meanured values end do not carry any implication regarding the long term stability of the instrument.

The calibrated item has been marked with a calipration label, the user is obliged to have the object recalibrated at appropriate
intervals.

This report applies only to the item identified and shall not be reproduced except in full, unless permission for the publication

Serial Number — Certificate No, Oue Date
‘Auuusihc Calilratur DAK Type stan so14799 ‘coxia0a365 20How a9

Date Issued: 20-Apr-2019

‘Anaum Intemational Electronics LC, P.0,Box 133636, ICAD‘1, Musaffah N42, Aby Dhabi, United Arab Emirates

Tel No: 0097125537701, Fax No; 0097125537703, eal: calibration @anaum.ae, website: www.anaumae
180 9001:2015 Certified by Appluss Velosi under DAC accreditation.

Page 1of2

Ibti Solar Independent Power Project (IPP), Sultanate of Oman Appendices
Environmental and Social Impact Assessment
Volume 4 Technical Appendices
pai oo ( YAHYA ENGINEERING & ca fe) il q | 5

APPENDIX E

Soil Analysis Laboratory Results

Ibti Solar Independent Power Project (IPP), Sultanate of Oman Appendices
Environmental and Social Impact Assessment
Volume 4 Technical Appendices
Lonestar Alpha Laboratories

Muscat ; P.O. Box 1197, P.C. 130, Muscat, Sultanate of Oman - Tel.: +968 24501524 / 5590, Fax; +968 24503814

Muscat Chemistry Lab : P.O. Box 1197, P.C. 130, Muscat, Sultanate of Oman - Tel.: +968 24504206, 24504924, Fax: +968 24502635
Sohar : P.O, Box 84, P.C, 327, Sohar Industrial Estate, Sultanate of Oman - Tel.: +968 26751755 / 920 / 976, Fax: +968 26751331
Dugm ; Tel.: +968 99278040, E-mail: duqm.lab@tonestaralpha com

Salalah : P.O. Box 1887, P.C 211, Tel.: +968 23213390, Fax: +968 23213391, E-mail: salalah lab@lonestaralpha.com

E-mail : info@lonestaralpha.com, Website: www lonestaralpha com

TEST CERTIFICATE - ANALYSIS OF SOIL

Report No.

LMCHE - 19-0866/1 Date Reported 27 Jul 2019

Cust Ref.

- Date Received 19 Jun 2019

1. Information Provided By Customer

Customer YAHYA ENGINEERING
Muscat Sultanate of Oman
Project Ibri 2 IPP Sohar

Sample Description

Soil - Sample 1, 30cm Depth

Sampling Location

COORDINATES:23°23'38.5"N,56°13'56.4"E (NORTHERN BOUNDARY WADI)

Sampted By Customer Sampling Date & Time 12/06/2019; 09:20am
Sample Brought By | Customer Sampling Method Using Hand Auger

2. Information Provided By Laboratory

Date Tested 19 Jun 2019 ~ 27 Jul 2019 Method Variation NIL

Test Location MCT LAL Sample No. CHE / 2469
Remarks None

3. Test Results

TEST | UNIT TEST METHOD MDL RESULTS
| 7 Chemical Tests ~ |
[ Antimony mg/Kg USEPA SW 846/5010 C 1 T <i

Arsenic mg/Kg USEPA SW 846/6010 C a3 <0.3 |
Barium mg/Kg USEPA SW 846/6010 C 1 30.5
Cadmium ma/kg USEPA SW846/6010 C 0.2 <0.2
Chromium mg/Kg USEPA SW 846/6010 C 1 30.1
Cobalt mg/kg USEPA SW846/6010 C i <i
Copper ma/kg USEPA SW846/6010 C 1 30.4
Lead mg/kg USEPA SW846/6010 C 1 <1
Magnesium mg/Kg USEPA SW 846/6010 C 0.2 33870
Manganese mg/Kg USEPA SW 846/6010 C 1 109
Mercury mg/kg USEPA SW846/6010 C 0.1 <0.1
Molybdenum mg/Kg USEPA SW 846/6010 C 0.1 <O.1
Nickel mg/kg USEPA Sw846/6010 C 1 68.9
Vanadium mo/kg USEPA SW846/6010 C 1 <1
Zinc T mg/Kg USEPA SW 846/6010 C 2 53.1
Total petroleum Hydrocarbons

mg/kg USEPA SW 846/8015B 0.05 <0.05
n-Nonane mg/kg USEPA SW 846/80158. 0.05 <0.05
n-Decane mg/kg USEPA SW 846/8015B 0.05 <0.05
n-Undecane \\ mg/kg USEPA SW 846/8015B 0.05 <0.05
n-Dodecane mg/kg USEPA SW 846/8015B 0,05 <0.05
n-Tridecane mg/kg USEPA SW 846/8015B 0.05 <0.05

Tetms and Conditions on the Reverse se of the sheat Page 1 of 3
ou AR4 Ly .
s ~ Lonestar Alpha Laboratories
Muscat : P.O. Box 1197, PC. 130, Muscat, Sultanate of Oman - Tel.: +968 24501524 / 5590, Fax. +968 24503814
Muscat Chemistry Lab : PO. Box 1197, P-C. 130, Muscal, Sultanate of Oman - Tel.: #968 24504206, 24504924, Fax. +968 24502635
0, Box 84, PC. 327, Schar Industria’ Estate, Sultanate of Oman - Tel: +968 26751755 / 920 / 976, Fax: +968 26751331
‘968 99278040, E-mail: duqm.lab@lonestaralpha com
Salalah : P.O. Box 1887, PC 211, Tel.: +968 23213390, Fax +968 23213391, E-mail; salalah.lab@lonestaralpha.com
E-mail : info@lonestaralpha.com, Website: www.lonestaralpha.com
Report No. LMCHE - 19-0866/1 Date Reported 27 Jul 2019
Date Received 19 Jun 2019

TEST METHOD RESULTS
n-Tetradecane USEPA SW 846/8015B <0.05
n-Pentadecane USEPA SW 846/8015B <0.05
n-Hexadecane USEPA SW 846/8015B <0.05
n-Heptadecane 1 mg/kg USEPA SW 846/8015B 0.05 <0.05
Pristane mg/kg USEPA SW 846/8015B 0.05 <0.05
n-Octadecane ma/kg USEPA SW 846/8015B 0.05 <0.05
Phytane mg/kg USEPA SW 846/8015B 0.05 <0.05
n-Nonadecane mg/kg USEPA SW 846/8015B 0.05, <0.05
n-Eicosane mg/kg USEPA SW 846/8015B 0.05 <0.05
n-Heneicosane mg/kg USEPA SW 846/8015B 0.05 <0.05
n-Docosane mg/kg USEPA SW 846/8015B 0.05 <0.05
n-Tricosane mg/kg USEPA SW 846/8015B 0.05 <0.05
n-Tetracosane mo/kg USEPA SW 846/8015B 0.05 <0.05
n-Pentacosane mo/kg USEPA SW 846/8015B 0.05 <0.05
n-Hexacosane mg/kg USEPA SW 846/8015B 0.05 <0.05
n-Heptacosane mg/kg USEPA SW 846/8015B 0.05 <0.05
n-Octacosane mg/kg USEPA SW 846/8015B 0.05 <0.05
n-Nonacosane mg/kg USEPA SW 846/8015B 0.05 <0.05
n-Triacontane mg/kg USEPA SW 846/8015B 0.05 <0.05
n-Hentriacontane mg/kg USEPA SW 846/8015B 0.05 <0.05
n-Dotriacontane mg/kg USEPA SW 846/80158 0.05 <0.05
n-Tritriacontane mg/kg | USEPA SW 846/80156 0.05 <0.05
n-Tetratriacontane mg/kg USEPA SW 846/8015B 0.05 <0.05
n-Pentatriacontane mg/kg USEPA SW 846/8015B 0.05 <0.05
n-Hexatriacontane mg/kg USEPA SW 846/8015B 0.05 <0.05
n-Heptatriacontane mg/kg USEPA SW 846/8015B 0.05 <0.05
n-Octatriacontane mg/kg USEPA SW 846/8015B 0.05 <0.05
n-Nonatriacontane | mg/kg USEPA SW 846/8015B 0.05 <0.05
n-Tetracontane | mg/kg USEPA SW 846/8015B 0.05 <0.05

PAH
Acenaphthene mg/kg USEPA SW 846/8270D 0.01 <0.01
Acenaphthylene mg/kg USEPA SW 846/8270D 0.01 <0.01
Anthracene mg/kg USEPA SW 846/8270D 0.0L <0.01
mg/kg USEPA SW 846/8270D 0.01 <0.01
mg/kg USEPA SW 846/8270D 0.01 <0.01
mg/kg USEPA SW 846/8270D 0.01 <0.01
mg/kg USEPA SW 846/8270D 0.01 <0.01
mg/kg USEPA SW 846/8270D 0.01 <0.01

Terms and Conditions on the Reverse side of the sheet

Page 2 of 3

$4 “ Lonestar Alpha Laboratories

Muscal : P.O. Box 1197, PC. 130, Muscat, Sultanate of Oman - Tel. +968 24501524 / 5590, Fax: +968 24503814

Muscat Chemistry Lab ; P.O. Box 1197, PC. 130, Muscat, Sultanate of Oman - Tel.: +968 24504206, 24504924, Fax: +968 24502635
Sohar : P.O. Box 84, P.C. 327, Sohar Industrial Estate, Sultanate of Oman - Tel: +968 26751755 / 920 / 976, Fax: +968 26751331
Duqm : Tel.: +968 99278040, E-mail: dum Jab@lonestaraipha.com

Salalah : P.O, Box 1887, P.C 214, Tel.: +968 23213390, Fax: +968 23213391, E-mail: salalah.lab@tonestaralpha.com

E-mail ; nfo@lonestaralpha.com, Website www.lonestaraipha.com

Report No. LMCHE - 19-0866/1 Date Reported 27 Jul 2019

f a)

| TEST TEST METHOD MDL RESULTS
Chrysene USEPA SW 846/8270D 0,01 <0.01
Dibenz(a,h)anthracene mg/kg USEPA SW 846/8270D 0.01 <0,01
Fluoranthene mg/kg USEPA SW 846/8270D 0.01 <0,01
Fluorene mg/kg USEPA SW 846/8270D 0.01 <0.01
Indeno(1,2,3,-cd)pyrene mg/kg USEPA SW 846/8270D 0.02 <0.01

| Naphthalene USEPA SW 846/8270D 0,02 <0.01
Phenanthrene USEPA SW 846/8270D 0.03 <0.01

— USEPA SW 846/8270D

MDL = Method Detection Limit

Parsekar

+ Laboratory Manager
Chemnistry & Microblelogy

‘Terms and Conditions on the Reverse side of the sheat Page 3 of 3
Lonestar Alpha Laboratories

Muscat : P.O. Box 1197, PC. 130, Muscal, Sultanate of Oman - Tel.; +968 24501524 / §590, Fax, +968 24503814
Muscat Chemistry Lab : P.0. Box 1197, P.C. 130, Muscat, Sultanate of Oman - Tel.; +968 24504206, 24504924, Fax. +968 24502635

Sohar : P.O, Box 84, P.C. 327, Sohar Industrial Estate, Sultanate of Oman - Tel: +968 26751755 / 920 / 976, Fax. +968 26751331
968 99278040, E-mail: dugmfab@lonestaralpha.com

Dugm : Tel.

Salalah : P.O. Box 1887, P.C 211, Tel,: +988 23213300, Fax: +968 23213391, E-mail: salalah Jab@lonestaralpha.com
E-mail : info@tonestaralpha.com, Website: www.lonestaralpha.com

TEST CERTIFICATE - ANALYSIS OF SOIL

Report No.

LMCHE - 19-0866/2

Date Reported

27 Jul 2019

Cust Ref.

Date Received

19 Jun 2019

41. Information Provided By Customer

Customer YAHYA ENGINEERING
Muscat Sultanate of Oman
Project Ibri 2 IPP Sahar

Sample Description

Soil - Sample 2, 30cm Depth

Sampling Location

COORDINATES:23°21'33.2"N,56°14'29.9"E (NEAR SOUTH BOUNDARY CAMEL

FARM)
Sampled By Customer Sampling Date & Time 42/06/2019; 10:05am
Sample Brought By | Customer Sampling Method Using Hand Auger
2, Information Provided By Laboratory
Date Tested 19 Jun 2019 ~ 27 Jul 2019 | Method Variation NIL
Test Location MCT { LAL Sample No. CHE / 2470
Remarks None
3. Test Results
TEST UNIT TEST METHOD | MDL RESULTS
Chemical Tests |
Antimony 7 mg/Kg USEPA SW 846/6010 C 1 <1 |
Arsenic mg/Kg USEPA SW 846/6010 C 0.3 <0.3 |
Barium mg/Kg USEPA SW 846/6010 C T 1 37.5 |
Cadmium T mg/kg USEPA SW846/6010 C 0.2 <0.2 |
Chromium mg/Kg USEPA SW B46/6010¢ | 2 51.2 |
Cobalt mg/kg USEPA SW846/6010 C 1 <1 |
Copper mg/kg USEPA SW846/6010 C 1 33.1 |
Lead mg/Kg USEPA SW846/6010 C 1 <1 |
Magnesium mg/Kg USEPA SW 846/6010 C 0.2 t 42418 |
Manganese mg/Kg USEPA SW 846/6010 C 1 109
Mercury mg/kg USEPA SW846/6010 C 0.1 T <0.1 |
Molybdenum mg/Kg USEPA SW 846/6010 C oat «0.1 |
Nickel ma/kg USEPA SW846/6010 C 1 68.2 |
Vanadium mg/kg USEPA SW846/6010 C <1 |
Zinc mg/Kg USEPA SW 846/6010 C 2 a 56.7 |
Sug ye Total petroleum Hydrocarbons |
n-Octane RW ma/kg USEPA SW 846/8015B 0.05 <0.05 |
n-Nonane < | mg/kg USEPA SW 846/80156 0.05 <0.05
n-Decane «(8 ; mg/kg USEPA SW 846/8015B 0.05 <0.05 |
n-Undecane Y $ J mg/kg USEPA SW 846/8015B 0.05 <0.05 |
n-Dodecane “tg, oo mg/kg USEPA SW 846/8015B 0.05 <0.05

Terms and Condilions on the Reverse side of the sheet

Page 1 of 3
Lonestar Alpha Laboratories

Muscat : P.O. Box 1197, PC, 130, Muscat, Sultanate of Oman - Tel: +958 24501524 / 5590, Fax: +868 24503814

Muscat Chemistry Lab ; PO. Box 1197, P.C. 130, Muscat, Suftanate of Oman - Tel.: #968 24504206, 24504924, Fax: +968 24502635
Sohar : P.O. Box 84, P.C. 327, Sohar Industrial Estate, Sultanate of Oman - Tel: +968 26751755 /920 / 976, Fax: +968 26751331
Duqm : Tel: +968 99278040, E-mail: duqm lab@lonestaralpha.com

Salalah

E-mail : info@lonestaralpha.com, Website: wwwlonestaralpha.com

»0. Box 1887, P.C 211, Tel : +968 23213390, Fax: +968 23213391, E-mail: salalah.lab@lonestaraipha.com

Report No. | LMCHE - 19-0866/2 Date Reported 27 dul 2019
Cust Ref. - Date Received 19 Jun 2019

TEST METHOD MDL RESULTS
n-Tridecane USEPA SW 846/80158 0.05 <0.05
n-Tetradecane mo/kg USEPA SW 846/8015B 0.05 <0.05
n-Pentadecane mg/kg USEPA SW 846/8015B 0.05. <0.05
n-Hexadecane ma/kg USEPA SW 846/8015B 0.05 <0.05
n-Heptadecane mg/kg USEPA SW 846/8015B 0.05 <0.05
Pristane t mg/kg USEPA SW 846/8015B 0.05 <0.0S |
n-Octadecane mg/kg USEPA SW 846/80158 <0.05
Phytane mg/kg USEPA SW 846/8015B <0.05
n-Nonadecane mg/kg USEPA SW 846/8015B <0.05
n-Eicosane mg/kg USEPA SW 846/8015B <0.05
n-Heneicosane mg/kg USEPA SW 846/8015B <0.05 mi
n-Docosane mg/kg USEPA SW 846/8015B <0.05
n-Tricosane mg/kg USEPA SW 846/8015B <0.05
n-Tetracosane mg/kg USEPA SW 846/8015B <0.05
n-Pentacosane mg/kg 1 USEPA SW 846/8015B <0.05
n-Hexacosane mg/kg USEPA SW 846/8015B 0.05 <0.05
n-Heptacosane mg/kg USEPA SW 846/8015B 0.05 <0.05 |
n-Octacosane mg/kg USEPA SW 846/8015B 0.05 <0.05
n-Nonacosane mg/kg USEPA SW 846/8015B 0.05 <0.05
n-Triacontane mg/kg USEPA SW 846/8015B 0.05 <0.05
n-Hentriacontane mg/kg USEPA SW 846/8015B 0.05 <0.05
n-Dotriacontane mg/kg USEPA SW 846/8015B 0.05 <0.05
n-Tritriacontane mg/kg USEPA SW 846/8015B 0.05 «0.05
n-Tetratriacontane mg/kg USEPA SW 846/8015B 0.05 <0.05
n-Pentatriacontane mg/kg USEPA SW 846/8015B 0.05 <0.05
n-Hexatriacontane mg/kg USEPA SW 846/8015B <0.05
n-Heptatriacontane ma/kg USEPA SW 846/8015B <0.05
n-Octatriacontane mo/kg USEPA SW 846/8015B <0.05
n-Nonatriacontane mg/kg USEPA SW 846/8015B <0.05
n-Tetracontane mg/kg USEPA SW 846/8015B <0.05

PAH
Acenaphthene USEPA SW 846/8270D 0.01 <0,01
Acenaphthylene USEPA SW 846/8270D 0.01 <0.01
Anthracene USEPA SW 846/8270D 0.01 <0.01
Benz(a)anthracene | USEPA SW 846/8270D 0.01 <0.01
Benzo(a)pyrene USEPA SW 846/8270D 0.01 <0.01
Benzo(b)Fluoranthend USEPA SW 846/8270D 0.01 <0.01
Benzo(g,h,i)perylene USEPA SW 846/8270D 0.01 <0.01

Terms and Conditions on the Reverse side of the sheet

Page 2 of 3
Report No.
Cust Ref.

Lonestar Alpha Laboratories

Muscat : P.O. Box 1197, PC. 130, Muscal, Sultanate af Oman - Tel: +968 24501524 /5590, Fax. +968 24503814
Muscat Chemistry Lab : P.0. Box 1197, P.C. 130, Muscat, Sultanate of Oman - Tel.: +968 24504206, 24504924, Fax +968 24502635

‘Sohar : P.O, Box 84, P.C. 327, Sohar industrial Estate, Sultanate of Oman - Tel ; +968 26751755 / 920 / $76, Fax: +968 26751331

Dugm : Tel.: +968 99278040, E-mail: duqm.ab@lonestaraipha.com
Salalah : P.O, Box 1887, P.C 211, Tel.: #968 23213390, Fax. +968 23213391, E-mail: salalah lab@lonestaralpha.com
E-mail : info@toneslaralpha.com, Website: ww.lonestaralpha.cam

Date Reported

27 Jul 2019

Date Received

19 Jun 2019

TEST

TEST METHOD

Benzo(k)Fluoranthene

USEPA SW 846/8270D

RESULTS

Chrysene mg/kg USEPA SW 846/8270D <0.01
Dibenz(a,h)anthracene mg/kg USEPA SW 846/8270D <0.01
Fluoranthene mg/kg USEPA SW 846/8270D <0.01L
Fluorene mg/kg USEPA SW 846/8270D <0.01
Indeno(1,2,3,-cd)pyrene mg/kg USEPA SW 846/8270D <0.01 |

Naphthalene

USEPA SW 846/8270D

Phenanthrene

USEPA SW 846/8270D

Pyrene

USEPA SW 846/8270D

MDL = Method Detection Limit

ac
CHECKED)

‘Terms and Conditions on the Reverse side of the sheet

Tejali Parsekar
Laboratory Manager
Chemistry & Microblology

Page 3 of 3

Lonestar Alpha Laboratories

Muscat ; P.O. Box 1197, PC, 130, Muscal, Sultanate of Oman - Tel.: +968 24501524 / 5590, Fax: +968 24503814

Muscat Chemistry Lab : P.0. Box 1197, P.C. 130, Muscat, Sultanate of Oman - Tel.: +968 24504206, 24504924, Fax: +968 24502635
Sohar : P.O, Box 84, PC. 327, Sohar Industrial Estate, Sultanate of Oman - Tel : +968 26751755 / 920 / 976, Fax: +968 26751331
‘Duqm : Tel: +968 99278040, E-mail: duqm.Jab@lonestaraipha.com

Salalah : P.O. Box 1887, PC 211, Tel.: +968 23213390, Fax: +968 23213391, E-mail; salalah lab@tonestaralpha.com

E-mail : info@lonestaralpha.com, Website: www.lonestaralpha.com

TEST CERTIFICATE - ANALYSIS OF SOIL

Report No.

LMCHE - 19-0866/3 Date Reported 27 Jul 2019

Cust Ref.

S Date Received 19 Jun 2019

1. Information Provided By Customer

Customer YAHYA ENGINEERING
Muscat Sultanate of Oman
Project ibri 2 IPP Sohar

Sample Description

Soil - Sample 3, 30cm Depth

Sampling Location

COORDINATES:23°23°09.9"N,56°16'33.3°E (NORTH EAST BOUNDARY PROJECT
SITE)

Sampled By

Customer Sampling Date & Time 12/06/2019; 10:50am

Sample Brought By

Customer Sampling Method Using Hand Auger

2. Information Provided By Laboratory

Date Tested 19 Jun 2019 ~ 27 Jul 2019 Method Variation NIL
Test Location MCT LAL Sample No. CHE / 2471 |
Remarks None |
3. Test Results .
TEST UNIT TEST METHOD MDL RESULTS
Chemical Tests
Antimony mg/Kg USEPA SW 846/6010 C 2 | <1
Arsenic mg/Kg USEPA SW 846/6010 C 0.3
Barium mg/Kg USEPA SW 846/6010 C 1
Cadmium mg/kg USEPA SW846/6010 C G2
Chromium mg/Kg USEPA SW 846/6010 C 1
Cobalt mg/kg | USEPA SW846/6010 C 1 <1
Copper mg/kg USEPA Swad6/e010C | ot 55.5
Lead mg/kg USEPA SW846/6010 C 1 <i
Magnesium mg/Kg USEPA SW 846/6010 C 0.2 35045
Manganese mg/Kg USEPA SW 846/6010 C 1 110
Mercury mg/kg USEPA SW846/6010 C OL <0.1
Molybdenum mg/Kg USEPA SW 846/6010 C OL <0.1
Nickel T mg/kg USEPA SW846/6010 C 1 65.6
Vanadium mg/kg ! USEPA SW846/6010 C | 1 <1
mg/Kg | USEPA SW 846/6010 C | 2 46.3
Total petroleum Hydrocarbons
n-Octane mg/kg USEPA SW 846/8015B 0.05 <0.05
n-Nonane mg/kg USEPA SW 846/8015B 0.05 <0.05
n-Decane mg/ka USEPA SW 846/8015B 0.05 <0.05
n-Undecane mg/kg USEPA SW 846/80158 0.05 <0.05
n-Dodecane mg/kg USEPA SW 846/8015B 0.05 <0.05

Terms and Conditions on the Reverse side of the sheet Page 1 of 3
é* g “~ Lonestar Alpha Laboratories

Museat : P.O. Box 1197, PC, 130, Muscal, Suttanate of Oman - Tel: +968 24501524 / $590, Fax: +968 24503814

Muscat Chemistry Lab : PO. Box 1197, PC. 130, Muscat, Sultanate of Oman - Tel.: +968 24504206, 24504924, Fax: +968 24502635
Sohar : P.O, Box 84, P.C. 327, Sohar Industnal Estate, Sultanate of Oman - Tel.: +968 26751755 / 920 / 976, Fax: +968 26751331
Duqm : Tel.: +968 99278040, E-mail: dugm /ab@lonestaralpha.com

Salalah ; P.O, Box 1887, PC 241, Tel: +968 23213390, Fax: +968 23213391, E-mail: salatah lab@lonestaralpha.com

E-mail : info@lonestaralpha.com, Websile www.lonestaralpha com

27 Jul 2019
o Date Receiver 19 Jun 2019
T
TEST UNIT TEST METHOD MOL RESULTS

n-Tridecane mg/kg USEPA SW 846/8015B 0.05 <0.05
n-Tetradecane mg/kg USEPA SW 846/8015B 0.05 <0,05
n-Pentadecane mg/kg USEPA SW 846/8015B 0.05 <0.05
n-Hexadecane mg/kg USEPA SW 846/80158 0.05 <0.05
n-Heptadecane mg/kg USEPA SW 846/80158 0.05 <0.05
Pristane mg/kg USEPA SW 846/8015B 0.05 <0.05
n-Octadecane mg/kg USEPA SW 846/8015B 0.05 <0.05
Phytane mg/kg USEPA SW 846/8015B G.05 <0.05
n-Nonadecane mg/kg USEPA SW 846/8015B 0.05 <0.05
n-Eicosane mg/kg USEPA SW 846/8015B 0.05 <0.05
n-Heneicosane mg/kg USEPA SW 846/8015B 0.05 T <0.05
n-Docosane mg/kg USEPA SW 846/8015B 0.05 <0.05
n-Tricosane Tt mg/kg USEPA SW 846/80158 0.05 <0.05 _|
n-Tetracasane mg/kg USEPA SW 846/8015B 0.05 <0.05 i
n-Pentacosane mg/kg USEPA SW 846/8015B 0.05 <0.05
n-Hexacosane mg/kg USEPA SW 846/8015B 0.05 <0.05
n-Heptacosane mo/kg USEPA SW 846/8015B 0.05 <0.05 |
n-Octacosane ma/kg USEPA SW 846/8015B 0.05 <0.05 |
n-Nonacosane mo/kg USEPA SW 846/8015B 0.05 <0.05 |
n-Triacontane mg/kg USEPA SW 846/8015B 0.05 <0.05
n-Hentriacontane mag/kg USEPA SW 846/8015B 0.05 <0.05
n-Dotriacontane USEPA SW 846/8015B 0.05 <0.05
n-Tritriacontane USEPA SW 846/801SB 0.05 | <0.05
n-Tetratriacontane USEPA SW 846/8015B 0.05 <0.05
n-Pentatriacontane USEPA SW 846/8015B 0.05 <0.05
n-Hexatriacontane USEPA SW 846/8015B 0.05 <0.05
n-Heptatriacontane USEPA SW 846/8015B 0.05 <0.05
n-Octatriacontane USEPA SW 846/8015B 0.05 <0.05
n-Nonatriacontane USEPA SW 846/8015B 0.05 <0.05

| n-Tetracontane mg/kg USEPA SW 846/8015B 0.05 <0.05

| PAH
Acenaphthene mg/kg USEPA SW 846/8270D 0.01 <0.0L
Acenaphthylene VA VION \ mg/kg USEPA SW 846/8270D ae <0.01

| Anthracene ff f/f , ANY USEPA SW 846/8270D 0.01 <0.01

ee os le R USEPA SW B46/8270D 0.01 <0.01 |

| Benzo(a)pyrene \\"e\ d JE ji ma/kg USEPA SW 846/8270D 0.01 <0.01

| _Benz0(b)Fluoranthen\ pee 561//"_ mg/kg USEPA SW 846/8270D oor | <0.01
Benzo(g,h,i)perylene mg/kg USEPA SW 846/8270D 0.01 | <0.01 |

‘Terms and Conditions on the Reverse side of the sheot Page 2 of 3
Benzo(k)Fluoranthene
Chrysene
Dibenz(a,h)anthracene
Fluoranthene
Fluorene

Indeno(1,2,3,-cd)pyrene

Naphthalene

Phenanthrene
Pyrene

Lonestar Alpha Laboratories

Muscat : P.O. Box 1197, PC. 130, Muscat, Suitanate of Oman - Tel: #968 24501524 / $590, Fax: +868 24503814

Muscat Chemistry Lab : P.O. Box 1197, PC. 130, Muscal, Suitanate of Oman - Tel.: +968 24504206, 24504924, Fax: +968 24502635
Sohar : P.O. Box 84, P.C. 327, Sohar Industrial Estate, Suftanate of Oman - Tel.: +968 26751755 / 920 /976, Fax +968 26751331
Dum : Tel,: +968 99278040, E-mail: dugm.lab@lonestaralpha.com
Salalah : P.O, Box 1887, PC 211, Tel.: +968 23213390, Fax: +968 23213391, E-mail: sa‘alah.lab@fonestaralphacom
E-mail : info@lonestaralpha.com, Website: www.lonestaralpha.com

27 Jui 2019
19 Jun 2019

Date Received

UNIT

ma/kg
ma/kg

TEST METHOD

RESULTS

USEPA SW 846/8270D
USEPA SW 846/8270D

USEPA SW 846/8270D
USEPA SW 846/8270D

MDL = Method Detection Limit

ac
CHECKES,

Terms and Conditions on the Reverse side of the sheet

Tejali Parsekar

Laboratory Manager
Chemistry & Microbiology

<0,01
<0.01

Page 3 of 3
pai a aia A ( YAHYA ENGINEERING & ca fe) il q | 5

APPENDIX F

ACWA Power Framework HSSE Management System

Ibti Solar Independent Power Project (IPP), Sultanate of Oman Appendices
Environmental and Social Impact Assessment
Volume 4 Technical Appendices
CWA POWER \

ACWA Power HSSE Management
System Framework

Document Revision and Approval

Revision Date Description

o 09/29/18 | ACWAPower HSSE Management System framework {First Issuance)

Fite: ACWA Power HSSE Management System Framework

Date: Signatures
a
Reviewer | Umar Farooq Date: Signatures
Process Safety Engineer Heit

+
Reviewer II Dr. Rao Bankuru Date: Signatures

\
Executive Manager — a 4
Environment | aac

Reviewer Ill David Merriman Date: Signatures

Sr. Exec Manager C&2COM Dacid Montman

Developer Hammad Masood
GM - HSE Systems and Process

Reviewer IV Rayan Mohammed Abdulghani Date: Signatures
HSSE Director

‘Approver Thamer Al Sharhan Date: Signatures
{on behalf of ACWA Power Exec.
HSE committee) R61 dip
Managing Director ~ ACWA
Power

Perea

2|Page

TABLE OF CONTENTS

Definations and Acronyms

Introduction & Purpose

Scope

Roles and Responsibilities

ACWA Power

ACWA Power HSSE, CSR Management System Elements and Requirements
Element 1: Leadership Commitment

Element 2: Measurement, Planning and Improvement
Element 3: Effective Communication

Element 4: Organization and Resources

Element 5: Risk Management

Element 6: Contractor Management

Element 7: Project Design, Construction and Commissioning
Element 8: Operation and Maintenance

Element 9: Emergency Response and Crisis Management
Element 10: Investigation and Analysis

Element 11: Auditing

Element 12: Management of Change

Records

References

Revision Histary

Rev

0
i Definitions and Acronyms

441 Definition

Sr.No. Terms | Definition |
1. ACWA Power This term is interchangeable with ACWA Power HSSE
H HSSE MS Framework. The scope of ACWA Power HSSE MS includes
| Health, Safety, Security; Environment and Social aspects
r 2. ALARP For guidance please refer to following link:
| (As Low As http://www. hse.gov.uk/risk/theory/alarpglance.htm!
| Reasonably
| Practicable)

3. One-off This refers to a task which is not recurring.
| 4, Across Project This refers to the entire length of the project stretched across
| Lifecycle design all the way to operations phase and decommissioning
| where applicable

5. Site Refers to facility in operation

6. Project Refers to facility under construction

1.2 Acronyms

“Acronym | =D afinition / Explanation —__ mines)
ALARP. As Low As Reasonable Practicable
BD Business Development
BU Business Unit
C&Com Construction and commissioning
CEMP Construction Environmental Management Plan
CEO Chief Executive Officer
EAIR Environmental Aspect & Impact Register
EMCP Environmental Management Compliance Program
EMO Executive Management Officer
EPcc Engineering, Procurement, Construction and Commissioning
ESAP Environmental and Social Action Plan
ESIA Environmental and Social Impact Assessment
HAZCON Hazard — Construction
HAZID Hazard Identification
HAZOP Hazard Operability
HSSE MS Health Safety, Security and Environment Management System
HSSE and CSR Health, Safety, Security, Environment and Corporate Social
Responsibility
HV High Vollage
|IcOoD Intermediate Commercial Operation Day
JSA Job Safety Analysis

3| Page Rev-0
J9

KPI Key Performance Indicator

MD Management Director

MFS Minimum Functional Specification
MOC Management of Change

MS Management System

MSW Management Safety Walkthrough

MV Medium Voltage

O&M Operations and Maintenance
OEMP Operational Environmental Management Plan

OM Operations Manager

OTS Owner Technical Specification

PC Project Company

PGM Plant General Manager

PTW Permit to Work

QRA Quantitative Risk Analysis

SIMOPS. Simultaneous Operations
SVA Security Vulnerability Analysis
T&PE Technical and Project Execution
2. Introduction

At its core, ACWA Power develops, invests, co-owns, and operates a portfolio of Power generation and
desalinated water production plants currently with presence in more than 10 countries including in the
Middle East and North Africa, Southern Africa and South-East Asia regions.

The Company is registered and headquartered in the Kingdom of Saudi Arabia. ACWA Power operates
voluntarily under global standards of corporate governance and risk management, to ensure reliability
and trust with all key stakeholders.

During the feasibility assessment and development or acquisition phases for new assets, HSSE issues
are identified and managed by undertaking HSSE due diligence assessments, such as Environmental
and Social Impact Assessment (ESIA). Asset performance-related and technical issues with HSSE
consequences are covered by ACWA Power's minimum functional specifications which are applied to
all projects and are based on ensuring compliance with local legislation and other stakeholders’
requirements such as lenders and off-takers.

2.1 Purpose

The purpose of this document is to provide an overarching framework for all the above phases and set
out the key requirements across the project lifecycle. The framework consists of 12 elements with a
focus on:

° Provide a risk-based framework, consistent with ACWA Power HSSE and CSR policy, and
with ISO 45001, ISO 14001 other internationally recognized standards, that support its
implementation. Refer Figure-1 for pictorial demonstration of ACWA Power HSSE
management system.

4|Page Rev-0
>=)
>.
Selection and
>" Se) award > win > coma >

Ensure a consistent approach to hazard identification, risk management, and promoting
continual performance improvement.

Set out HSSE performance requirements and provide auditable criteria, against which the
performance can be measured.

Lnndeship
and
commitment

Figure 1. ACWA Power HSSE FRAMEWORK

Poet
Orgennation, Suppliers
Meaturemest plaraing || Fllecive one isk Poetical tontan
and improvement || pomenunieation Management
and parnent conten

investiga
Analysis
Pug | implemertationand operation ‘checking rnp!

Managemen
tol Change

150-5008, 614001, O5MAS 13001

Ah

Lessons Learnt

«Engineering
«Procurement
«Construction
«Commissioning

3 SCOPE

This document shall be considered as Level-1 document in the hierarchy of ACWA Power HSSE
document structure. The document describes the minimum requirements across twelve elements,
where required individual element shall be supplemented with detailed guidance. This may include but
not limited to Environment and Social Management Manual; Contractor Management Guidance;
Internal Reporting Procedure. The following diagram indicates the typical hierarchy of ACWA Power
HSSE Management System documentation
Figure 2. ACWA Power HSSE Document Hierarchy

y

+ £nvironment and social Manual
* Contractor Management

‘Safe Work Practices

‘Incident Invastigation

‘* Emergency and Crisis Management
‘s Hazard and Risk Management
Auditing

The scope of this documents applies to allt ACWA Power functions such as Project Management,
Design Reviews, Business Development, EPCC (Engineering, Procurement, Construction and
Commissioning) Management and the associated activities for all types of power and desalination
facilities.

Figure 3. Typical Project Lifecycle

Business
Development

Early Design /
Development of MFS

Pre-Commissioning &
Commissioning.

6| Page Rev-0
4 Roles and responsibilities

HSSE at ACWA Power is a shared responsibility which is driven from the top and shared by
every function and individual in every capacity. The roles and responsibilities listed below reflect
the complete ACWA Power organization supported by HSSE. However, for each element of
ACWA Power HSSE management system, there are key performance requirements which
have specific deliverables. The responsibility to achieve such deliverables is set out more fully
in section-5 of this document.

41

4.1.1

ACWA Power
Executive Management

Participate in establishing HSSE, CSR policies and objectives.

Ensure the effective communication and implementation of ACWA Power HSSE framework,
Ensure overall compliance with the requirements of standards where applicable.

Ensure appropriate focus on continual improvement and customer
satisfaction, in relation to Health, Safety, Security, Environment and social matters.

Evaluate the continued suitability and effectiveness of the HSSE MS.

Review of HSSE and CSR KPI's and performance against strategic plans at regular intervals.
Ensure accountability for the effectiveness of the environmental management system by setting
up KPIs for all the controlled projects. For controlled sites, obtain alignment with the board of the
Project Company to set similar HSSE and CSR KPIs.

Communicate the importance of effective HSSE management system and of conforming to the
HSSE management system requirements.

Direct and support persons to contribute to the effectiveness of the HSSE management system
Promoting continual improvement.

Support other relevant management roles to demonstrate leadership as it applies to their areas
of responsibility.

Review and ratify the corporate performance indicators.

HSSE Director

Ensure relevant requirements of the HSSE MS are effectively communicated.

Ensure the required resources are provided to implement the HSSE MS.

Maintain and monitor the effective implementation of the HSSE MS.

Review the HSSE performance periodically and identify opportunities to improve.

Promote awareness of individual responsibilities for implementation of safe working practices
and environmental controls throughout the organization.

Support other relevant management roles to demonstrate their leadership as it applies to their
areas of responsibility.

Propose corporate yearly performance indicators to the executive management for continuous
improvement in the safety culture across the organization.

HSSE Corporate Team

Develop supporting procedures, guidelines, forms / checklists to support the establishment of
effective HSSE Management System to suit respective business unit operations.
° Support / cascade HSSE MS requirements while establishing Project HSSE Management
system for implementation.

° Support and advise BD, Legal, Portfolio Management and T&PE department on the various
HSSE issues/ requirements.

. Liaise with Project Company (both controlled and monitored sites) to ensure that all project
specific HSSE requirements are addressed in the project specific HSSE MS.

. Interact and provide required support to various Internal functional departments (e.g. Sub
contracts, Proposals, Procurement, Engineering etc.) on HSSE issues.

. Develop improvement plans and coordinate with Projects for implementation and to achieve

continual improvement.

4.1.4 Site HSSE Management Team (Projects)

. Ensure development of Project specific HSSE, CSR and other plans & procedures in line with
ACWA Power, Lenders and off takers HSSE MS requirements.

. Ensure executing all aspects of HSSE requirements in accordance with the Project HSSE plan,
contract, scope of work and the regulatory framework applicable.

. Ensure all risks and opportunities associated with scope of work are analyzed and controls are
implemented effectively.

. Provide day to day support and advice on HSSE issues to the Project / Construction
Management.

° Establish and implement an effective communication strategy for HSSE.

. Measure, monitor and report HSSE performance to the corporate level in accordance with ACWA
Power performance indicators and reporting procedure [reference 7.9]

. Responsible for achieving the project / site HSSE Key Performance Indicators.

4.1.5 Line Management

HSSE is a line management responsibility. Key responsibilities include:

. Implement the requirements of the HSSE MS.

e Supervise and monitor the HSSE MS implementation and ensure work are executed in
accordance with its requirements.

° Demonstrate leadership and commitment to continual improvement of HSSE performance.

. Provide necessary resources and budget for effective HSSE MS implementation.

e Fully support the implementation of all the HSSE procedures.

. Ensure corporate KPIs are cascaded in site / project KPls

° Accountable for achieving the project / site Key Performance Indicators.

4.1.6 All Employees

. All staff and contractors are expected to support the Company Policies, vision, values, objectives

and comply with all policies, standards, procedures and the guidelines mentioned in this

document.

Employees are required to take responsibility not only for themselves, but also for colleagues

and others who may be affected by their actions.

Employees are required to continually assess the risks and opportunities inherent in any

operation, implement a safe system of work and ensure it is maintained.

° Employees are expected to intervene and where appropriate stop any unsafe work activity or
situation.

8[ Page Rev-0
5 ACWA Power HSSE, CSR Management System Elements and Requirements

ACWA Power HSSE MS has 12 standard elements. These standard elements summarize the ACWA
Power HSSE performance expectations and are explained in detail in the following sections.

Element 1 Leadership Commitment

Element 2 Measurement, Planning and Improvement
Element 3 Effective Communication

Element 4 Organization and Resources

Element 5 Risk Management

Element 6 Suppliers, Contractors and Partners

Element 7 Project Design, Construction and Commissioning
Element 8 Operations and Maintenance

Element 9 Emergency Response and Crisis Management
Element 10 — Incident Investigation and Analysis

Element 11 Auditing

Element 12 Management of Change

5.1

Element 1: Leadership Commitment

The foundation of ACWA Power HSSE MS is leadership and commitment. All ACWA Power, Project
Company employees and contractors understand their accountabilities, demonstrate leadership and
commitment in pursuing the goal of zero harm culture through effective management.

5.1.1

Requirements

Demonstrate visible commitment, personal responsibility and take accountability for the
effectiveness of HSSE MS.

Integrate HSSE MS into the business processes and provide direction, support adequate
resources (both physical and financial) needed for effective development, operation, review,
maintenance and improvement of HSSE requirements to meet HSSE MS Standards / HSSE
policy objectives.

Support and implement CSR activities.

Proactively engage in HSSE initiatives such as site visits, inspections, reviews, trainings, reward
and recognition schemes, leading incident investigations, etc.

Identify clearly individual roles, responsibilities, authorities and accountabilities for HSSE and
communicate to all levels of employees.

Train management and leadership positions to ensure they are competent to provide leadership
in HSSE.

Implement appropriate processes to recognize good HSSE performance by the individuals or
Project Companies and apply consequence management where the behaviors do not meet
requirements.

Ensure the policy provides a framework for setting environmental objectives and includes a
commitment protection of the environment, prevention of pollution and other specific

9}Page Rev-0
commitments relevant to the context of the organization.
e Promote continual improvement.

5.1.2 Key Processes / Performance Measures

Leadership and Commitment Requirement Who

Deliverable

1,1 | A documented and an effectively communicated HSSE & CSR Policy Chairman

Exec- HSE Committee

Available at all
times.

‘Signed Policy
Document

HSSE & CSR Commitment Statement developed by the Project
Management at each

EMO

Demonstration of HSSE leadership through personal actlons, HSSE
input into meetings, reviews, HSSE toursand active HSSE intervention

13 EMOs

Set CSR objectives and integrate both HSSE and CSR objectives to
people performance

15
1.6

EMOs

Leadership workshop conducted annually to share HSSE lessons

learned HSSE Core Team

Exec- HSE Committee;
Evidence of Implementation of HSSE programs / initiatives to achieve
HSSE policy objectives HSSE Director Yearh

Exec- HSE Committee;

Before COD

Across Project,
lifecycle

Yearly

Commitment
Statement
Formal
Documented
MSW records
Internal Audit
Report
‘Safety KPI for
—MO/
Project

Ensure process safety requirements are adequately covered in MFS
1,7 | toensure risks are managed within ALARP

GM-HSE Systems / T&PE

Before reward
of EPC contract

requirements
document

Assign adequate resources to review the design integrity and
operational excellence at various stages of the project

HSSE Organization structure is In place for each Project Company and
1.9 | ateach project /site.

1.10

TAPE

Project Director

Structured HSSE Meetings are conducted all the projects / site.

&MO/PGM

‘Across Project,
lifecycle
‘Across Project
Wfecycle

Monthly

Team names
HSSE Lead
and Team
HSSE Meeting
Records

5.2 Element 2: Measurement, Planning and Improvement

To ensure achievement of ACWA Power HSSE policies requirements by maintaining effective
standards, set appropriate objectives and targets that are compatible with the strategic direction.

5.2.1 Requirements

. Establish and implement effective HSSE MS, which is in line with HSSE Framework standard
elements to contro! the risks, processes and activities associated with the Business Unit
activities.

. Ensure HSSE objectives are measurable, consistent with policy, controlled, communicated and
maintained up to date.

. Ensure HSSE Management Plan documentation is maintained and kept up to date and
controlled.

. Communicate ACWA Power HSSE policies to all employees, contractors and all other
stakeholders.

° Establish HSSE objectives that are aligned with HSSE objectives and in line with BU activities,
considering its risks, opportunities and associated compliance obligations.

° Ensure for every site / project the HSSE improvement plan is developed and reviewed.

e Identify HSSE Key Performance Indicators (Leading and Lagging) for the Business Unit is in line

10|Page

Rev

-0
with the HSSE objectives and cascade them up to site/ project level for implementation.

. Implement forma! schedule for leadership meetings to review performance against objectives
and targets and review the HSSE improvement plan periodically.
. Ensure compliance obligations are identified and documented for each of the country which the

Project Company (PC) has the operations and ensure relevant legal are compiled at each project

‘site.

5.2.2 Key Processes / Performance Measures

Measurement & Continuaus Improvement Requirement

2

Project specific HSSE Management plan / system is developed.

EMO /PGM

HSSE MS documentation Is reviewed, updated and maintained

HSSE Policies are communicated effectively through Inductions etc.,

ACWA Power corporate objectives / KPIs.

Project specific HSSE Objectives and KPI's are established and
monitared. individual site / project objectives must be aligned with | HSSE Director /EMO/

Project HSSE

EMG / PGM.

Across Project
Mecycle

Deliverable

Construction &
‘Commissioning
2. For

operation

‘Communication
lob
description

PGM

Yearly

‘Site HSSE

on monthly basis as a minimum,

2.6

Power HSSE MS and applicable off-taker HSSE MS requirements.

HSSE KPI's are cascaded to project / site and performance monitored

HSSE Plans are developed for each project / site considering ACWA

Project HSSE

Monthh
Before Each
Project Phase,

"HSSE Records’ are maintained as per the procedure at each project
2.7 | fsite. Project HSSE

‘Across Project
lifecycle

Corporate HSSE
Report

Project HSSE
plan

HSSE records

5.3. Element 3: Effective Communication

To maintain effective, transparent open communication and consultation with leadership, work force, off
takers, communities and stakeholders associated with ACWA Power's activities.

5.3.1 Requirements

° Ensure HSSE policies, objectives and targets related information is communicated to all
interested parties such as employees, subcontractors (including visitors, workers) and external
stakeholders on a regular basis with mechanisms provided for consultation and / or feedback.

. Establish an effective mechanism for internal and external communications with all interested
parties and assess the effectiveness of the process regularly.

e Ensure mechanism is in place to register employee and stakeholder grievances.

° Ensure implementation of structured communication and consultation mechanisms including

but is not limited to tool box talks, safety alerts, HSSE meetings, use of HSE software to report
safety observations etc. at each of the project / site at all levels and functions.

° Establish and maintain safety committees for each of the project / site.

. Establish and maintain systems to encourage participation of employees, subcontractors and all
stakeholders in HSSE matters such as hazard identification, risk assessments, determination of

controls, incident investigation.

11|Page
. Ensure lessons learned from all incidents and near misses are shared across the ACWA Power
portfolio towards continual improvement.

5.3.2 Key Processes / Performance Measures

Deliverable

Effective Communication Requirement

HSSE Tool box talks are conducted at each project/ site ensure that hazards
associated with job are effectively communicated.

Tool Box Talks

Project HSSE

Across

HSSE Alerts are Issued using group ‘Lessons Learned” portal. project Lessons
Corporate HSSE lifecycle Learnt
Across Incident /

All Incidents / observations are recorded ’ to share information. project Safety

lifecycle Observations

All

A mechanism is In place to register employees and other stakeholder
grievances.

Information
Portal

‘Across HSSE
project ‘Committees
MOM

HSSE Integrated organization to be developed by establishing committees
at different levels which connect the executives to grass root level.

PGM/ EMO.

5.4 Element 4: Organization & Resources

To define, document and communicate the roles and responsibilities, authorities and necessary
interrelations to implement HSSE MS. Employees, subcontractors and visitors are aware of all relevant
HSSE requirements, hazards, risks and controls, and are trained and competent to conduct their
activities safely.

5.4.1. Requirements

. Ensure to provide required HSSE resources to support project / site to conduct activities safely.

. Develop Job descriptions for various HSSE and line management positions describing clear
roles, responsibilities and accountabilities for HSSE.

. Establish and maintain role specific HSSE competency requirements / matrix for various HSSE

and line management positions.
. Conduct periodic competency evaluations to identify HSSE training needs.

. Ensure personnel employed for specific job positions meeting the requirements of competency
Criteria, health or medical standards and any regulatory or license conditions as applicable.

e Determine training needs associated and the necessary competence that affects ACWA Power
HSSE performance and its ability to fulfil its compliance obligations.

. Develop required HSSE training modules based on the critical tasks, personnel HSSE
competencies and risk associated with the activities undertaken by the each of the BU.

. Provide HSSE inductions and trainings to all employees, contractors and visitors at each project

/ site and assess the effectiveness of HSSE trainings provided to improve where needed.

5.4.2 Key Processes / Performance Measures

When /

4 ‘Organization and Resources Requirement Who Frequency Deliverable
‘One-off Job
4.1 | HSSE Job Descriptions are developed and communicated. HSSE Director Document to _| Descriations

12|Page Rev-0
5.5

be updated in
case of change
in HSE
organization or
B years
frequency,
whichever
comes first
HSSE competency matrix is developed and competency assessments are Across project | Competence
conducted for various HSSE and line management positions. Training Manager lifecycle Matrix
Biennial review
of effectiveness
HSSE training modules are developed and delivered. and coverage of
training E-Learning
Training Manager modules Modules
Across project | Medical
Project HSSE lifecycle Records

Medical screening and fitness ta work process implemented effectively.

Element 5: Risk Management

To identify hazards, associated risks and opportunities and to ensure they are assessed and managed
to reduce the risk to ALARP. Risks to the business from HSSE aspects, external issues, environmental
conditions, needs and expectations of interested parties, compliance obligations are determined, and
actions are taken to properly control the impacts on the organization.

5.5.1

Requirements

Determine the risks, opportunities from significant aspects, compliance obligations, issues,
needs and expectations of interested parties.

Determine the actions for addressing the risks, opportunities to achieve intended outcome that
follows obligations and objectives.

Identify and evaluate HSSE aspects associated with all activities, processes / operations,
products and services, considering the life cycle stages.

Implement hazard management standards (methodologies / procedures) consistently and to
ensure comprehensive assessments of HSSE hazards / aspects,

Ensure HSSE studies / workshops / risk assessments are conducted by competent personnel
for each of the project / siteat appropriate stage of project cycle to identify potential hazards are
managed by implementing appropriate mitigation measures to reduce the risk to an acceptable
level.

Environmental Aspect and Impact: Project Company, EPC and O&M shall identify, conduct
environmental and social aspects & impacts assessment (EAIR) during the construction and
operational phase based on respective site activities (list of processes), local regulatory
authorities and lenders requirements. All identified significant environmental aspects must be
treated and handled in compliance with legal body, lenders requirements and other applicable
standards if any. For uncontrolled significant aspects if any, emergency response plan must be
placed on site. The existing aspects to be evaluated every year to determine the adequacy and
whether there are new aspects need to be added and controlled or if there are existing aspects
which have no longer negative impact (insignificant aspect).

Develop risk hierarchy, establish risk acceptance criteria and authorization by the appropriate
level with in site/ project.

Establish, maintain and ensure that the actions mentioned in risk register are reviewed to track

13} Page Rev-0
[rows POWER

ly ewer

close out.

Ensure to review and update the risk registers periodically following any significant incidents /
any changes occur.

Establish responsibilities, time frame for close-out of corrective actions and follow-up actions
from various risk assessments / studies.

Ensure control measures identified in the risk assessments are communicated and implemented
effectively.

5.5.2 Key Processes / Performance Measures
5 Hazard Identification and risk management requirement Who When/ Frequency | Deliverable
Required HSSE assessments/ studies {HAZID, ESIA, HAZCON, Risk
SIMOPS etc.,) conducted to identify the major hazards, associated Assessment
5.1 | controls and demonstration of ALARP. TRPE During design phase | Study Reports
Risk registers / hazard and effects registers developed for each ‘Across project
5.2 | phase. This includes process and operational hazards. EMO / PGM lifecycle HIRA,
‘Across project
5.3 | Environment aspect impact registers developed foreach phase. | essa j pcm iMecyele Enereen
Project Director
Risk assessments / JHA’s developed for all the activities for safe ee uJ
execution of work (Non-technical risk assessments) EMa7PGM(O&M | Foreachworkduring | permite
5.4 Phase) implementation Work.
Project Director
Safety critical controls / barriers and devices have been identified — Const.and Seenceal
and managed appropriately. £MO / PGM {O&M Across project Equipment and
5.5 Phase) Wecycle control list
Security threat and vuinerability assessments conducted for | Project Director /
5.6 | locations where applicable considering risk and local legislations | TRPE Before Construction _| SVAStudy
HSSE C&Com
Environment and Social mpact Assessment study to be carried out | Manager Before Construction
and handed over to EPC where applicable. EMO {PosticoD) | Ensure compliance
5.7 for O&M. after construction ESIA study
5.8 | Controlmeasures are communicated and implemented etfectivel. | cag jean re communication
5.9 Permit to work implemented at each of the project /site. EMO /PGM. ie See

5.6

5.6

Element 6: Contractor Management

To ensure the contracting of services, purchase, hire or lease of equipment and materials; and
activities associated with third parties are controlled within HSSE requirement to minimize any
adverse HSSE consequences.

For Establishing, maintaining and implementing operational controls, to cover situations where their
absence could lead to deviations from the HSSE policy, objectives and compliance obligations.

.1 Requirements

Ensure the level of HSSE risks and opportunities associated with services, contracts,
agreements or partnerships are assessed appropriately.
Develop and implement an effective contractor management standard that includes:

14] Page Rev-0
/reyrowes\

Planning > HSSE prequalification assessment > Tender evaluation and award > Pre-mobilization >
Mobilization and start up execution > Close out

. Provide clear HSSE expectations / requirements within the contracts / agreements / purchase
orders etc., which must contain the relevant HSSE requirements in consistent with life cycle
perspective.

. Manage interfaces effectively between various organizations providing various services.

. Ensure bridging documentation commensurate with the nature of the contract is established,

approved, in place and formally communicated to relevant parties prior to execution of the
services in the contract.

° Ensure that the equipment and materials used in ACWA Power activities are fit for purpose,
inspected and approved for use by technically competent personnel and compliant with HSSE
requirements considering life cycle stages.

5.6.2 Key Processes / Performance Measures

. Contractor HSSE management standard is developed.

° Pre-qualification and due diligence assessments on potential contractors / suppliers / vendors is
done and data base is developed.

° HSSE requirements for contractors / suppliers / vendors are reviewed and included within each
contract / purchase order as applicable.

° Effective ‘Interface management’ implemented.

e Periodic HSSE performance evaluations are conducted on each of the sub-contractor for the
scope of work.

. Final close out evaluation is done on sub-contractors and feedback maintained in database.

Contractor HSSE Management Requirement

Document (to
be updated Management.
every 3 years) _| Standard

Contractor HSSE Management Standard is developed. GM-HSE Systems and

Processes
SSE C&.Com
Manager

EMO (Post ICD) for
O&M

HSSE C&Com
Manager During Pre- | Contractor
EMO (PostICOD) for | qualification | due diligence
O&M

HSSE Requirements for contractors / suppliers / vendors are reviewed
and included with each contract / purchase order as applicable.

Before Requirement
Mobitization for contractors

6.2

Pre-qualification and due diligence assessments of potential contractors
/ suppliers / vendors are done from HSSE perspective.

6.3

Periodic HSSE Performance evaluations are conducted on each of the
contractor for the scope of work.

6.5
6.6

Final close out evaluation is done on contractors and feedback
maintained in database.

Performance
Appraisal

Project HSSE demobilization

5.7 Element 7: Project Design, Construction and Commissioning
To design the facilities giving the highest priority to facilities integrity and to all HSSE design
considerations to ensure an inherent safe design and risk is reduced to ALARP.

15|Page Rev-0
To construct and commission the site / project with HSSE as a priority and to ensure standards are met
at each critical stage.

To plan operational controls considering interested parties’ requirements, life cycle perspective which
covers design, delivery, use and end of life treatment.

Environmental Monitoring and Control: Environmental procedures and plans shall be prepared and
implemented which covers all environmental attributes {land, water, air, flora and fauna, archaeology,
cultural heritage and social issues) during construction, commissioning and operational phase based on
respective site activities, applicable local environmental regulations and lenders’ requirements.

5.7.1 Requirements

a)

b)

16[Page

Project Design

Develop, approve, maintain, and use current standards, specifications, and practices that
are appropriately:

¥ Conform to applicable national & international standards;
¥ Conform to good / acceptable engineering standards;
Y Address regulatory requirements or codes.

Develop / approve and maintain methodologies and software's for various HSSE studies /
assessments (HAZID, HAZOP, SIL etc.,) to be undertaken for inherent safe design of the
facilities.

Ensure various HSSE studies and assessments are executed by the qualified personnel.
Ensure to engage a third party audit to conduct a comprehensive study on environmental
and social impact assessment (ESIA) report for new projects (advanced stage / expansion)
to obtain environmental permit / clearance certificate / approval from local legal body to
construct and operate power generation and desalination plants. Ensure to meet local
environmental regulations during project activities. Lenders requirements shall be
considered in ESIA report during the assessment study.

Develop legal and regulatory compliance obligations register.

Implement design reviews for constructability, operability and maintainability of plant,
equipment and systems to ensure HSSE risks and opportunities are effectively identified,
addressed and documented.

Construction and Commissioning

Ensure to develop and implement project specific HSSE plans for the various phases
(construction and commissioning) of the work activities undertaken at project / site.

Ensure required safe operating procedures for various phases (construction /
commissioning) are developed, documented and implemented consistently.

Develop a safe system of work (permit to work) and implement consistently at each project
/ site.

Identify and comply with the applicable legal / regulatory requirements for the various phases
(construction / commissioning) work activities undertaken at each of the project /site.

Rev-0O
« — Ensure to develop interface management and transition plans between different phases of
the project life cycle to have proper coordination and management of change of
responsibilities, SIMOPS etc., effectively.

e Ensure lessons learned from previous projects, current operations are taken into
consideration while executing to improve the HSSE performance.

e Ensure formal information management plan has been set up before commencing the
engineering phase to capture all project specific information.

5.7.2 Key Processes / Performance Measures

When /
Bulld, commissioning and operational requirement peel Deliverable
HSE Design philosophy developed for projects. The design philosophy
shall include but not limited to Identification of major hazards and
associated controls. Firefighting philosophy, waste / effluent / emission | T&PE / project Before Detailed | HSE design
management, security vulnerability, environmental aspects Director Design philosophy
HSSE related
Identify and understand legal, statutory requirements which are lawsand
applicable for each phase regulations
Project director foreach phase _| register

Issuance of
Environmental
permit from
local

Before project | environmental

PC ensure to obtain Environmental Permits for construction and
operation from tocal environmental authorities

start authority
PC ensure to facilitate third party audit to conduct Environmental and
Social Impact Assessment (ESIA) and approved by tocal regulatory Before project
7.4 | authority start ESIA Report
Ensure all safety critical elements such as high speed rotating
equipment, pressurized vessels, safety valves, UPS, DCS are designed in | TRPE / Project Before detailed | Performance
7.5 | tine with fit for purpose performance standards Director design Standard - SCE
Ensure all changas in the project across project lifecycle are managed Change
through MOC. All changes to be formally assessed for risk and Informed | TRPE / Project Across project. | Management
7.6 | to all relevant stakeholders Director lifecycle Record
Ensure quality assurance and control plan isin place and effectively | ree project Cy ocrien 4 a

7.7 | implemented

Director documentation | Plan

During detailed | O&M review

7.g | Operability and Maintainability review has been carried out tee nes eae
Legal register
{covering all
HSSE compliance obligations registers developed for each project / site ead
and compliance at ail the phases are monitored ey)

Across project | commissioning

7.9 lifecycle /OM)
Process safety
Formal documentation is in place to ensure that all requirements has Information
been achieved before transitioning from ane phase to another, Most (mecha nical
importantly a formal pre-startup safety review has been done before Pee | ears
Loss T&PE / Project new phase post } built drawings
7.10 Director design phase etc,
Before
Interface management is develaped and Implemented to ensure all
commencing | Stakeholder
project stakeholders are informed and managed effectively elated t0 | see pprojec pat ey
7.11 | Project documentation Director hase Plan
EMP plan
Construction Environmental Management Plan developed and Project Ife approved by
implemented by PC / EPC C&Com Manager cycle Project

7.12 Director

17| Page Rev-O
Peeenweay\

5.8

Element 8: Operation and Maintenance

To ensure facilities are operated, maintained, inspected and tested using systems and procedures that
manage risks and opportunities in consistent with life cycle perspective.

5.8.1

5.8.2

Requirements

Develop and implement project / site specific operating and maintenance procedures and are
made available in a language understood by users.

Ensure personnel are trained and competent to use the procedures.

Ensure plant and equipment are operated and maintained according to design data, operating
criteria, performance standards, manufacturer and vendor specifications and ACWA Power
HSSE controls.

Ensure HSSE critical elements within facilities are identified, designed, procured and installed
with due consideration to their service requirements throughout their life cycle stages.

Develop processes to review integrity failures to identify performance trends that may require
corrective action, including design changes or modifications.

Ensure operational environmental and social management plan is adhered in line with local
statutory and lenders’ requirements.

Develop interface management and transition plans between different phases of the project life
cycle. (Commissioning > Operations > Maintenance)

Ensure effective implementation of safety rules (permit to work / lock out and tag out) and controls
to work on all types of equipment.

Ensure there is a mechanism to manage Major Accident Hazards and a framework in place to
progressively step towards operational excellence.

Key Processes / Performance Measures

When / Deliverable
Frequency
Operation
procedures,
Maintenance
routines in SAP

8 O&M Requirement Who

Operating and maintenance procedures developed and implemented.
8.1 EMO /PGM

1 month before
Ico

HASSE compliance obligations register developed and legal / regulatory Certificates by

During O&M

8.2 {compliance including other obligations are ensured. EMO /PGM 5 external parties
‘Major hazards are identified, and their control / assurance regimes
identified in CMMS and effectively implemented. Examples PSV testing,
function testing of SIL rated SIS, Fire-fighting equipment function testing During 08M
ete. phase CMMS records
Operational Environmental Management Plan developed and ee CeME an

approved by
implemented by O&M. Aue

‘As and when
required (if
construction
activities are to be
performed in
connection with
live plant} SIMOP study

‘SIMOPS’ workshops conducted and contral measures Implemented
(where epplicable)

18| Page Rev-0

Permit to work Is effectively implemented which ensures that all the
energy is Isolated, Job hazards are adequately identified and

EMO / PGM / HSE
8.6 | communicated; change In person is managed approp

Manager Safety Rutes

Ensure the a5-bullt information 1s available for equipment, process (data
8.7 | sheets, P&IDs, mechanical drawings)

Equipment criticality defined and protocol in place to ensure that
functionality, reliability and availability of all critical equipment are Intact

EMO /PGM. Before ICOD. drawings
During O&M
EMO /PGM phase CMMS records

5.9

Element 9: Emergency Response & Crisis Management

To ensure procedures and resources are in place to effectively respond to crisis and emergency
situations. Emergency preparedness to be established for each type of reasonably foreseeable
emergency situations which includes but is not limited to process related emergencies, civil unrest,
situations arising from natural or climatic conditions, neighboring plants etc.

5.9.1

5.9.2

Requirements

Ensure project / site develop Emergency Response Plans (ERP’s), written in all applicable
languages, consistent with the level of risk and before relevant activity (e.g. construction,
commissioning, start-up, and office occupation). Ensure it suits needs of the projects. A specific
and separate emergency response plan to be in place for operations phase.

Ensure crisis and emergency response plans are based on a tiered approach dependent on the
severity of the emergency.

Ensure emergency response arrangements are communicated to all stakeholders including
employees, contractors, government authorities, off takers, community and other relevant groups
as required.

Site evacuation plans are developed based on location (city / region / country) in accordance
with emergency and crisis management plan

Provide sufficient resources to execute the emergency response plans and business continuity
plans effectively, e.g. adequate equipment, facilities, trained personnel and ensure these
resources are identified and readily available.

Establish clear responsibilities and accountabilities to deal with all emergencies.

Regular drills and simulations to be carried out to ensure the readiness of equipment, facilities,
and personnel.

Ensure lessons learned from planning, drills, simulations, responses to actual incidents are
learned and shared with ACWA Power, interested parties, relevant industry and community
emergency response organizations.

Communication strategy is implemented and exercised which entails the communication with
external stakeholders including but not limited to regulators, media.

Key Processes / Performance Measures

Emergency Planning and Response Requirement ‘Who When/ Deliverable
Frequency
Project specific emergency response plan developed and tested. Project Director /EMO | foreach phase | Site specific
7 ERP Manager {document ERP
should be kept
five)

i9|Page Rev-0

‘Emergency response plans (site / Project) are tested via drills. Project Director /EMO | 2 drills each Emergency
year drill records
EMO Across project | Site ERP
lifecycle
(starting
construction all
the way)
Emergency response trainings provided at each location to ensure | Project Director /EMO | Across project | ERT training
personnel competent to deal with emergencies. lifecycle records
(starting
construction all
the way)
Ensure communication strategy with external stakeholders (regulators, | EMO Across project | ERP—Crisis
lenders, media etc.) is in place and implemented Mecycle plan
(starting
construction all
the way}

Adequate emergency response resources provided at each site/ project
which demonstrate that risk is managed within ALARP.

5.10 Element 10: Incident Investigation and Analysis

To ensure HSSE incidents are reported, investigated, analyzed, corrective actions are taken, and
lessons learnt are shared.

5.10.1 Requirements

. Develop clear process / procedure for Incident reporting (separate for operational phase and pre-
operational phase), investigating, analyzing and documenting all HSSE incidents including near
misses.

° Establish clear protocols for first notification within the business unit and to the ACWA Power,
based on the severity of the incidents.

° Ensure all HSSE incidents including near misses occurring on site / project / where ACWA Power

employees are involved / where ACWA Power have controlling influence are reported, classified
and investigated as per the procedure with an appropriate level of management involvement and
independence.

° Ensure awareness of compliance with any statutory requirements for incident reporting to
regulatory agencies in their areas of operations.

° Utilize ACWA Power HSE management software (Synergi Life)‘for reporting, recording ail the
incidents and follow up on corrective and preventive actions.

° Ensure to provide required trainings on incident reporting, investigation, analysis, RCA to the
personnel at various levels within the business unit to ensure competency.

° Ensure information from incidents, emergencies are analyzed and identify trends and learnings.

° Utilize group wide ‘Lessons Learned’ database for sharing the lessons learned from each of the

major incidents across all the site / project.

5.10.2 Key Processes / Performance Measures

Incident Investigation requirement

One-off

Incident reporting and Investigation procedure developed and ae Aawa rower
communicated. HSSE Performance reporting Reporting
Reporting Engineer | procedure tobe | Procedure

20|Page Rev-0
updated every 3
years)
; Tncident reparting
Incident first notification and reporting’ protocol developed and
implemented taking Into account any focal / off-taker Before startot | procedure for
Project Director / mobillzation of construction and

10.2 | fequicements EMO. contractor operation phase

Timely
Project Director / Across project | completion of
—MO iifecycle

All Incidents including near misses are investigated and reports are
10,3 | lssued on time.

"ACWA Power HSE management software (Synergi Life) is used for
reporting, recording all the incidents and follow up on corrective Across project
10.4 } actions. Ailemployees lifecycle Incident reports

completion of

Corrective / preventive actlons are closed as per the agreed time incident

frame.

Across project recommendations
10.5 EMO / PGM lifecycle factions
Group wide ‘Lessons Leamed’ database used for sharing the ‘Across project
10.6 | lessons HSSE Director Mecycle Lessons Learnt
5.11. Element 11: Auditing
To monitor, audit and review HSSE performance and systems to measure progress, identify trends,

assess compliance and drive continual improvement.
Develop a systematic approach for identifying nonconformity, analyzing the cause of the nonconformity,
and taking corrective actions.

5.11.1 Requirements

214

Ensure structured compliance assurance program (internal and external) is established and
implemented that provides:

¥_ Evaluation of the effectiveness of HSSE MS implementation.

¥ Compliance with HSSE policy, objectives and frame work requirements.

¥ Compliance with applicable standards such as: ISO 14001 and ISO 45001 system
requirements as applicable.

Ensure at each project / site, HSSE system audits and inspections are conducted at frequencies
commensurate with project / site complexity and the level of HSSE risks involved.

Review findings identified during the audits, assessments, inspections and ensure appropriate
corrective actions are identified based on the root causes.

Ensure HSSE performance is reviewed formally by the PC management on a regular basis (pre-
determined frequencies) at different levels.

Evaluate the need for action to eliminate the causes of the nonconformity in order that it does
not reoccur or occur elsewhere.

Ensure each project report the HSSE performance on monthly basis and results shall be
analyzed and communicated.

Ensure HSSE performance including progress against HSE objectives, goals, and status of HSE
KPI's, are regularly measured, monitored and recorded.

Review the site / project HSSE improvement plans periodically based on the performance
including effectiveness of corrective actions and identify the improvement actions to achieve

age Rev-0O
Perm

continual improvement.

5.11.2 Key Processes / Performance Measures

Auditing requirement

HSSE audit procedure is developed and implemented.

GM-HSE System &
Processes:

Compliance assurance schedule is developed and Implemented at each site
/ project which Includes internal and external Audits / inspections as
applicable.

HSSEMS audits conducted by ACWA Power corporate office on each
project/ site at least annually.

{capturing terms
of reference.
Document shall
be reviewed

Deliverable

Internat Audit
Document

Compliance checks for environmental requirements of legal and lenders

Comply environmental regulations and lenders requirements

‘Action tracking register(s) established and maintained to monitor
corrective actions by addressing root causes at corporate office and at each
site / project.

HSSE Director Audit Schedule
Corporate HSSE__| Yearly Audit Reports:
Before

Executive mobilization,

Manager- during Internal &

Environment; construction and External Audit:

EMO/PGM Reports
‘Compliance
report (legal

PC/EPC/ORM ojectlife cycle | register)

HSSE Performance is reported on monthly basis and trends monitored.

HSSE Improvement plans developed {where required subject to
‘assessment from audit) and monitored, identified to achieve continual
improvement.

HSSSE
Performance

Project HSSE Monthly Report
HSSE Performance
Reporting HSSSE Monthly
Engineer Monthly Report

‘As and when

required (Review

‘of Improvement

plan on quarterly | HSSE

basis for Improvement
Project / Site HSSE_|_ applicable sites) | Plant

5.12 Element 12: Management of Change

All temporary and permanent changes are identified and managed to ensure HSSE risks arising from

these changes remain at an acceptable level.

5.12.1 Requirements

° Develop a Management of Change procedure which shall include the process for assessing
permanent / temporary changes to equipment, operating processes, procedures, personnel, or
where the potential for HSSE impact exists and identifying the action plan to control any adverse

impact.

e Ensure all changes are subjected to risk assessment appropriate to the nature of the change
and must include HSSE implications, interested parties’ requirements, regulatory and standards
compliance, etc, as applicable to the change requirement.

° Ensure risks including opportunities from a proposed change have been formally assessed and
reviewed by competent technical and operational personnel.
. Establish and document approval authority levels commensurate with the risk of the change.

22[Page

Rev-0

CWA POWER;
(roms 4

Ensure the management of all proposed changes is documented from identification to
satisfactory completion.

Ensure documents, plans and records are updated to reflect changes, and that changes to these
documents, plans and records are clearly identified.

Ensure pre-startup safety review has been carried out prior to commence all major changes.
Share lessons learned, both within the site / project and with other ACWA Power business units.

5.12.2 Key Processes / Performance Measures

Pd Requirement Who
(updated on 3

MOC procedure:
Management of change process developed

GM-HSE System & years
12.1 processes frequency)
Level of Approval / Authorization for the change management is | T&PE/ Project ‘Across Project
12.2 | established. Director/EMO/PGM_| lifecycle MOC records
12.3 | Formal risk assessment on al! MOC’s conducted. en ee
TRPE / Project Across Project

12.4 Required procedures, drawings are reviewed and updated. Director /EMO/PGM | lifecycle MOC records

T&PE / Project Across Project
Director /EMO/PGM_| Iifecycle MOC records
TSPE/ Project ‘Across Project
Director /EMO/PGM_| lifecycle MOC records

12,5 | Changes are effectively communicated.

12.6 | tessons leamed shared appropriately.

6 Records

7 References

71

7.2

73

7.4

75

7.6

77

78

ACWA Power HSSE and CSR Policy Statement

Environmental Protection Agency (EPA) - CFR-40

Centre for Chemical Process Safety (CCPS) www.aiche.org/ccps

Guidelines for risk based process safety (RBPS) (April 2007).

British Standards Institution (BSI) www.bsi-global.com

PAS 55 Asset management (2008).

Energy Institute (El) www.energyinst.org

Technical workshop proceedings: Initial report - Framework for high-level process safety
management (March 2010).

International Organization for Standardization (ISO) www.iso.ch

ISO 9001 Quality management systems - Requirements {2008}.

Office of Public Sector Information (OPSI) www.opsi.gov.uk

Health and Safety at Work Act 1974 (HASAWA).

The Control of Major Accident Hazard Regulations 1999 (SI 1999/743) (as amended) (COMAH).

23|Page Rev-0
Global HSSE Performance Monitoring and Reporting Procedure (ACWA Power HSE PRC 14).
8. Revision History

Revision

ion D
Number Revision Date

Details of changes

00

First issue

|
|
u

2a| Page

Rev-0
pear aa 4 ( YAHYA ENGINEERING & ca fe) il q | 5

APPENDIX G

E&S Disclosure Minutes and Records

Ibri Solar Independent Power Project (IPP), Sultanate of Oman Appendices
Environmental and Social Impact Assessment
Volume 4- Technical Appendices
|

IBRE SOLAR IPP 2

PUBLIC DISCLOSURE AND MEETING NOTES

DATE: 15 OCTOBER, 2019

YAHYA’S PROJECT REPRESENTATIVES
AHMED AL-AMRI AND HARDIK RAMAIYA

13- OCTOBER (PREVIOUS DAY)

¢ Ahmed confirmed meeting with HE The Wali of Ibri for discussion on the public

disclosure session via phone (Time: 12:30 PM).

¢ 5 Capitals confirmed to conduct the herder disclosure session as per lender
requirements, RAP and SEP.

¢ Note: Ministry of Interior confirms Majilis Shura elections voting date for 27-october. Link
below:
https://www.omanobserver.om/breaking-oman-majlis-a-shura-polls-date-announced/

14- OCTOBER:
6:00 AM: YAHYA DEPARTS FOR IBRI FROM MUSCAT - 180 MINUTES
9:30 AM: MEETING WITH WALI 20 MINUTES
¢ Yahya thanked HE The Wali for allowing to meet at short notice with his busy

schedule.

¢ Yahya submitted the ESIA, RAP, SEP and Arabic Non-Technical Summary (NTS)
in hard copy and electronic CD to The Wali for his comments and review. The
submission letter also requests him for facilitating the stakeholder disclosure

meeting of the submitted documents (in Arabic, copy attached).

¢ Yahya briefed The Wali on the project company’s financial closure deadline
and insisted on accommodating a disclosure meeting in October at his
earliest available date. Yahya conveyed the adverse consequences of a

delayed meeting on the project's financials and progress.

YAHYA ENGINEERING LIMITED PARTNERSHIP
P.O. BOX 1537, AL-HAMRIYA, POSTAL CODE 131, SULTANATE OF OMAN

Dat of Issue: Oct-15, 2019 Page 1 of 10
|

IBRI SOLAR IPP 2

PUBLIC DISCLOSURE AND MEETING NOTES

¢ The Wali informed that he had completed his duties for major coordination
support work for the approvals from various authorities (and Sheikhs) for the
project land, and that he is still open to support further as required. He claims

the majority of the hurdles have been cleared for the project to proceed.

¢ The Wali informed that his priority was the Majilis Elections as it is organized
and coordinated primarily by The Ministry of Interior, hence his role is directly
involved with this event. Therefore, it was not possible to overlook his

commitment on the elections slated for Oct-27 followed by counting process.

¢ The Wali was not too keen with the alternative suggestion for hard copy
submissions to various government stakeholders. He informed that the onus
was on us to proceed on this route. (Note: Based on previous social
consultations in June, all Ministries had directed us to coordinate through The
Wali’s Office for the project. Therefore, based on this experience, the
alternate route of hard copy submissions may have to be directed through

The Wali - who has played a pivotal role in supporting the project's progress).

¢ The Wali agreed to extend his complete support for coordinating the meeting
from November 1st onwards and organizing it no later than November 10th.
This is due to his Wali Office's prior commitments with Oman's National Day
preparation after November 10th. This message has been conveyed by The
Wali with his handwritten message and signature on the ESIA Submission

Letter (in Arabic, Copy attached).

¢ Further for the disclosure meeting, The Wali has requested Yahya, 5 Capitals
and ACWA Power to present an overview of the proposed Solar PV Project in
Arabic to the stakeholders. He insisted on presenting 3-D pictures of the

proposed project with details on construction activities and proposed

YAHYA ENGINEERING LIMITED PARTNERSHIP
P.O. BOX 1537, AL-HAMRIYA, POSTAL CODE 131, SULTANATE OF OMAN

Dat of Issue: Oct-15, 2019 Page 2 of 10
|

IBRE SOLAR IPP 2

PUBLIC DISCLOSURE AND MEETING NOTES

stakeholder engagement plan. The meeting is likely to be scheduled at The
Governor's office as informed during Yahya’s previous engagements with The

Wali.

¢ The Wali proposed final stakeholders list for the meeting, as he wanted to

ensure all Government departments work in unison to support the project.
1. Office of The Governor of Ad’Dahirah
2. Director of Ibri Municipality
3. Ibri Municipality Council Representative
4. Ibri Shura Council Representative
5. Ibri’s Chief of Royal Oman Police
6. Ibri’s Chief of CID (Investigation)
7. Director of Ministry of Housing
8. Local Director of Electricity Utility Provider
9. Ibri IPP -1 Representative

¢ KEY MINUTE: The Wali has requested to assure the stakeholders including his
office, that the project contractor should prioritize the construction of the new
camel racing track either in parallel or prior to start of main project

construction.

10:15 AM: INFORMATION BRIEFLY CONVEYED TO 5 CAPITALS OVER PHONE

10:30 AM: DEPART FOR CAMEL FARM DISCLOSURE

YAHYA ENGINEERING LIMITED PARTNERSHIP
P.O. BOX 1537, AL-HAMRIYA, POSTAL CODE 131, SULTANATE OF OMAN

Page 3 of 10
|

IBRIE SOLAR IPP 2
PUBLIC DISCLOSURE AND MEETING NOTES

11:00 AM CAMEL HERDER DISCLOSURE SESSION
LOCATION: AT RAFIQUL ISLAM'S (LARGE) CAMEL FARM

¢ Gathered the camel herders
(Herder #1: Mr. Rafiqul Islam, Herder #2: Mr. Nazir Hussain)
Set up the discussion table and provided snacks.

¢ The herders were initially hesitant to participate in a bilateral consultation

(feedback process) without their sponsor Sheikh’ s permissions.

¢ The herders requested Yahya to contact the Sheikh to obtain approval for
participation. Yahya was able to get this approval from The Sheikh, Salim
Rashid Al Kitubi (Mobile: +968-9666 9404).

¢ Key points conveyed by Yahya during the session:

1. Conversation Language: Mix of Urdu and Arabic (herders were able

to comprehend and reply in this language).

2. Conveyed the purpose of the meeting: To inform the herders on
construction and operation phase of new Solar project development
and take note of their concerns, and importance of their feedback

and willingness to support the project.

3. Showed copies of ESIA, RAP and SEP - Assured the herders a
structured plan has been developed to support their livelihood at

the farms.

4. Provided overview of the solar project development, such as
construction, relocation of overlapping farms, and location of new
camel race track.

YAHYA ENGINEERING LIMITED PARTNERSHIP
P.O. BOX 1537, AL-HAMRIYA, POSTAL CODE 131, SULTANATE OF OMAN

ct-15, 2019 Page 4 of 10
|

IBRE SOLAR IPP 2

PUBLIC DISCLOSURE AND MEETING NOTES

. Informed on approval of various government authorities received for

the project.

. Showed layout maps with proposed new housing and farm locations.
Informed that the project company has proposed to provide the
herders with new concrete houses for their resettlement with robust

camel pens, such as fencing structures.

. Informed on provision of improved access to amenities ; water,

electricity (commensurate lighting), cooking gas, sanitation.

. Informed on grievance reporting procedures for any issues faced
during the project; directly with their sponsor Sheikh and the site
project manager, who would be introduced during the construction

phase.
. General Feedback:

9.1.Willing to cooperate with the developers and contractors;

Offered to lend a helping hand for minor tasks if assigned and

open to accommodating the contractors work.

9.2.Expressed concern on how/when they would be notified on their
relocation. Yahya responded that the herders and their local

sponsors would be given 2 months prior notification as per RAP.

9.3.Expressed concern on the effect of project on their water source
specific to bore well . Yahya informed the bore well shall remain at
the same existing location as per the RAP. Any future changes

shall be coordinated with them.

YAHYA ENGINEERING LIMITED PARTNERSHIP

P.O. BOX 1537, AL-HAMRIYA, POSTAL CODE 131, SULTANATE OF OMAN

Page 5 of 10
|

IBRIE SOLAR IPP 2
PUBLIC DISCLOSURE AND MEETING NOTES

10.Feedback from Herder #1 - Rafiqul Islam:

10.1.Was concerned they would be shifted to new settlement
locations with similar (to existing) facilities such as inadequate
structures, lighting and amenities. Yahya re-iterated on provision

of improved infrastructure as per RAP.

10.2.Was generally satisfied that would have a better house in near
future with improved amenities. Agreed on the relocation and the

temporary affect of project construction work on his daily routine.
10.3.Provided session acknowledgment signature (attached).
11.Feedback from Herder #2 - Nazir Hussain:

11.1.Expressed desire for new employment opportunity for serving

as security guard with project company.

11.2.Was generally satisfied that he will have a better house with
improved amenities. Agreed on the relocation and the temporary

affect of project construction work on his routine.
11.3.Provided session acknowledgment signature (attached).

12:30 PM DEPART FOR MUSCAT - 180 MINUTES

***END OF NOTES**

YAHYA ENGINEERING LIMITED PARTNERSHIP
P.O. BOX 1537, AL-HAMRIYA, POSTAL CODE 131, SULTANATE OF OMAN

ct-15, 2019 Page 6 of 10
|

IBRI SOLAR IPP 2
BLIC DISCLOSURE AND MEETING NOTES

THN sagas VE: QyWl
AT+0/ + 9¥/419 tee yall adzIl

ell ool9

ppoall Soe Llp! ala
OL Quek

sl Syu9 all Aono yg pSoLe pS!
189 Aaa rd

AU b pS a pemoniall AdUa!! ed T Syne Alamo clini] egies Eg ainall poo)
easSall clad Vl Eladel 9 inl ri aus itp opal
plea

rolialaily A4y8y)! Qarlal) All SiG 595) Lgl! 0 Bo

f relasVly reall iM mais sen ()

1 Aabaall lel alpail alas (T

1 ouogill dale] Jae alas (T

Ay pall Al Eg psinoll ware (£

(omslasiasl) GuinlS iuld @avrigh rocu 9 (lle 9 Egpainall AS 0) sgh pS! claall ho cabled Lil
Acai! AblbI! agi) Lin) Egaiall Ge Jeoldd avasig oLel rival watall we ALLEL srg Eloic! palaisy
2S jLasall oljigil go AdlygSIl

asdgig Wy Clos! hie ilar glare VI SMS oylypil nd gaac JS Go or,9 ill Oliplel Lobe tayo pau
wohuwliy Ul syray aad Elasol

Ty sad Nh WALLY Ul pSiats le pS Sui
pvt TNOA\ ;
TE ieee els
Sle pe ON) peso =

he ‘
— rt Me fe) Sb sas

Aw digl) ary — varaiyll

Lis p Sabre

(AYAATTAT ‘sailgll 083)

oes \yaengineering.net @ www yohyaengineering.net

ESIA, RAP, SEP, Arabic NTS Submission Proof To Wali

Handwritten Note and Acknowledgement from Wali;

Confirming Availability November 1st onwards

YAHYA ENGINEERING LIMITED PARTNERSHIP
P.O. BOX 1537, AL-HAMRIYA, POSTAL CODE 131, SULTANATE OF OMAN

Dat of Issue: Oct-15, 2019

|

IBRE SOLAR IPP 2

PUBLIC DISCLOSURE AND MEETING NOTES

IBRI SOLAR POWER PLANT PROJECT

Giaatportre ars Arca ABA seq

Disclosure: ESIA, Stakeholder Engagement Plan,
Resettlement Action Plan

TOPs: HaHt 3 HMTRS AST MAT, BHATIA

afioget Bret CON Oe

RAFIQUL ISLAM

é

NATIVE LANGUAGE: BENGALI

Trot Diareper

Herder #1: Rafiqul Islam,

Signing off on Disclosure Acknowledgement Sheet

YAHYA ENGINEERING LIMITED PARTNERSHIP
P.O. BOX 1537, AL-HAMRIYA, POSTAL CODE 131, SULTANATE OF OMAN

Dat of Issue: Oct-15, 2019 Page 8 of 10
|

IBRE SOLAR IPP 2
PUBLIC DISCLOSURE AND MEETING NOTES

IBRI SOLAR POWER PLANT PROJECT

SOW le ile ow silly uous
CScay lb a CS posi 0S

Disclosure: ESIA, Stakeholder Engagement Plan,
Resettlement Action Plan

Sabual + pauteati o9S OL! sJpstleo sol OlUgrle 1SLRSi1
OMY GS alley « mygiciio Culgod gy

>

NAZAR HUSSAIN

NATIVE LANGU:

Herder #2: Nazir Hussain,

Signing off on Disclosure Acknowledgement Sheet

YAHYA ENGINEERING LIMITED PARTNERSHIP
P.O. BOX 1537, AL-HAMRIYA, POSTAL CODE 131, SULTANATE OF OMAN

Dat of Issue: Oct-15, 2019 Page 9 of 10
|

IBRE SOLAR IPP 2

PUBLIC DISCLOSURE AND MEETING NOTES

Pictures from Herder Disclosure Session

YAHYA ENGINEERING LIMITED PARTNERSHIP
P.O. BOX 1537, AL-HAMRIYA, POSTAL CODE 131, SULTANATE OF OMAN

Dat of Issue: Oct-15, 2019 Page 10 of 10
|

IBRE SOLAR IPP 2

PUBLIC DISCLOSURE MEETING NOTES

DATE: 11 NOVEMBER, 2019

5 CAPITALS REPRESENTATIVES:
ANDREW BURROW

YAHYA’S PROJECT REPRESENTATIVES
AIMAN AL-AMRI

AHMED AL-AMRI

HARDIK RAMAIYA

ACWA POWER REPRESENTATIVES
YOUSEF ZOHAIR
AHMED MASOUD

6:00 AM: YAHYA DEPARTS FOR IBRI FROM MUSCAT - 180 MINUTES
9:30 AM: ASSEMBLY AND PROJECTOR SETUP AT GOVERNOR'S OFFICE
10:00 AM: START OF MEETING: MINUTES WALK THROUGH
¢ Kick-off from HE The Governor to initiates to chair the meeting proceedings in

Arabic.
¢ Disturbed copies of Arabic ESIA non-technical summary to each attendee.

¢ 10 MINUTES: Opening Remarks and speech from Ahmed Al-Amri: Extended
thanks and gratitude to each of the government officials and departments for
attending and supporting the public disclosure meeting. Ahmed provided an
overview of the proposed Solar PV project and briefly touched upon the
important environmental aspects that were addressed in the ESIA Report; and

assured the chair about the implementation of the CESMP and OESMP.

¢ Transferred to Yousef Zohair for project overview presentation

YAHYA ENGINEERING LIMITED PARTNERSHIP
P.O. BOX 1537, AL-HAMRIYA, POSTAL CODE 131, SULTANATE OF OMAN

Dat of Issue: Nov-14, 2019 Page 1 of 9
|

IBRIE SOLAR IPP 2
PUBLIC DISCLOSURE MEETING NOTES

¢ 20 MINUTES: Presentation by Yousef Zohair: Presented the company and
operations overview of ACWA Power and how it would operate in the
Dharirah region for the proposed Solar PV Project. Provided a 3-D concept

drawings of the proposed project.

¢ 15 MINUTES: Question and Answer Session (directed at ACWA Power): All

responses were provided by Yousef Zohair.
1. Questions Raised by HE The Governor:
¥ Duration of the Project
y__ Investment Figures for the project
y_ Area of the project

Y Consideration of new ideas for power generation by the project

company
2. Questions Raised by HE The Wali:
y_ Financing Source for the Project
3. Questions Raised by Majilis A'Shura Council Member:
Y_ The technical basis for the project to proceed with Solar PV

¥_ Effect on the existing operations at Ibri IPP-1 (Gas Plant); whether

it would continue to generate power
4. Questions Raised by Police Department:

Y_ Total number of stakeholders and investors for the project

YAHYA ENGINEERING LIMITED PARTNERSHIP
P.O. BOX 1537, AL-HAMRIYA, POSTAL CODE 131, SULTANATE OF OMAN

Dat of Is

e: Nov-14, 2019 Page 2 of 9
|

IBRE SOLAR IPP 2

PUBLIC DISCLOSURE MEETING NOTES

yY_ Percentage breakdown of each investor
5. Questions Raised by Oman Power and Water:

Y Project company to provide assurance of contracting

approximately 40 Omani Persons during the construction phase.

¥ Project company to provide assurance of 15% Omanization

content for the overall project.
6. Questions Raised by Majan Electricity Company;
Y Functioning of panels during winters and overcast conditions

y Requested ACWA Power to obtain the list of qualified
experienced engineers/operators from leading Omani

companies for employment at the project.

¢ 10 MINUTES: Closing Remarks from HE The Governor: The Governor was very
happy with the conduct of the company and its advisors by seeking public

disclosure and awareness with the local community.
¢ End of Meeting

11:15 PM DEPART FOR MUSCAT - 180 MINUTES

***END OF NOTES**

YAHYA ENGINEERING LIMITED PARTNERSHIP
P.O. BOX 1537, AL-HAMRIYA, POSTAL CODE 131, SULTANATE OF OMAN

Dat of Issue: Nov-14, 2019 Page 3 of 9

|

IBRE SOLAR IPP 2

PUBLIC DISCLOSURE MEETING NOTES

Arabic Meeting Minutes

Meeting Minutes Arabic

Eloi VI ynre0

alall 2Laayll Elos>l

olec Aiabu .d,aUall Aisles adLxall So :a8g0
2019 y.0d9i 11 :elas>VI abi
Blo 11 J] Blo 10 :elaioVl b40
asic rg laxeVl loc! dys

Sat 8 JI Egpsinall cli

Frareess ree]
ppieall 6a abdles bile cncutll le Jl jua> gy aa [Sul dolew *
sapinall Sat Ay ally Slo alls ge ibs /giSall ull les
Spall Jule sacl dala bael

+ ball AbsLia, OpaieVly Upy Saal dla

dyalll Abdlne, Clyrsall spac dha ©

= ogc gall ae

salall yall! eLael Jats *

LSI saat

bee thagS AS pi *

aint el Sa A ag Re AS Heap) Ata OL Ot

AyLiaiel ciacaile sl Slaig ll

sl Isl &S pa Seapets le *
Spall AbsLne 98 Elan! ade a8 2OL/LA/LI Susl al pgs 99 iS 29 all Anory9 Sale Leal
Sslesy ppinall 8,albll abdlas bdlee youll le Jl jaar gy cheas Quill le, aod Se Ay
Usaely 8505 S,putll yale elec doles ppirall Se QMy lly SL allay gs le 5.
Saal] Osis @ialg alll gulsrall cLacly auosSodl Slpall egac shang abdbeall &,Ssuall lye

YAHYA ENGINEERING LIMITED PARTNERSHIP
P.O. BOX 1537, AL-HAMRIYA, POSTAL CODE 131, SULTANATE OF OMAN

Dat of Issue: Nov-14, 2019 Page 4 of 9
|

IBRE SOLAR IPP 2
PUBLIC DISCLOSURE AND MEETING NOTES

Meeting Minutes Arabic

is a9 ppcnall dala able bsles ouill le Ul pao Gy is Gas dal Elasrvl aul
gall Ausigh Gow AS ali Sy Egpiall Ugo spule JS Juaily egniialle yell Woe
IS: patie ip Captual go 9 etal Lawl ye opaite 0 gil IS 40 piand) dao

castull Jlacl yo oluaadle

werd) rnogill gall go ninoll p20 s9li I9Sl AS pai glino gold oss,

AS essciall 99 dyaitatall IS ll 46 pS Uping aaa! Ate Alas 8g Ggy.tall Igo aida Ly
ALi) Albye G8 Alaizall byl Qua) pS opatiauall OL JS Cul pS vegpsial Al
cnwsine ad go OMbLae 9 Oly larall asad Alaye 98 USS) paw Geassigall d4e AS Sy
sled! ales uussall ale ope UsS Uitg epsll Lil absrall ils Ja lgang chypS) Obes 8S pai
all CLalail JS Ulsy eLoYl Aula cadgs ol eLypSIl as Glline God pd ppl apg il ao tal

stale gob 3B usps Ale yt old Elan ell Abe

lai spine) osc Aub ole asySIl syarll JS Si a Sl by

YAHYA ENGINEERING LIMITED PARTNERSHIP
P.O. BOX 1537, AL-HAMRIYA, POSTAL CODE 131, SULTANATE OF OMAN

Dat of Issue: Nov-14, 2019 Page 5 of 9
IBRE SOLAR IPP 2

PUBLIC DISCLOSURE MEETING NOTES

English Meeting Minutes

Meeting Minutes English

MINUTES OF A MEETING

PUBLIC DISCLOSURE MEETING

Venue: Office of The Governor ~ Dhahirah Governorate ~ Sultanate of Oman
Date of Meeting: 11 November 2019.
Duration of Meeting: From 10:00 AM to 11:00 AM

Agenda: Discuss updates of the solar energy roject in Ibri

Attendees:

~- HE.Shaikh / Seif bin Hamyar Al Malik Al Shihi — Governor of Dhofar
Governorate

- Dr. Shaikh / Khalf bin Salim Al Issaci — Wali of Wilyat Ibri
- Members of Shura Council

- Military and Security leaders ~ Dhahira Governorate

- Directors of Government Departments

- Members of the Municipality Council

- Majan Electr

ity Company

- Environmental Consultants: Yahya Engineering, 5 Capitals Environmental and
Management Consultancy

- Project Owner Company: ACWA Power

A meeting was held on Monday 11/11/2019 in the Wilayat Ibri ~ Governorate of
Dhahira under the patronage of HE Shaikh / Seif bin Hamyar Al Malik Al Shihi —
Governor of Dhofar Governorate and the presence of Dr. Shaikh / Khalf bin Salim
Al Issaci Wali of Wilyat Ibri, members of Shura Council, Police and Security leaders
in Dhahirah Governorate, Directors of Government Departments, Members of the

Municipality Council Committee.

P.O. BOX 1537, AL-HAMRIYA, POSTAL CODE 131, SULTANATE OF OMAN

Dat of Issue: Nov-14, 2019

YAHYA ENGINEERING LIMITED PARTNERSHIP

Page 6 of 9
IBRE SOLAR IPP 2

PUBLIC DISCLOSURE MEETING NOTES

Meeting Minutes English

HE .Shaikh / Seif bin Hamyar Al Malik Al Shihi— Governor of Dhahira Governorate
opened the meeting and welcomed the attended and then allowed us to highlight the
project and present the details of all issues about the project .

Yahya Engineering presented a brief introduction about the environmental
consultancy at the site of the project and the achievements made regarding
environmental works and after that ACWA Power company made a visual
presentation with illustrative pictures of the project.

Discussions about the project involved several questions such as the number of
companies investing in the project, cost of the project, investment percentage of each
company, employment ratio during the construction phase, number of engineers.

The engineers of Majan Electricity Company enquired about the effect of clouds on
the solar energy station and the storage of electricity and what are the proposed
solutions in such cases and if there are any other stations to generate electricity.

The General Manger of ACWA Power, Mr. Yousef Zuhair replied to all questions
and issues raised during the discussions.

The chairman thanked the attendees.

YAHYA ENGINEERING LIMITED PARTNERSHIP
P.O. BOX 1537, AL-HAMRIYA, POSTAL CODE 131, SULTANATE OF OMAN

Dat of Issue: Nov-14, 2019 Page 7 of 9
|

IBRE SOLAR IPP 2

PUBLIC DISCLOSURE MEETING NOTES

Newspaper Publication of the Disclosure Meeting

WS pt on
el pct ApsLaad! AS pal Cpe BI pth pols 19S!
Be gare GIS pd Gao! dy oll! ASLLal!
Ply bs Leal es ol ee tl peg eles
4 Byads aVeV) ale cauatiie Beg pitt
wea Abtdg cdoly Lene or+ Goll Gua
BANSing ABLE pie ANTI tye
12% 99 gabe Poe cotlge oll Jaci

ela pgS Alans fy pie Ot MN S,LOM! ad
Pode As ps ASU Tg Gg ee
3 pollall Aladl es Aad! ALT! a Like
AG gs )ST) GLaGY! Gps toll ple Joan
Aa 5 jpapy Legin/ (be Theres Gigen
ALS) ABU ol de gl! god Bilas!

glee Gul jy 3 aL!l deales

ti lad ag hase a i

25 GAN lg «Aa ABU! 4a gi

Gag Aid aw 5 pu

doleie | yuel 3 pp Uas! dadlas Wises wae
Adame Ey pte Clans ps) AGSLL
Aguwedt) ABU gd Gynec li ygS
eee (yp as Feet Salas plain WI pal 5
Sala 3 pollal! alae pdt ute Ji
Blue! tle Ge Be p95. eal
Saal AS dtly Cnuiatly pre lly
BBUAN ad gd 6 pe ela pgS Alas fg pail

Wore]
J9> girs U2 76 ened cleie WI JMS i
AB US) ad gid (5 pe ely pgS Alaore fg pita
Shane B deduces) a Lal pe pias Gol!

YAHYA ENGINEERING LIMITED PARTNERSHIP
P.O. BOX 1537, AL-HAMRIYA, POSTAL CODE 131, SULTANATE OF OMAN

Dat of Issue: Nov-14, 2019

Page 8 of 9
|

IBRE SOLAR IPP 2

PUBLIC DISCLOSURE MEETING NOTES

Governor of Dhahira Governorate chairs a meeting

Discuss updates of the Solar Energy Project in Ibri
Ibri— Saad Al Shandodi

‘A meeting was recently held in the office of the governor of Dhahira to
discuss the latest updates of the Ibri electricity station for the generation
of solar energy.

The meeting was chaired by HE.Shaikh / Seif bin Hamyar Al Malik Al
Shihi — Governor of Dhofar Governorate and the presence of Dr. Shaikh
/ Khalf bin Salim Al Issaci Wali of Wilyat Ibri and the concerned
representatives from the company implementing Ibri electricity station for
solar energy .

A visual presentation was displayed during the meeting about the solar
energy station in Ibri, which is regarded as one of the largest projects in
the field of generating alternative energy. The project is to be
implemented by ACWA Power Company under the supervision pf Oman
Power and Water Procurement Company (OPWP), one of Nama Group
of Companies.

It is expected that the solar energy shall start commercially in mid of the
year 2021 with a production capacity up to 500 megawatts at a total cost
of nearly 350 million US. dollars to supply power to more than 33000
houses.

It is worth mentioning here that that Ibri Solar Power project shall be a
radical shift for the supply of clean energy in Dhahira Governorate and
shall eliminate carbon emissions by 340000 ton / annually and enhance
the sultanate’s trend towards alternative energy.

P.O. BOX 1537, AL-HAMRIYA, POSTAL CODE 131, SULTANATE OF OMAN

Dat of Issue: Nov

YAHYA ENGINEERING LIMITED PARTNERSHIP

2019

Page 9 of 9
